Exhibit 10.1

EXECUTION COPY

U.S. $900,000,000

TERM LOAN AND REVOLVING CREDIT AGREEMENT

Dated as of April 7, 2011

among

THE GAP, INC.

as Company,

THE SUBSIDIARIES OF THE COMPANY NAMED HEREIN,

as Subsidiary Borrowers,

THE SUBSIDIARIES OF THE COMPANY NAMED HEREIN,

as LC Subsidiaries,

THE BANKS AND FINANCIAL INSTITUTIONS NAMED HEREIN,

as Lenders,

THE BANKS NAMED HEREIN

as Issuing Banks,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES LLC

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers,

JPMORGAN CHASE BANK, N.A.

as Syndication Agent,

CITIBANK, N.A.

HSBC BANK USA, NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents,

and

BANK OF AMERICA, N.A.,

as Agent

for the Issuing Banks and the Lenders from time to time party hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

  

SECTION 1.01 Certain Defined Terms

     1

SECTION 1.02 Computation of Time Periods

   26

SECTION 1.03 Accounting Terms

   26

SECTION 1.04 Exchange Rates; Currency Equivalents

   26

SECTION 1.05 Change of Currency

   27

SECTION 1.06 Times of Day

   27

SECTION 1.07 Letter of Credit Amounts

   27 ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES   

SECTION 2.01 The Advances

   27

SECTION 2.02 Making the Advances

   28

SECTION 2.03 Swing Line Advances

   30

SECTION 2.04 Letters of Credit

   34

SECTION 2.05 Fees

   44

SECTION 2.06 Reduction and Increase of the Revolving Credit Commitments;
Additional Issuing Banks

   45

SECTION 2.07 Repayment of Advances

   48

SECTION 2.08 Interest on Advances

   49

SECTION 2.09 Interest Rate Determination

   50

SECTION 2.10 Prepayments of Advances

   51

SECTION 2.11 Increased Costs

   53



--------------------------------------------------------------------------------

SECTION 2.12 Illegality

   55

SECTION 2.13 Cash Collateral

   56

SECTION 2.14 Defaulting Lenders

   57 ARTICLE III    COMPANY GUARANTY   

SECTION 3.01 Generally

   59

SECTION 3.02 Guaranty

   59

SECTION 3.03 Guaranty Absolute

   59

SECTION 3.04 Waivers

   60 ARTICLE IV    PAYMENTS, TAXES, EXTENSIONS, ETC.   

SECTION 4.01 Payments Generally; Agent’s Clawback

   62

SECTION 4.02 Taxes

   64

SECTION 4.03 Sharing of Payments by Lenders

   67

SECTION 4.04 Evidence of Debt/Borrowings

   68 ARTICLE V    CONDITIONS OF LENDING   

SECTION 5.01 Conditions Precedent to Effectiveness of this Agreement

   69

SECTION 5.02 Conditions Precedent to Credit Extension

   70 ARTICLE VI    REPRESENTATIONS AND WARRANTIES   

SECTION 6.01 Representations and Warranties of the Company

   71



--------------------------------------------------------------------------------

ARTICLE VII    COVENANTS OF THE COMPANY   

SECTION 7.01 Affirmative Covenants

   74

SECTION 7.02 Negative Covenants

   75

SECTION 7.03 Financial Covenants

   78

SECTION 7.04 Reporting Requirements

   79 ARTICLE VIII    EVENTS OF DEFAULT   

SECTION 8.01 Events of Default

   80 ARTICLE IX    THE AGENT   

SECTION 9.01 Appointment and Authority

   83

SECTION 9.02 Rights as a Lender

   83

SECTION 9.03 Exculpatory Provisions

   84

SECTION 9.04 Reliance by Agent

   84

SECTION 9.05 Delegation of Duties

   85

SECTION 9.06 Resignation of Agent

   85

SECTION 9.07 Non-Reliance on Agent and Other Lenders

   86

SECTION 9.08 No Other Duties, Etc.

   86

SECTION 9.09 Agent May File Proofs of Claim

   86 ARTICLE X    MISCELLANEOUS   

SECTION 10.01 Amendments, Etc.

   87

SECTION 10.02 Notices, Etc.

   88



--------------------------------------------------------------------------------

SECTION 10.03 No Waiver; Remedies

     90

SECTION 10.04 Costs and Expenses

     90

SECTION 10.05 Right of Set-off

     92

SECTION 10.06 Binding Effect

     93

SECTION 10.07 Assignments and Participations

     93

SECTION 10.08 Payments Set Aside

     98

SECTION 10.09 Severability of Provisions

     99

SECTION 10.10 Independence of Provisions

     99

SECTION 10.11 Confidentiality

     99

SECTION 10.12 Designated Subsidiaries

   100

SECTION 10.13 Headings

   101

SECTION 10.14 Entire Agreement

   101

SECTION 10.15 Execution in Counterparts

   101

SECTION 10.16 Consent to Jurisdiction

   102

SECTION 10.17 GOVERNING LAW

   102

SECTION 10.18 USA PATRIOT Act

   102

SECTION 10.19 No Advisory or Fiduciary Responsibility

   102

SECTION 10.20 Judgment Currency

   103

SECTION 10.21 Affiliate Lenders

   103

SECTION 10.22 WAIVER OF JURY TRIAL

   104



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

     

SCHEDULES

     

Schedule I-A

   -    Commitment Amounts

Schedule I-B

   -    Mandatory Cost

Schedule I-C

   -    Agent’s Office; Certain Addresses for Notices

Schedule II

   -    Existing Liens

Schedule III

   -    Change of Control

Schedule IV

   -    Existing Letters of Credit

Schedule V

   -    LC Subsidiaries

Schedule VI

      Subsidiary Borrowers

Schedule VII

   -    ERISA Matters

Schedule VIII

   -    Environmental Matters

Schedule IX

   -    Existing Debt

EXHIBITS

     

Exhibit A

   -    Committed Advance Notice

Exhibit B-1

   -    Form of Revolving Credit Note

Exhibit B-2

   -    Form of Term Note

Exhibit C

   -    Form of Assignment and Acceptance

Exhibit D

   -    Form of Corporate Opinion of Special New York Counsel to the Loan
Parties

Exhibit E

      Form of Assumption Agreement

Exhibit F

   -    Form of Administrative Questionnaire

Exhibit G

   -    Form of Designation Agreement

Exhibit H

   -    Form of Affiliate Lender Assignment Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 7, 2011 (this “Agreement”), among The Gap,
Inc., a Delaware corporation (the “Company”), the LC Subsidiaries (as
hereinafter defined), the Subsidiary Borrowers (as hereinafter defined), the
banks and financial institutions (the “Lenders”) listed on the signature pages
hereof, the Issuing Banks (as hereinafter defined), JPMorgan Chase Bank, N.A.,
as syndication agent (the “Syndication Agent”), Citibank, N.A., HSBC Bank USA,
National Association and Wells Fargo Bank, National Association, as
co-documentation agents (the “Documentation Agents”) and Bank of America, N.A.
(“Bank of America”), as administrative agent (the “Agent”) for the Lenders and
the Issuing Banks hereunder.

PRELIMINARY STATEMENTS:

(1) The Company, certain of its subsidiaries, certain banks and financial
institutions, and Citicorp USA, Inc., as administrative agent, entered into a
Credit Agreement dated as of August 30, 2004, as amended (the “Existing Credit
Agreement”).

(2) The Company, the LC Subsidiaries, the Subsidiary Borrowers, the Lenders, the
Issuing Banks, the Syndication Agent, the Documentation Agents and the Agent
desire to enter into this Agreement to replace the Existing Credit Agreement and
provide other financing facilities to the Company, the LC Subsidiaries and the
Subsidiary Borrowers as set forth below.

NOW THEREFORE, the Company, the LC Subsidiaries, the Subsidiary Borrowers, the
Lenders, the Issuing Banks, the Syndication Agent, the Documentation Agents and
the Agent agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Advance” means an extension of credit by a Lender to a Borrower under Article
II in the form of a Revolving Credit Advance, a Term Advance or a Swing Line
Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.

“Affiliate Lender” has the meaning specified in Section 10.21.

“Agent’s Office” means, with respect to any currency, the Agent’s address and,
as appropriate, account as set forth on Schedule 1-C with respect to such
currency, or such



--------------------------------------------------------------------------------

other address or account with respect to such currency as the Agent may from
time to time notify to the Company and the Lenders.

“Alternative Currency” means each of Euro, Sterling, Yen and Canadian Dollars.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the applicable Issuing Bank,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Commitments and $250,000,000. The Alternative Currency Sublimit
is part of, and not in addition to, the Revolving Credit Commitments.

“Applicable Facility Fee” means, as of any date a percentage per annum
determined by reference to the applicable Performance Level in effect on such
date as set forth below:

 

PERFORMANCE LEVEL

  

LEVEL 1

   

LEVEL 2

   

LEVEL 3

   

LEVEL 4

   

LEVEL 5

   

LEVEL 6

 

Applicable Facility Fee

     .150 %      .200 %      .225 %      .300 %      .400 %      .500 % 

“Applicable Standby Letter of Credit Fee” means as of any date, a percentage per
annum determined by reference to the applicable Performance Level in effect on
such date as set forth below:

 

PERFORMANCE LEVEL

  

LEVEL 1

   

LEVEL 2

   

LEVEL 3

   

LEVEL 4

   

LEVEL 5

   

LEVEL 6

 

Applicable Standby Letter of Credit Fee

     1.100 %      1.300 %      1.525 %      1.700 %      2.100 %      2.500 % 

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the applicable Performance Level in effect on such date as set
forth below:

 

PERFORMANCE LEVEL

  

LEVEL 1

   

LEVEL 2

   

LEVEL 3

   

LEVEL 4

   

LEVEL 5

   

LEVEL 6

 

Base Rate Applicable Margin

     .100 %      .300 %      .525 %      .700 %      1.100 %      1.500 % 

Eurocurrency Rate Applicable Margin

     1.100 %      1.300 %      1.525 %      1.700 %      2.100 %      2.500 % 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Agent or the applicable Issuing
Bank, as the case may be, to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment.

 

2



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Advance or a Revolving Credit Advance,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the Issuing Banks and (ii) if any Letters of Credit have been issued
pursuant to Section 2.04(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Sublimit, (i) the Swing Line Lenders and (ii) if any Swing
Line Advances are outstanding pursuant to Section 2.03(a), the Revolving Credit
Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent (if such acceptance
is required by this Agreement), in substantially the form of Exhibit C.

“Assuming Lender” means an Eligible Assignee acceptable to the Agent, each Swing
Line Lender and each Issuing Bank and not previously a Lender that becomes a
Lender hereunder pursuant to Section 2.06(b) and which has a Commitment of not
less than $10,000,000.

“Assumption Agreement” means an agreement, substantially in the form of Exhibit
E, by which an Eligible Assignee agrees to become a Lender hereunder pursuant to
Section 2.06(b), agreeing to be bound by all obligations of a Lender hereunder.

“Bank of America” means Bank of America, N.A.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Advance” means an Advance which bears interest based on the Base
Rate. All Base Rate Advances shall be denominated in Dollars.

“Borrower” means the Company or any Subsidiary Borrower and, in the case of the
Swing Line Subfacility, a Designated Swing Line Borrower.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Office with respect to Obligations
denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Advance, or any
other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Advance, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Advance, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Advance, means a day on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in a currency other than Dollars or Euro, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate
Advance denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Advance (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

“Canadian Dollars,” and the sign “CND$” each means lawful money of Canada.

“Capital Lease” of any Person means any lease of any property (whether real,
personal or mixed) by such Person as lessee, which lease should, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.

“Capital Lease Obligations” means the obligations of any Person to pay rent or
other amounts under a Capital Lease, the amount of which is required to be
capitalized on the balance sheet of such Person in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, an Issuing Bank or a Swing Line Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Advances, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash or deposit
account balances or, if the applicable Issuing Bank or Swing Line Lender
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Agent and (b) such Issuing Bank or such Swing Line
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) securities with maturities of one year
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, or by any subdivision or taxing
authority of any such state, commonwealth or territory, the securities of which
state, commonwealth, territory, political subdivision or taxing authority (as
the case may be) are rated either (i) A or better by S&P or A2 or better by
Moody’s or (ii) SP1 or better by S&P or V-MIG 1 or better by Moody’s, (c) Dollar
denominated time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank being an “Approved
Bank”), in each case with maturities of not more than 270 days from the date of
acquisition, (d) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (f) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (e).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), and any
regulations promulgated thereunder.

“Change of Control” means the occurrence, after the date of this Agreement, of
(i) any Person or two or more Persons acting in concert acquiring beneficial
ownership

 

5



--------------------------------------------------------------------------------

(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of securities of the Company (or other securities convertible into such
securities) representing 50% or more of the combined voting power of all
securities of the Company entitled to vote in the election of directors; or
(ii) during any period of up to 24 consecutive months, commencing before or
after the date of this Agreement, individuals who at the beginning of such
24-month period were directors of the Company ceasing for any reason to
constitute a majority of the Board of Directors of the Company unless the
Persons replacing such individuals were nominated by the Board of Directors of
the Company; or (iii) any Person or two or more Persons acting in concert
acquiring by contract or otherwise, or entering into a contract or arrangement
which upon consummation will result in its or their acquisition of, control over
securities of the Company (or other securities convertible into such securities)
representing 50% or more of the combined voting power of all securities of the
Company entitled to vote in the election of directors; provided, that, the
Person or group of Persons referred to in clauses (i) and (iii) of this
definition of Change of Control shall not include any Person listed on Schedule
III or any group of Persons in which one or more of the Persons listed on
Schedule III are members.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Advances of the same Type, in the same currency and, in the case of Eurocurrency
Rate Advances, having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Commitment Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage of the Term Facility represented
by (i) on or prior to the funding of the Term Advances, such Term Lender’s Term
Commitment at such time and (ii) thereafter, the principal amount of such Term
Lender’s Term Advances at such time and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time. If the Revolving Credit
Commitment of each Revolving Credit Lender to make Advances and the obligation
of the Issuing Banks to make L/C Credit Extensions have been terminated pursuant
to Section 8.01 or if the Revolving Credit Commitments have expired, then the
Commitment Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Commitment Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.

“Committed Advance” means a Term Advance or a Revolving Credit Advance.

 

6



--------------------------------------------------------------------------------

“Committed Advance Notice” means a notice of (a) a Term Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Advances from one Type to the
other, or (d) a continuation of Eurocurrency Rate Advances, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Confidential Information” means certain non-public, confidential or proprietary
information and material disclosed, from time to time, either orally, in
writing, electronically or in some other form by the Company in connection with
the Loan Documents. Confidential Information shall include, but not be limited
to non-public, confidential or proprietary information, trade secrets, know-how,
inventions, techniques, processes, algorithms, software programs, documentation,
screens, icons, schematics, software programs, source documents and other MIS
related information; contracts, customer lists, financial information, financial
forecasts, sales and marketing plans and information and business plans,
products and product designs; textile projections and results; ideas, designs
and artwork for all types of marketing, advertising, public relations and
commerce (including ideas, designs and artwork related to the World Wide Web and
any Web Site of the Company or any Subsidiary); textile designs; advertising,
strategies, plans and results; sourcing information; vendor lists, potential
product labeling and marking ideas; all materials including, without limitation,
documents, drawings, samples, sketches, designs, and any other information
concerning, color palette and color standards furnished to a Recipient by the
Company or any Subsidiary; customer base(s); and other non-public information
relating to the Company’s or any Subsidiary’s business.

“Consolidated” and any derivative thereof each means, with reference to the
accounts or financial reports of any Person, the consolidated accounts or
financial reports of such Person and each Subsidiary of such Person determined
in accordance with GAAP, including principles of consolidation, consistent with
those applied in the preparation of the Consolidated financial statements of the
Company referred to in Section 6.01(f).

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration (including, if applicable, certificate of change
of name), articles of incorporation or association, memorandum of association,
charter, bylaws, certificate of limited partnership, partnership agreement,
trust agreement, joint venture agreement, certificate of formation, articles of
organization, limited liability company operating or members agreement, joint
venture agreement or one or more similar agreements, instruments or documents
constituting the organization or formation of such Person.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.02 or 2.09.

“Credit Extension” means each of the following: (a) an Advance made or to be
made to the Company, any Subsidiary Borrower or a Designated Swing Line
Borrower; and (b) with respect to any Letter of Credit, any issuance, extension
of the expiry date, or increase in the amount thereof, for the account of the
Company or any LC Subsidiary.

 

7



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication, (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price (excluding any
deferred purchase price that constitutes an account payable incurred in the
ordinary course of business) of property or services, (ii) all obligations of
such Person in connection with any agreement to purchase, redeem, exchange,
convert or otherwise acquire for value any capital stock of such Person or to
purchase, redeem or acquire for value any warrants, rights or options to acquire
such capital stock, now or hereafter outstanding, (iii) all obligations of such
Person evidenced by bonds, notes, debentures, convertible debentures or other
similar instruments, (iv) all indebtedness created or arising under any
conditional sale or other title retention agreement (other than under any such
agreement which constitutes or creates an account payable incurred in the
ordinary course of business) with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default, acceleration, or termination are limited to
repossession or sale of such property), (v) all Capital Lease Obligations,
(vi) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (v) above, (vii) all Debt
referred to in clause (i), (ii), (iii), (iv), (v), or (vi) above secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any lien, security interest or other charge or
encumbrance upon or in property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt and (viii) all mandatorily
redeemable preferred stock of such Person, valued at the applicable redemption
price, plus accrued and unpaid dividends payable in respect of such redeemable
preferred stock.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event which would constitute an Event of Default but for the
requirement that notice be given or time elapse, or both.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) 2.0% per
annum plus, in the case of Obligations consisting of Base Rate Advances, the
Applicable Margin for Base Rate Advances; provided, however, that with respect
to a Eurocurrency Rate Advance, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable Margin for Eurocurrency Rate
Advances and any Mandatory Cost) otherwise applicable to such Advance plus
2.0% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Standby Letter of Credit Fee plus 2.0% per annum.

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations

 

8



--------------------------------------------------------------------------------

hereunder, including in respect of its Advances or participations in respect of
Letters of Credit or Swing Line Advances, within three Business Days of the date
required to be funded by it hereunder, unless such Lender notifies the Agent in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Company or the Agent in
writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, unless
such writing or public statement states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with the applicable default, if any, shall be specifically
identified in such writing or public statement) cannot be satisfied, (c) has
failed, within three Business Days after request by the Agent, to confirm in
writing in a manner satisfactory to the Agent that it will comply with its
funding obligations, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation of
the Agent or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Designated Jurisdictions” means, in respect of each Borrower, the United States
of America, Canada, Hong Kong, The Republic of Ireland and the United Kingdom
and, in respect of any LC Subsidiary, the United States of America, Canada, Hong
Kong, Japan, the Netherlands and the United Kingdom (and in each case, any
political subdivision thereof).

“Designated Swing Line Borrower” means any Subsidiary of the Company that may
from time to time become a party hereto in accordance with Section 2.03(g).

“Designation Agreement” means an agreement of the Company and a Subsidiary
thereof, in substantially the form of Exhibit G hereto, delivered in accordance
with Section 10.12, pursuant to which such Subsidiary shall become a party
hereto as a LC Subsidiary and/or a Subsidiary Borrower, as specified in such
agreement.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Agent or the applicable Issuing Bank, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

9



--------------------------------------------------------------------------------

“Dollars,” “dollars” and the sign “$” each means lawful money of the United
States.

“Domestic Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Company that is incorporated or organized under the laws of
any state of the United States of America or the District of Columbia.

“EBITDA” means, for any period, Net Income plus, to the extent deducted in
determining such Net Income, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense and (d) amortization expense, all determined
on a Consolidated basis for the Company and its Subsidiaries in accordance with
GAAP.

“Effective Date” has the meaning specified in Section 5.01.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other financial institution, institutional lender or
Funds approved by (i) the Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the Issuing Banks and the Swing Line Lenders, and
(iii) unless an Event of Default has occurred and is continuing, the Company
(each such approval not to be unreasonably withheld or delayed). No Loan Party
or any Affiliate thereof shall be an Eligible Assignee with respect to any
Revolving Credit Advance or any Revolving Credit Commitment, and, with respect
to any Term Advance, a Loan Party or any Affiliate thereof may only be an
Eligible Assignee if such Person irrevocably agrees in writing that such Person
shall have no voting or consent rights hereunder in its capacity as a holder of
any Term Advances.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Law” means any Requirement of Law relating to (a) the generation,
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Substances, (b) pollution or the protection of the
environment, health, safety or natural resources or (c) occupational safety and
health, industrial hygiene, land use or the protection of human, plant or animal
health or welfare, including, without limitation, CERCLA, in each case as
amended from time to time, and including the regulations promulgated and the
rulings issued from time to time thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group of which a Loan Party is a member or
which is under common control with a Loan Party within the meaning of
Section 414 of the Code, and the regulations promulgated and rulings issued
thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Event” means a reportable event with respect to a Plan within the meaning
of §4043 of ERISA.

 

10



--------------------------------------------------------------------------------

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Advance
comprising part of the same Borrowing, the rate per annum equal to (i) the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or such other commercially available source providing quotations of BBA LIBOR
as may be designated by the Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in same
day funds in the approximate amount of the Eurocurrency Rate Advance being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and

(b) for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Advance being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurocurrency
market at their request at the date and time of determination.

“Eurocurrency Rate Advance” means a Committed Advance that bears interest at a
rate based on the Eurocurrency Rate. Eurocurrency Rate Advances may be
denominated in Dollars or in an Alternative Currency. All Committed Advances
denominated in an Alternative Currency must be Eurocurrency Rate Advances.

“Eurocurrency Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurocurrency Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency,

 

11



--------------------------------------------------------------------------------

supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 8.01.

“Existing Credit Agreement” has the meaning specified in Preliminary Statement
(1).

“Existing Letter of Credit” means each letter of credit listed on Schedule IV.

“Facility” means the Term Facility, the Revolving Credit Facility, the Swing
Line Sublimit, or the Letter of Credit Sublimit, as the context may require.

“FATCA” means Sections 1471 though 1474 of the Code, as in effect on the date
hereof (and any successor or comparable provision that is not materially more
onerous) and any present or future Treasury Regulations issued thereunder or
interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means (a) the fee letter dated as of March 1, 2011 among the
Company, Bank of America and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
(b) the fee letter dated as of March 1, 2011 among the Company, JPMorgan Chase
Bank, N.A. and J.P. Morgan Securities LLC, (c) the fee letter dated as of
March 1, 2011 between the Company and Citigroup Global Markets Inc. and (d) each
other fee letter entered into from time to time by the Company and any Swing
Line Lender or Issuing Bank.

“Fiscal Quarter” means any quarter in any Fiscal Year, the duration of such
quarter being defined in accordance with GAAP applied consistently with that
applied in the preparation of the Company’s financial statements referred to in
Section 6.01(f).

“Fiscal Year” means a fiscal year of the Company and its Subsidiaries.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the amount
equal to the sum of (i) Consolidated EBITDA and (ii) Lease Expense in each case
for the Company and its Subsidiaries for such period, to (b) the sum of
(i) Consolidated Interest Expense and (ii) Lease Expense, in each case for the
Company and its Subsidiaries for such period.

 

12



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding L/C Obligations in respect of Letters of Credit issued by such
Issuing Bank other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Commitment Percentage of Swing Line
Advances made by such Swing Line Lender other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, as of any date of determination, all indebtedness
(including Capital Lease Obligations but excluding all accounts payable incurred
in the ordinary course of business) of the Company and its Subsidiaries on a
Consolidated basis that would (or would be required to) appear as liabilities
for long-term Debt, short-term Debt, current maturities of Debt, and other
similar interest-bearing obligations on a Consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, applied on a basis consistent (except for
changes concurred in by the Company’s independent public accountants) with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to Section 7.04.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

 

13



--------------------------------------------------------------------------------

“Hazardous Substance” means (i) any hazardous substance or toxic substance as
such terms are presently defined or used in § 101(14) of CERCLA (42 U.S.C. §
9601(14)), in 33 U.S.C. § 1251 et. seq. (Clean Water Act), or 15 U.S.C. § 2601
et. seq. (Toxic Substances Control Act) and (ii) as of any date of
determination, any additional substances or materials which are hereafter
incorporated in or added to the definition of “hazardous substance” or “toxic
substance” for purposes of CERCLA or any other applicable law.

“Hedge Agreements” means (a) any and all interest rate swaps, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swaps, cross-currency rate swaps, currency
options, spot contracts or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., the International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such agreement.

“Information Memorandum” means the information memorandum dated March 2011
prepared in connection with this Agreement.

“Interest Expense” of any Person for any period means the aggregate amount of
interest or fees paid, accrued or scheduled to be paid or accrued in respect of
any Debt (including the interest portion of rentals under Capital Leases) and
all but the principal component of payments in respect of conditional sales,
equipment trust or other title retention agreements paid, accrued or scheduled
to be paid or accrued by such Person during such period, net of interest income,
determined in accordance with GAAP.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Type of Advance or
the date of the Conversion of any Advance into such Type of an Advance and
ending on the last day of the period selected by the applicable Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by such Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be 1, 2, 3 or
6 months or such other period that is twelve months or less requested by the
applicable Borrower and consented to by all the Lenders, in each case as such
Borrower may, upon notice received by the Agent not later than 12:00 noon (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

 

14



--------------------------------------------------------------------------------

(i) no Borrower may select any Interest Period which ends after the Termination
Date;

(ii) Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, in the case of
any Interest Period for a Eurocurrency Rate Advance, that if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day;

(iv) a Borrower may request in a Committed Advance Notice an Interest Period of
a duration other than 1, 2, 3, or 6 months (but in no event longer than 12
months) for a Eurocurrency Rate Advance and the Interest Period for such
Eurocurrency Rate Advance shall be for such period, if, and only if, the Agent
determines a Eurocurrency Rate for the tenor of such Interest Period and no
Lenders notify the Agent pursuant to Section 2.08(b) that the Eurocurrency Rate
for such Interest Period will not adequately reflect the cost to the Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period; if both of the preceding conditions are not satisfied with
respect to such requested Interest Period, the duration of the requested
Interest Period shall be the alternative specified in the Committed Advance
Notice, or, if no alternative Interest Period is selected, 6 months; and

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

“Investment” has the meaning specified therefor in Section 7.02(c).

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issue” means, with respect to any Letter of Credit, either to issue, or to
extend the expiry of, or to renew, or to increase the amount of, such Letter of
Credit, and the term “Issued” or “Issuance” shall have corresponding meanings.

“Issuing Bank” means Bank of America, JPMorgan Chase Bank, N.A., Citibank, N.A.,
HSBC Bank USA, National Association, Wells Fargo Bank, National Association or
any other Lender which agrees to become, and is designated as an Issuing Bank
under Section 2.04(d) or any Affiliate thereof as agreed to from time to time by
the Company or the applicable LC Subsidiary and such Issuing Bank, that may from
time to time Issue Letters of Credit for the account of the Company or any LC
Subsidiary.

 

15



--------------------------------------------------------------------------------

“Issuing Commitment” means, as to any Issuing Bank, the amount set forth
opposite such Issuing Bank’s name on Schedule I-A under the caption Issuing
Commitment, as such amount may be reduced or increased pursuant to the terms
hereof.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Commitment Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“LC Subsidiary” means the Subsidiaries of the Company listed on Schedule V and
any other Subsidiary of the Company that may from time to time become a party
hereto in accordance with Section 10.12.

“Lease Expense” means, with respect to any Person, for any period for such
Person and its subsidiaries on a Consolidated basis, lease and rental expense
accrued during such period under all leases and rental agreements, other than
Capital Leases and leases of personal property, determined in conformity with
GAAP.

“Lender Party” means any Lender and any Issuing Bank.

“Lenders” means the Lenders listed on the signature pages hereof as Lenders and
as Swing Line Lenders, as the context may require, and each Eligible Assignee
that shall become a party hereto pursuant to Section 10.07.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify to the Company and
the Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a Trade Letter of
Credit or a Standby Letter of Credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.

 

16



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any Issuing Bank.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Termination Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Sublimit” means an amount equal to $500,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
amount equal to Consolidated Funded Debt for the most recently completed four
consecutive Fiscal Quarters ending on or prior to such date, to (b) Consolidated
EBITDA for the most recently completed four consecutive Fiscal Quarters ending
on or prior to such date, in each case for the Company and its Subsidiaries as
of such date.

“Lien” means any assignment, chattel mortgage, pledge or other security interest
or any mortgage, deed of trust or other lien, or other charge or encumbrance,
upon property or rights (including after-acquired property or rights), or any
preferential arrangement with respect to property or rights (including
after-acquired property or rights) which has the practical effect of
constituting a security interest or lien.

“Loan Documents” means, collectively, this Agreement, any note delivered
pursuant to Section 4.04(d), any Designation Agreement delivered pursuant to
Section 10.12 and each application or agreement and other documents delivered in
connection with Letters of Credit pursuant to Section 2.04, in each case as
amended, supplemented or otherwise modified hereafter from time to time in
accordance with the terms thereof.

“Loan Parties” means, collectively, the Company, each of the LC Subsidiaries,
each of the Subsidiary Borrowers and each of the Designated Swing Line Borrowers
from time to time party hereto.

“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Advances being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that there shall be excluded for purposes
of making a determination of Majority Lenders (a) the unused Term Commitment and
the unused Revolving Credit Commitment of, any Defaulting Lender and (b) any
Term Advances held by any Affiliate Lender.

“Majority Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Total
Outstanding amount of Revolving Credit Advances and (b) aggregate unused
Revolving Credit

 

17



--------------------------------------------------------------------------------

Commitments; provided that the unused Revolving Credit Commitment of any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Revolving Credit Lenders.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), results of operations, or prospects of the
Company and its Subsidiaries, taken as a whole; provided, that a downgrade of
the Company’s public debt ratings or a Negative Pronouncement shall not by
itself be deemed to be a material adverse change; provided, further, the
occurrence or subsistence of any such material adverse change which has been
disclosed (a) by the Company in any filing made with the Securities and Exchange
Commission prior to the date of this Agreement, (b) by the Company in a public
announcement prior to the date of this Agreement, or (c) in the Information
Memorandum prior to the date of this of this Agreement, shall not constitute a
Material Adverse Change.

“Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Company and its Subsidiaries taken as
a whole.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which a Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Negative Pronouncement” means a public announcement by either S&P or Moody’s in
respect to a possible downgrade of, or negative outlook with respect to, the
public debt rating of the Company.

“Net Income” of any Person means, for any period, net income before
(i) extraordinary items, (ii) the results of discontinued operations and
(iii) the effect of any cumulative change in accounting principles, determined
in accordance with GAAP.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in

 

18



--------------------------------------------------------------------------------

Section 8.01(e). Without limiting the generality of the foregoing, the
Obligations of each Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnity payments and other amounts payable
by such Loan Party under any Loan Document and (b) the obligation of such Loan
Party to reimburse any amount in respect of any of the foregoing items that any
Lender Party, in its sole discretion, may elect to pay or advance on behalf of
such Loan Party.

“OECD” means the Organization for Economic Cooperation and Development.

“Other Taxes” has the meaning specified in Section 4.02(b).

“Outstanding Amount” means (i) with respect to Term Advances, Revolving Credit
Advances and Swing Line Advances on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Term Advances, Revolving Credit Advances or Swing Line
Advances, as the case may be, occurring on such date; and (ii) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Loan Parties of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Agent or the applicable Issuing Bank, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participating Member State” means each state so described in any EMU
Legislation.

“Performance Level” means Performance Level 1, Performance Level 2, Performance
Level 3, Performance Level 4, Performance Level 5, or Performance Level 6, as
identified by reference to the Public Debt Rating and Leverage Ratio in effect
on such date as set forth below:

 

Performance Level   

Public Debt Rating

Level 1    Long-Term Senior Unsecured Debt of the Company Rated at least A- by
S&P or A3 by Moody’s or the Leverage Ratio is less than or equal to 1.25:1.00

 

19



--------------------------------------------------------------------------------

Level 2    Long-Term Senior Unsecured Debt of the Company Rated less than Level
1 but at least BBB+ by S&P or Baa1 by Moody’s or the Leverage Ratio is less than
or equal to 1.25:1.00 Level 3    Long-Term Senior Unsecured Debt of the Company
Rated less than Level 2 but at least BBB by S&P or Baa2 by Moody’s or the
Leverage Ratio is less than or equal to 1.25:1.00 Level 4    Long-Term Senior
Unsecured Debt of the Company Rated less than Level 3 but at least BBB- by S&P
or Baa3 by Moody’s or the Leverage Ratio is greater than 1.25:1.00 and less than
or equal to 1.50:1.00 Level 5    Long-Term Senior Unsecured Debt of the Company
Rated less than Level 4 but at least BB+ by S&P or Ba1 by Moody’s or the
Leverage Ratio is greater than 1.50:1.00 and less than or equal to 1.75:1.00
Level 6    Long-Term Senior Unsecured Debt of the Company Rated less than Level
5 or the Leverage Ratio is greater than 1.75:1.00

For purposes of this definition, the Performance Level shall be determined by
the applicable public debt rating or Leverage Ratio as follows: (a) the public
debt ratings above shall be determined as follows: (i) the public debt ratings
shall be determined by the then-current rating announced by either S&P or
Moody’s, as the case may be, for any class of non-credit-enhanced long-term
senior unsecured debt issued by the Company, (ii) if only one of S&P and Moody’s
shall have in effect a public debt rating, the Performance Level shall be
determined by reference to the available rating; (iii) if neither S&P nor
Moody’s shall have in effect a public debt rating, the applicable Performance
Level will be Performance Level 6; (iv) if the ratings on the Company’s
long-term senior unsecured debt established by S&P and Moody’s shall fall within
different levels, the public debt rating will be determined by the higher of the
two ratings, provided, that, in the event that the lower of such ratings is more
than one level below the higher of such ratings, the public debt rating will be
determined based upon the level that is one level above the lower of such
ratings; (v) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (vi) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
public debt rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be; (b) the
Leverage Ratio shall be determined on the basis of the most recent certificate
of the Company to be delivered pursuant to Section 7.04(c) for the most recently
ended Fiscal Quarter or Fiscal Year and any change in the Leverage Ratio shall
be effective one Business Day after the date on which the Agent receives such
certificate; provided, that until the Company has delivered to the Agent such
certificate pursuant to Section 7.04(c) in

 

20



--------------------------------------------------------------------------------

respect of the first Fiscal Quarter of 2011, the Leverage Ratio shall be deemed
to be at Level 4; provided, further, that for so long as the Company has not
delivered such certificate when due pursuant to Section 7.04(c), the Leverage
Ratio shall be deemed to be at Level 6 until the respective certificate is
delivered to the Agent; and (c) the Performance Level shall be determined in
accordance with the Company’s respective public debt rating and Leverage Ratio,
provided, that, if the Company’s public debt rating and the Leverage Ratio shall
fall within different levels, the Performance Level will be determined by the
higher of the public debt rating and the Leverage Ratio, provided, further,
that, in the event that the lower of the Company’s public debt rating and the
Leverage Ratio is more than one level below the higher of the Company’s public
debt rating and the Leverage Ratio, the Performance Level shall be determined
based upon the level that is one level above the lower of the Company’s public
debt rating and the Leverage Ratio.

“Permitted Lien” means:

(i) Liens for taxes, assessments or governmental charges or levies to the extent
not past due or to the extent contested, in good faith, by appropriate
proceedings and for which adequate reserves have been established;

(ii) Liens imposed by law, such as materialman’s, mechanic’s, carrier’s,
worker’s, landlord’s and repairman’s Liens and other similar Liens arising in
the ordinary course of business which relate to obligations which are not
overdue for a period of more than 30 days or which are being contested in good
faith, by appropriate proceedings and for which reserves required by GAAP have
been established;

(iii) pledges or deposits in the ordinary course of business to secure
obligations (including to secure letters of credit posted in connection
therewith) under worker’s compensation or unemployment laws or similar
legislation or to secure the performance of leases or contracts (including
insurance contracts issued by insurance companies which are Subsidiaries of the
Company) entered into in the ordinary course of business or of public or
statutory obligations, bids, or appeal bonds;

(iv) zoning restrictions, easements, licenses, landlord’s Liens or restrictions
on the use of property which do not materially impair the use of such property
in the operation of the business of the Company or any of its Subsidiaries;

(v) Liens upon assets subject to a Capital Lease and securing payment of the
obligations arising under such Capital Lease;

(vi) Liens of the Company and its Subsidiaries not described in the foregoing
clauses (i) through (v) existing on the Effective Date and listed on Schedule II
and any extensions, renewals or replacements of such Liens for the same or
lesser amount, provided, that, no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; and

(vii) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(f).

 

21



--------------------------------------------------------------------------------

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained by a Loan Party or any ERISA Affiliate for its employees and subject
to Title IV of ERISA.

“Recipient” has the meaning specified in Section 10.11.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Advances or Revolving Credit Advances, a Committed
Advance Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Advance, a Swing Line Advance
Notice.

“Responsible Officer” means, with respect to any certificate, report or notice
to be delivered or given hereunder, unless the context otherwise requires, the
president, chief executive officer, chief financial officer or treasurer of the
Company or other executive officer of the Company who in the normal performance
of his or her operational duties would have knowledge of the subject matter
relating to such certificate, report or notice.

“Register” has the meaning specified in Section 10.07(c).

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations and awards of an
arbitrator, a court or any other Governmental Authority, and all Governmental
Authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

“Revaluation Date” means (a) with respect to any Revolving Credit Advance, each
of the following: (i) each date of a Revolving Credit Borrowing of a
Eurocurrency Rate Advance denominated in an Alternative Currency, (ii) each date
of a continuation of a Eurocurrency Rate Advance denominated in an Alternative
Currency pursuant to Section 2.02, and (iii) to the extent warranted by
circumstances and if the Agent believes in its reasonable discretion that the
Total Revolving Credit Outstandings at such time exceed the Revolving Credit
Commitment, such additional dates as the Agent shall reasonably determine or the
Majority Revolving Credit Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit denominated in an Alternative Currency
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by an Issuing Bank under any
Letter of Credit denominated in an Alternative Currency, and (iv) to the extent
warranted by

 

22



--------------------------------------------------------------------------------

circumstances, such additional dates as the Agent or the Issuing Banks shall
reasonably determine or the Majority Revolving Credit Lenders shall reasonably
require.

“Revolving Credit Advance” means an advance by a Revolving Credit Lender to the
Company or a Subsidiary Borrower under Section 2.01(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type and, in the case of Eurocurrency Rate
Advances, having the same Interest Period.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Advances to the Borrowers pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Advances, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1-A under the caption “Revolving Credit
Commitment” or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Note” means a promissory note made by any Borrower in favor of
a Revolving Credit Lender, in substantially the form of Exhibit B-1 hereto,
evidencing the aggregate indebtedness of such Borrower to such Revolving Credit
Lender resulting from the Revolving Credit Advances, or Swing Line Advances, as
the case may be, made by such Revolving Credit Lender.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Agent or the applicable Issuing Bank, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

“Spot Rate” for a currency means the rate determined by the Agent or an Issuing
Bank, as applicable, to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Agent or such Issuing
Bank may obtain such spot rate from another financial institution designated by
the Agent or such Issuing Bank if the Person acting in

 

23



--------------------------------------------------------------------------------

such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that such Issuing Bank may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in an Alternative Currency.

“Standby Letter of Credit” means a letter of credit or other credit support
instrument issued for the benefit of a Person party to a contractual arrangement
with the Company or any of its Subsidiaries as credit support for the
obligations of the Company or such Subsidiary thereunder.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
trust or other Person of which more than 50% of the outstanding capital stock
(or similar property right in the case of partnerships and trusts and other
Persons) having ordinary voting power to elect a majority of the board of
directors of such corporation (or similar governing body or Person with respect
to partnerships and trusts and other Persons) (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.

“Subsidiary Borrower” means, as of the date hereof, the Subsidiaries of the
Company listed on Schedule VI and, after the date hereof, any other Subsidiary
of the Company that may from time to time become a party hereto in accordance
with Section 10.12.

“Subsidiary Obligations” has the meaning specified in Section 3.02.

“Swing Line” means the revolving credit facility made available by the Swing
Line Lenders pursuant to Section 2.03.

“Swing Line Advance” means an advance made available by a Swing Line Lender
pursuant to Section 2.03(a). Swing Line Advances may be denominated in Dollars
or any Alternative Currency.

“Swing Line Advance Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.03(b), which if in writing, shall be substantially in the form of
Exhibit C.

“Swing Line Borrowing” means a borrowing of a Swing Line Advance pursuant to
Section 2.03.

“Swing Line Lender” means Bank of America, JPMorgan Chase Bank, N.A. or any
other Lender which agrees to become, and is designated by the Agent as being, a
Swing Line Lender under this Agreement, each in its capacity as provider of
Swing Line Advances.

 

24



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Taxes” has the meaning specified in Section 4.02(a).

“Term Advance” means an advance made by any Term Lender to the Company under
Section 2.01(b).

“Term Borrowing” means a borrowing consisting of simultaneous Term Advances of
the same Type and, in the case of Eurocurrency Rate Advances, having the same
Interest Period.

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Advances to the Company pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1-A under the caption “Term Commitment” or
opposite such caption in the Assignment and Acceptance pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Facility” means (a) at any time prior to April 29, 2011, the aggregate
amount of the Term Commitments at such time and (b) thereafter, the aggregate
principal amount of the Term Advances of all Term Lenders outstanding at such
time.

“Term Lender” means (a) at any time on or prior to April 29, 2011, any Lender
that has a Term Commitment at such time and (b) at any time after April 29,
2011, any Lender that holds Term Advances at such time.

“Term Note” means a promissory note made by the Company in favor of a Term
Lender evidencing Term Advances made by such Term Lender, substantially in the
form of Exhibit B-2.

“Termination Date” means April 7, 2016, or the earlier date of termination in
whole of the Commitments pursuant to Section 2.06(a) or 8.01.

“Total Assets” means, as of any date of determination, the consolidated assets
of the Company and its Subsidiaries at the end of the Fiscal Quarter immediately
preceding such date, determined in accordance with GAAP.

“Total Outstandings” means the aggregate Outstanding Amount of all Advances and
all L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Advances, Swing Line Advances and L/C Obligations.

 

25



--------------------------------------------------------------------------------

“Trade Letter of Credit” means a direct-pay sight trade or documentary letter of
credit issued for the benefit of a vendor in connection with the purchase of
goods by the Company or any of its Subsidiaries in the ordinary course of
business.

“Type” refers to the distinction among Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurocurrency Rate.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Yen” and “¥” mean the lawful currency of Japan.

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

SECTION 1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP as in
effect from time to time, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. Notwithstanding any change in GAAP occurring after the
Effective Date, the computations of all financial ratios and requirements set
forth in any Loan Document shall continue to be computed in accordance with GAAP
prior to such change therein.

SECTION 1.04 Exchange Rates; Currency Equivalents. The Agent, the Issuing Banks
or the Swing Line Lenders, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the Agent,
an Issuing Bank or a Swing Line Lender, as applicable, absent manifest error.

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Advance or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency

 

26



--------------------------------------------------------------------------------

Rate Advance or Letter of Credit is denominated in an Alternative Currency, such
amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Agent or the applicable Issuing
Bank, as the case may be.

SECTION 1.05 Change of Currency. Each obligation of the Loan Parties to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

SECTION 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the Dollar Equivalent of the maximum face amount of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit or the Issuer Documents related thereto, whether or not such
maximum face amount is in effect at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Advances. (a) The Revolving Credit Advances. Each Revolving
Credit Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Credit Advances to any Borrower from time to time on
any Business Day during the period from the Effective Date until the Termination
Date in Dollars or in one or more

 

27



--------------------------------------------------------------------------------

Alternative Currencies, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings at such time shall not exceed the Revolving
Credit Facility at such time, (ii) the aggregate Outstanding Amount of the
Revolving Credit Advances of any Lender, plus such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Outstanding Amount of all Swing Line Advances shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment, and (iii) the
aggregate Outstanding Amount of all Revolving Credit Advances denominated in
Alternative Currencies plus the L/C Obligations in respect of Letters of Credit
issued in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(a), prepay under Section 2.10, and reborrow
under this Section 2.01(a). Revolving Credit Advances may be Base Rate Advances
or Eurocurrency Rate Advances, as further provided herein.

(b) The Term Advances. Each Term Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Term Advances to the Company on any
single Business Day during the period from the Effective Date until April 29,
2011 in an aggregate amount not to exceed such Lender’s Term Commitment. Each
Term Borrowing shall consist of Term Advances of the same Type made on the same
day by the Term Lenders ratably according to their respective Term Commitments;
provided, however, that subject to the limitation set forth in Section 2.02(e),
the Company shall be permitted to subdivide the Term Advances into multiple Base
Rate Advances and/or Eurocurrency Rate Advances in its sole discretion. Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be reborrowed.
Term Advances shall be denominated in Dollars.

SECTION 2.02 Making the Advances. (a) Each Term Borrowing, each Revolving Credit
Borrowing, each conversion of Term Advances or Revolving Credit Advances from
one Type to the other, and each continuation of Eurocurrency Rate Advances shall
be made upon the applicable Borrower’s irrevocable notice to the Agent, which
may be given by telephone. Each such notice must be received by the Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Advances
denominated in Dollars or of any conversion of Eurocurrency Rate Advances
denominated in Dollars to Base Rate Advances, (ii) four Business Days prior to
the requested date of any Borrowing or continuation of Eurocurrency Rate
Advances denominated in Alternative Currencies, and (iii) on the requested date
of any Borrowing of Base Rate Advances. Each telephonic notice by a Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Agent of a written Committed Advance Notice, appropriately completed and signed
by a Responsible Officer of the Company. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Advances shall be in a minimum principal
amount of $5,000,000. Except as provided in Sections 2.02(c), 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Advances shall be in a
minimum principal amount of $1,000,000. Each Committed Advance Notice (whether
telephonic or written) shall specify (i) whether the applicable Borrower is
requesting a Term Advance Borrowing, a Revolving Credit Borrowing, a conversion
of Term Advances or Revolving Credit Advances from one Type to the other, or a

 

28



--------------------------------------------------------------------------------

continuation of Eurocurrency Rate Advances, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Advances to be borrowed, converted
or continued, (iv) the Type of Advances to be borrowed or to which existing Term
Advances or Revolving Credit Advances are to be converted, (v) if applicable,
the duration of the Interest Period with respect thereto and (vi) the currency
of the Revolving Credit Advances to be borrowed. If a Borrower fails to specify
a currency in a Committed Advance Notice requesting a Revolving Credit
Borrowing, then the Revolving Credit Advances so requested shall be made in
Dollars. If a Borrower fails to specify a Type of Advance in a Committed Advance
Notice or if a Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Advances or Revolving Credit Advances
shall be made as, or converted to, Base Rate Advances; provided, however, that
in the case of a failure to timely request a continuation of Revolving Credit
Advances denominated in an Alternative Currency, such Revolving Credit Advances
shall be continued as Eurocurrency Rate Advances in their original currency with
an Interest Period of one month. Any such automatic conversion to Base Rate
Advances shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Advances. If a Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Advances in any such Committed Advance Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Revolving Credit Advance may be converted into or continued as a Revolving
Credit Advance denominated in a different currency, but instead must be prepaid
in the original currency of such Revolving Credit Advance and reborrowed in the
other currency.

(b) Following receipt of a Committed Advance Notice, the Agent shall promptly
notify each Lender of the amount (and currency) of its Commitment Percentage of
the applicable Term Advances or Revolving Credit Advances, and if no timely
notice of a conversion or continuation is provided by the applicable Borrower,
the Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Advances or continuation of Revolving Credit Advances denominated in a
currency other than Dollars, in each case as described in Section 2.02(a). In
the case of a Term Advance Borrowing or a Revolving Credit Borrowing, each
appropriate Lender shall make the amount of its Advance available to the Agent
in Same Day Funds at the Agent’s Office for the applicable currency not later
than 2:00 p.m., in the case of any Advance denominated in Dollars, and not later
than the Applicable Time specified by the Agent in the case of any Revolving
Credit Advance in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Advance Notice. Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension hereunder, Section 5.01), the Agent shall make all
funds so received available to the applicable Borrower in like funds as received
by the Agent either by (i) crediting the account of such Borrower on the books
of Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Agent by such Borrower; provided, however, that if, on the
date the Committed Advance Notice with respect to such Borrowing denominated in
Dollars is given by the Company, there are L/C Borrowings outstanding (and the
Company shall have been notified of such L/C Borrowings), then the proceeds of
such Borrowing, first, shall be applied to the payment

 

29



--------------------------------------------------------------------------------

in full of any such L/C Borrowings, and, second, shall be made available to the
Company as provided above.

(c) During the existence of an Event of Default (i) no Term Advances may be
converted or continued as Eurocurrency Rate Advances without the consent of the
Term Lenders (other than an Affiliate Lender) holding more than 50% of the
aggregate principal amount of the Term Advances and (ii) no Revolving Credit
Advances may be requested as, converted to or continued as Eurocurrency Rate
Advances (whether in Dollars or any Alternative Currency) without the consent of
the Majority Revolving Credit Lenders, and the Majority Revolving Credit Lenders
may demand that any or all of the then outstanding Revolving Credit Advances
that are Eurocurrency Rate Advances denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Agent shall promptly notify the applicable Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate
Advances upon determination of such interest rate. At any time that Base Rate
Advances are outstanding, the Agent shall notify the applicable Borrower(s) and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Advances or Revolving Credit Advances from one Type to
the other, and all continuations of Term Advances or Revolving Credit Advances
as the same Type, there shall not be more than ten Interest Periods in effect.

SECTION 2.03 Swing Line Advances.

(a) The Swing Line. Subject to the terms and conditions set forth herein, each
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, may in its sole discretion make loans
(each such loan, a “Swing Line Advance”) to the Company or a Designated Swing
Line Borrower on such terms (subject to Section 2.07(b)) as may be agreed
between such Swing Line Lender and the Company or the applicable Designated
Swing Line Borrower from time to time, on any Business Day during the period
from the Effective Date until the Termination Date in Dollars or any Alternative
Currency in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Advances, when aggregated with the Commitment Percentage of the Outstanding
Amount of Committed Advances and L/C Obligations of a Lender acting as Swing
Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Advance, (i) the Total
Revolving Credit Outstandings shall not exceed the aggregate Revolving Credit
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Advances
of any Revolving Credit Lender, plus such Lender’s Commitment Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Commitment
Percentage of the Outstanding Amount of all Swing Line Advances shall not exceed
such Lender’s

 

30



--------------------------------------------------------------------------------

Commitment, and provided, further, that neither the Company nor any Designated
Swing Line Borrower shall use the proceeds of any Swing Line Advance to
refinance any outstanding Swing Line Advance. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Company and the Designated
Swing Line Borrower may borrow under this Section 2.03, prepay under
Section 2.10, and reborrow under this Section 2.03. Immediately upon the request
of any Swing Line Lender, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
Swing Line Lender a risk participation in such Swing Line Advance in an amount
equal to the product of such Lender’s Commitment Percentage times the amount of
such Swing Line Advance.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s or a Designated Swing Line Borrower’s irrevocable notice to a Swing
Line Lender and the Agent, which may be given by telephone. Each such notice
must be received by the applicable Swing Line Lender and the Agent not later
than, in the case of Swing Line Advances denominated in Dollars, 2:00 p.m. on
the requested borrowing date, and in the case of Swing Line Advances denominated
in any Alternative Currency, 2:00 p.m. on four Business Days prior to the
requested borrowing date (or such shorter notice period as the applicable Swing
Line Lender may require), and shall specify (i) the amount and currency to be
borrowed, which shall be a minimum of $500,000, and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the applicable Swing Line Lender and the Agent
of a written Swing Line Advance Notice, appropriately completed and signed by a
Responsible Officer of the Company. Promptly after receipt by the applicable
Swing Line Lender of any telephonic Swing Line Advance Notice, such Swing Line
Lender will confirm with the Agent (by telephone or in writing) that the Agent
has also received such Swing Line Advance Notice and, if not, such Swing Line
Lender will notify the Agent (by telephone or in writing) of the contents
thereof. Unless a Swing Line Lender has received notice (by telephone or in
writing) from the Agent (including at the request of any Revolving Credit
Lender) prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing such Swing Line Lender not to make such Swing Line Advance as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.03(a), or (B) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, such Swing Line Lender may, not later than 4:00 p.m. on the
borrowing date specified in such Swing Line Advance Notice, make the amount of
its Swing Line Advance available to the Company or the applicable Designated
Swing Line Borrower at its office by crediting the account of the Company or
such Designated Swing Line Borrower on the books of such Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Advances.

(i) Each Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company or, if the applicable Designated Swing Line Borrower is a
Subsidiary Borrower, on behalf of such Subsidiary Borrower (which hereby
irrevocably authorizes such Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Revolving Credit

 

31



--------------------------------------------------------------------------------

Advance in an amount equal to such Lender’s Commitment Percentage of the amount
of the Dollar Equivalent of the Swing Line Advances then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Advance Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Advances, but subject to
the unutilized portion of the Revolving Credit Commitments and the conditions
set forth in Section 5.02. Each Swing Line Lender shall furnish the Company or
the applicable Subsidiary Borrower with a copy of the applicable Committed
Advance Notice promptly after delivering such notice to the Agent. Each
Revolving Credit Lender shall make an amount equal to its Commitment Percentage
of the amount specified in such Committed Advance Notice available to the Agent
in immediately available funds (and the Agent may apply Cash Collateral
available with respect to the applicable Swing Line Advance) for the account of
such Swing Line Lender at the Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Advance Notice, whereupon, subject to
Section 2.03(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Advance to the Company or the
applicable Subsidiary Borrower in such amount. The Agent shall remit the funds
so received to the applicable Swing Line Lender.

(ii) If for any reason any Swing Line Advance cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.03(c)(i), the request for Base
Rate Committed Advances submitted by a Swing Line Lender as set forth herein
shall be deemed to be a request by such Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Advance and each Revolving Credit Lender’s payment to the Agent for the account
of such Swing Line Lender pursuant to Section 2.03(c)(i) shall be deemed payment
in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the Agent for
the account of the applicable Swing Line Lender any amount required to be paid
by such Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(i), such Swing Line
Lender shall be entitled to recover from such Lender (acting through the Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swing Line Lender at a rate per annum equal to the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by such Swing
Line Lender in connection with the foregoing. If such Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Advance included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Advance, as the
case may be. A certificate of a Swing Line Lender submitted to any Revolving
Credit Lender (through the Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

32



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Committed Advances or to
purchase and fund risk participations in Swing Line Advances pursuant to this
Section 2.03(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against any Swing Line
Lender, the Company, any Designated Swing Line Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Committed Advances pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company or the
applicable Designated Swing Line Borrower to repay Swing Line Advances, together
with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Advance, if the applicable Swing Line Lender
receives any payment on account of such Swing Line Advance, such Swing Line
Lender will distribute to such Lender its Commitment Percentage thereof in the
same funds as those received by such Swing Line Lender.

(ii) If any payment received by a Swing Line Lender in respect of principal or
interest on any Swing Line Advance is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 10.09 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to such Swing Line Lender
its Commitment Percentage thereof on demand of the Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Overnight Rate. The Agent will make such demand upon the
request of such Swing Line Lender. The obligations of the Revolving Credit
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. Each Swing Line Lender shall be
responsible for invoicing the Company or the applicable Designated Swing Line
Borrower for interest on the Swing Line Advances. Until each Revolving Credit
Lender funds its Base Rate Committed Advance or risk participation pursuant to
this Section 2.03 to refinance such Lender’s Commitment Percentage of any Swing
Line Advance, interest in respect of such Commitment Percentage shall be solely
for the account of the applicable Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company and each Designated
Swing Line Borrower shall make all payments of principal and interest in respect
of the Swing Line Advances directly to the applicable Swing Line Lender.

 

33



--------------------------------------------------------------------------------

(g) Designated Swing Line Borrowers. Any Subsidiary of the Company not a
Subsidiary Borrower may become a “Designated Swing Line Borrower” hereunder by
delivering to the Agent and the applicable Swing Line Lender appropriate
authorizations in respect of it entering into this Agreement, in form and
substance reasonably satisfactory to the Agent, and such Swing Line Lender
wherein such Subsidiary agrees to be bound by all terms and provisions of this
Agreement relating to Swing Line Advances to be made to such Designated Swing
Line Borrower and delivers a written consent of the Company assenting to the
inclusion of such Subsidiary as a “Designated Swing Line Borrower” hereunder.

SECTION 2.04 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each Issuing Bank
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.04 and within the limits of its Issuing Commitment,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative currencies for the account
of the Company or its Subsidiaries, and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Credit Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (y) the aggregate Outstanding Amount of the Revolving Credit Advances
of any Revolving Credit Lender, plus such Lender’s Commitment Percentage of the
Outstanding Amount of all Swing Line Advances, plus such Lender’s Commitment
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Company or an LC Subsidiary for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Company or such LC
Subsidiary that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the ability of
the Company and the LC Subsidiaries to obtain Letters of Credit shall be fully
revolving, and accordingly the Company and the LC Subsidiaries may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) No Issuing Bank shall issue any Letter of Credit, if:

 

34



--------------------------------------------------------------------------------

(A) subject to Section 2.04(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance, unless
the Required Revolving Credit Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by the Agent and such Issuing Bank, such Letter
of Credit is in an initial stated amount less than $20,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency or, if after giving effect to such issuance, Letters
of Credit denominated in Alternative Currencies shall be outstanding in an
amount in excess of $75,000,000;

(E) any Lender is at that time a Defaulting Lender, unless such Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Company, the
applicable LC Subsidiary or such Lender to eliminate such Issuing Bank’s actual
or potential Fronting Exposure (after giving effect to Section 2.14(a)(iv)) with
respect to the Defaulting Lender arising from such Letter of Credit; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

 

35



--------------------------------------------------------------------------------

(iv) The applicable Issuing Bank shall not amend any Letter of Credit if such
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.

(v) The applicable Issuing Bank shall be under no obligation to amend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(vi) The applicable Issuing Bank shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and such Issuing Bank shall have all of the benefits and
immunities (A) provided to the Agent in Article IX with respect to any acts
taken or omissions suffered by such Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
Article IX included such Issuing Bank with respect to such acts or omissions,
and (B) as additionally provided herein with respect to such Issuing Bank.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company or any LC Subsidiary delivered to an Issuing Bank
(with a copy to the Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the applicable Issuing Bank and
the Agent (x) not later than 11:00 a.m. at least two Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit denominated in Dollars, and (y) not later than 11:00 a.m. at least
five Business Days prior to the proposed issuance date or date of amendment, as
the case may be, of any Letter of Credit denominated in an Alternative Currency;
or in each case such later date and time as such Issuing Bank may agree in a
particular instance in its sole discretion, prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to such Issuing Bank: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such Issuing Bank may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to such Issuing Bank (1)

 

36



--------------------------------------------------------------------------------

the Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as such Issuing Bank may reasonably require.
Additionally, the Company or the applicable LC Subsidiary shall furnish to the
applicable Issuing Bank and the Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such Issuing Bank or the Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Agent (by telephone or in writing) that the
Agent has received a copy of such Letter of Credit Application from the Company
or an LC Subsidiary and, if not, such Issuing Bank will provide the Agent with a
copy thereof. Unless such Issuing Bank has received written notice from any
Revolving Credit Lender, the Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article V shall not
then be satisfied, then, subject to the terms and conditions hereof, such
Issuing Bank shall, on the requested date, issue a Letter of Credit for the
account of the Company (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from such
Issuing Bank a risk participation in such Letter of Credit in an amount equal to
the product of such Revolving Credit Lender’s Commitment Percentage times the
amount of such Letter of Credit.

(iii) If the Company or an LC Subsidiary so requests in any applicable Letter of
Credit Application, the applicable Issuing Bank may, in its sole discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the such Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Bank, neither the Company nor the
applicable LC Subsidiary shall be required to make a specific request to such
Issuing Bank for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such Issuing Bank shall not permit any
such extension if (A) such Issuing Bank has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.04(a) or otherwise), or
(B) it has received notice

 

37



--------------------------------------------------------------------------------

(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Agent that the
Majority Lenders have elected not to permit such extension or (2) from the
Agent, any Lender, the Company or the applicable LC Subsidiary that one or more
of the applicable conditions specified in Section 5.02 is not then satisfied,
and in each such case directing such Issuing Bank not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Company or the
applicable LC Subsidiary and the Agent a true and complete copy of such Letter
of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the Company or the applicable LC Subsidiary and the Agent thereof. In the case
of a Letter of Credit denominated in an Alternative Currency, the Company or the
applicable LC Subsidiary shall reimburse such Issuing Bank in such Alternative
Currency, unless (A) the applicable Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company or the applicable LC Subsidiary shall have notified such Issuing Bank
promptly following receipt of the notice of drawing that the Company or the
applicable LC Subsidiary will reimburse such Issuing Bank in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, such Issuing Bank shall notify the
Company or the applicable LC Subsidiary of the Dollar Equivalent of the amount
of the drawing promptly following the determination thereof. If an Issuing Bank
shall make any payment under a Letter of Credit, the Company or the applicable
LC Subsidiary shall reimburse such Issuing Bank through the Agent in an amount
equal to the amount of such drawing and in the applicable currency not later
than 2:00 p.m. (or the Applicable Time in the case of reimbursement in an
Alternative Currency) on the date the Company or the applicable LC Subsidiary
receives notice of such payment by the applicable Issuing Bank (each such date,
an “Honor Date”), the Company or the applicable LC Subsidiary shall reimburse
such Issuing Bank through the Agent in an amount equal to the amount of such
drawing. If the Company or the applicable LC Subsidiary fails to so reimburse
such Issuing Bank by such time, the Agent shall promptly notify each Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Commitment Percentage
thereof. In such event, the Company or, if the applicable LC Subsidiary is a
Subsidiary Borrower, such Subsidiary Borrower shall be deemed to have requested
a Revolving Credit Borrowing of Base Rate Advances to be

 

38



--------------------------------------------------------------------------------

disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Advances, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 5.02 (other than the delivery of a Committed Advance Notice).
Any notice given by such Issuing Bank or the Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.04(c)(i) make funds available (and the Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable Issuing Bank, in
Dollars, at the Agent’s Office in an amount equal to its Commitment Percentage
of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Credit Advance to the Company
or the applicable Subsidiary Borrower in such amount. The Agent shall remit the
funds so received to such Issuing Bank in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Advances because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Company
or, if the applicable LC Subsidiary is a Subsidiary Borrower, such Subsidiary
Borrower shall be deemed to have incurred from the applicable Issuing Bank an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on written demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Revolving Credit Lender’s payment to the Agent for the account of
such Issuing Bank pursuant to Section 2.04(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.04.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Advance or
L/C Advance pursuant to this Section 2.04(c) to reimburse the applicable Issuing
Bank for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Commitment Percentage of such amount shall be solely for the
account of such Issuing Bank.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Advances
or L/C Advances to reimburse the applicable Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this Section 2.04(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such Issuing Bank, the Company, any LC

 

39



--------------------------------------------------------------------------------

Subsidiary, any other Subsidiary or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Credit Lender’s obligation to make Revolving Credit
Advances pursuant to this Section 2.04(c) is subject to the conditions set forth
in Section 5.02 (other than delivery by the Company or a Subsidiary Borrower of
a Committed Advance Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company and the applicable LC Subsidiary
to reimburse such Issuing Bank for the amount of any payment made by such
Issuing Bank under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Credit Lender fails to make available to the Agent for the
account of the applicable Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, such Issuing Bank shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Bank at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such Issuing Bank in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Advance included in the relevant Revolving Credit Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of such Issuing Bank submitted to any Revolving Credit Lender
(through the Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.04(c), if the
Agent receives for the account of such Issuing Bank any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Company, an LC Subsidiary or otherwise, including proceeds of Cash Collateral
applied thereto by the Agent), the Agent will distribute to such Lender its
Commitment Percentage thereof in the same funds as those received by the Agent.

(ii) If any payment received by the Agent for the account of an Issuing Bank
pursuant to Section 2.04(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by such Issuing Bank in its discretion), each Revolving Credit
Lender shall pay to the Agent for the account of such Issuing Bank its
Commitment Percentage thereof on demand of the Agent, plus interest thereon from
the date of

 

40



--------------------------------------------------------------------------------

such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company and each LC Subsidiary
to reimburse an Issuing Bank for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company, any LC Subsidiary or any other Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), an
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by an Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company, any LC Subsidiary or any other
Subsidiary or in the relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company, any LC
Subsidiary or any other Subsidiary.

 

41



--------------------------------------------------------------------------------

The Company or the applicable LC Subsidiary shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the instructions of the Company or
such LC Subsidiary or other irregularity, the Company or such LC Subsidiary will
immediately notify the applicable Issuing Bank. The Company and each LC
Subsidiary shall be conclusively deemed to have waived any such claim against
the applicable Issuing Bank and its correspondents unless such notice is given
as aforesaid.

(f) Role of Issuing Banks. Each Lender, the Company and each LC Subsidiary agree
that, in paying any drawing under a Letter of Credit, an Issuing Bank shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Banks, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an Issuing Bank shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Credit Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company and each LC Subsidiary
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit issued at its
request; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s or LC Subsidiary’s pursuing such rights and remedies
as it may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Banks, the Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company or an LC Subsidiary may have a claim
against an Issuing Bank, and such Issuing Bank may be liable to the Company or
an LC Subsidiary, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Company or such
LC Subsidiary which the Company or such LC Subsidiary proves were caused by such
Issuing Bank’s willful misconduct or gross negligence or such Issuing Bank’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, an Issuing Bank may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Company or the applicable LC Subsidiary when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of

 

42



--------------------------------------------------------------------------------

Credit), (i) the rules of the ISP shall apply to each Standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for documentary Credits,
as most recently published by the International chamber of Commerce at the time
of issuance shall apply to each Trade Letter of Credit.

(h) Letter of Credit Fees. The Company or, in the case of a Letter of Credit
issued at the request of any LC Subsidiary, such LC Subsidiary shall pay to the
Agent for the account of each Revolving Credit Lender in accordance with its
Commitment Percentage a Letter of Credit fee (the “Letter of Credit Fee”)
(i) for each Trade Letter of Credit equal to 0.60% per annum times the daily
amount available to be drawn under such Letter of Credit, and (ii) for each
Standby Letter of Credit equal to the Applicable Standby Letter of Credit Fee
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable Issuing Bank pursuant to this Section 2.04 shall be payable, to
the maximum extent permitted by applicable Requirement of Law, to the other
Revolving Credit Lenders in accordance with the upward adjustments in their
respective Commitment Percentages allocable to such Letter of Credit pursuant to
Section 2.14(a)(iv), with the balance of such fee, if any, payable to such
Issuing Bank for its own account. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07. Letter of Credit
Fees shall be (i) due and payable in arrears within 30 days after the end of
each January, April, July and October, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on written demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Standby
Letter of Credit Fee during any quarter, the daily amount available to be drawn
under each Standby Letter of Credit shall be computed and multiplied by the
Applicable Standby Letter of Credit Fee separately for each period during such
quarter that such Applicable Standby Letter of Credit Fee was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Credit Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks. The Company or, in the case of any Letter of Credit issued at the request
of an LC Subsidiary, such LC Subsidiary shall pay directly to the applicable
Issuing Bank for its own account a fronting fee (i) with respect to each Trade
Letter of Credit, at the rate specified in the applicable Fee Letter, computed
on the amount of such Letter of Credit, and payable upon the issuance thereof,
(ii) with respect to any amendment of a Trade Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the Company
and such Issuing Bank, computed on the amount of such increase, and payable upon
the effectiveness of such amendment, and (iii) with respect to each Standby
Letter of Credit, at the rate per annum specified in the applicable Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears Such fronting fee shall be due and payable on
the tenth Business Day after the end of each January, April, July and October in
respect of the

 

43



--------------------------------------------------------------------------------

most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on written demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. In addition, the Company or, in the
case of any Letter of Credit issued at the request of an LC Subsidiary, such LC
Subsidiary shall pay directly to each Issuing Bank for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such Issuing Bank relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Monthly Report. Each Issuing Bank, on the last Business Day of each month
until the Termination Date, shall calculate the L/C Obligations on such date in
respect of Letters of Credit issued by it (converting any amounts of the L/C
Obligations which are denominated in an Alternative Currency to Dollars for
purposes of such calculation) and shall promptly send notice of such L/C
Obligations to the Agent, the Company and each Lender, and the Agent shall then
determine the excess amount, if any, referred to in the first sentence of
Section 2.10(b)(i) or (ii) and shall promptly inform the Company of such amount
and the Company shall promptly upon receipt thereof make the payments provided
for in Section 2.10(b)(i) or (ii) above if applicable.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary other than an LC Subsidiary, the Company
shall be obligated to reimburse the applicable Issuing Bank hereunder for any
and all drawings under such Letter of Credit. The Company hereby acknowledges
that the issuance of Letters of Credit for the account of Subsidiaries (other
than LC Subsidiaries) inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

SECTION 2.05 Fees. (a) Facility Fee. The Company agrees to pay to the Agent for
the account of each Lender a facility fee, from the Effective Date in the case
of each initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Acceptance, respectively, pursuant to which
it became Lender in the case of each other Lender until the Termination Date
(and thereafter so long as any Committed Advances, Swing Line Advances or L/C
Obligations remain outstanding and to the extent such Committed Advances, Swing
Line Advances or L/C Obligations are not Cash Collateralized in full), at a rate
per annum equal to the Applicable Facility Fee in effect from time to time, on
the amount of such Lender’s Commitment (computed without giving effect to any
usage of the Commitment of such Lender), payable quarterly in arrears on the
last day of each January, April, July and October and on the Termination Date.

 

44



--------------------------------------------------------------------------------

(b) Other Fees. The Company hereby agrees to pay the fees and charges referred
to in that certain letter agreement, dated as of the date hereof, among the
Company, the Issuing Banks and the Agent.

SECTION 2.06 Reduction and Increase of the Revolving Credit Commitments;
Additional Issuing Banks. (a) The Company may, upon notice to the Agent,
terminate the unused portions of the Term Commitments, the Letter of Credit
Sublimit, the Swing Line Submit, or the unused Revolving Credit Commitments, or
from time to time permanently reduce the unused portions of the Term
Commitments, the Letter of Credit Sublimit, the Swing Line Submit, or the unused
Revolving Credit Commitments; provided that (i) any such notice shall be
received by the Agent not later than 11:00 a.m. four Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the unused portions of
the Letter of Credit Sublimit, the Swing Line Submit, or the unused Revolving
Credit Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Aggregate Commitments and (iv) if, after giving effect to any reduction of the
unused Revolving Credit Commitments, the Alternative Currency Sublimit, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess. The Agent will promptly notify the Lenders of any
such notice of termination or reduction of Commitments. A notice provided by the
Company under this clause (a) may state that such notice is conditioned upon the
availability of other financing, in which case such notice may be revoked by the
Company (by notice to the Agent prior to the specified date of such termination
or reduction) if such condition is not satisfied. The amount of any such
Revolving Credit Commitment reduction shall not be applied to the Alternative
Currency Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit
unless otherwise specified by the Company. Any reduction of any Commitments
shall be applied to the Commitment of each applicable Lender according to its
Commitment Percentage. All fees accrued until the effective date of any
termination of any Commitments shall be paid on the effective date of such
termination.

(b) Not more frequently than twice in any calendar year, the Company shall have
the right prior to the Termination Date to (i) increase the amount of the
Revolving Credit Commitments of one or more Lenders (subject to the consent of
such Lenders in their sole and absolute discretion), (ii) add one or more
Assuming Lenders as Lenders (subject to the consent of the Agent and the Issuing
Banks in their sole and absolute discretion) and (iii) increase the Issuing
Commitment of an Issuing Bank (subject to the consent of such Issuing Bank in
its sole and absolute discretion) (each such increase under clause (i), (ii) or
(iii) being a “Commitment Increase”), on and subject to the following terms:

(i) The aggregate amount of the increase in the Revolving Credit Commitments
shall not exceed $250,000,000 after the date hereof;

(ii) The amount of each Commitment Increase by any Lender or any Assuming Lender
shall be in a minimum amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof.

 

45



--------------------------------------------------------------------------------

(iii) No proposed Commitment Increase shall occur unless each of the following
requirements in respect thereof shall have been satisfied:

(A) The Agent shall have received from the Company an irrevocable written notice
(a “Commitment Increase Notice”), dated not earlier than 60 days before the
proposed Commitment Increase Effective Date (as defined below) therefor and not
later than 30 days (or such shorter period agreed to by the Agent) before such
proposed Commitment Increase Effective Date, that (1) specifies (w) (if
applicable) the proposed Issuing Commitment increase of each Issuing Bank and/or
of the Lenders which are to become Issuing Banks and the amount of each Issuing
Bank’s Issuing Commitment after giving effect thereto, (x) the aggregate amount
of the proposed Commitment Increase, (y) the Lenders whose Revolving Credit
Commitments are to be increased by the proposed Commitment Increase and/or the
Assuming Lenders which are to become Lenders and the amount by which each such
Lender’s Revolving Credit Commitment is to be so increased and/or the amount of
each such Assuming Lender’s Revolving Credit Commitment and (z) the date (the
“Commitment Increase Effective Date”) on which the proposed Commitment Increase
shall become effective, and (2) has been signed by each Lender whose Revolving
Credit Commitment is to be increased, evidencing the consent of such Lender to
the proposed Commitment Increase and Issuing Bank whose Issuing Commitment is to
be increased evidencing the consent of such Issuing Bank thereto and/or by each
such Assuming Lender; and

(B) On and as of the Commitment Increase Effective Date of the proposed
Commitment Increase (1) the following statements shall be true (and the giving
of the applicable Commitment Increase Notice shall constitute a representation
and warranty by the Company that on such Commitment Increase Effective Date such
statements are true):

(x) The representations and warranties contained in Section 6.01 are correct on
and as of such Commitment Increase Effective Date before and after giving effect
to the proposed Commitment Increase, as though made on and as of such date; and

(y) No event has occurred and is continuing, or would result from such
Commitment Increase, which constitutes an Event of Default or Default; and

(z) The Agent shall have received such other approvals, opinions or documents as
the Agent may reasonably request.

(iv) Promptly following its receipt of a Commitment Increase Notice in proper
form, the Agent shall deliver copies thereof to each Lender and Issuing Bank.
If, and only if, all of the terms, conditions and requirements specified in
paragraphs (i) through (iii) are satisfied in respect of any proposed Commitment
Increase on and as of the proposed Commitment Increase Effective Date thereof

 

46



--------------------------------------------------------------------------------

and in the case of each such Assuming Lender, an Assumption Agreement, duly
executed by such Assuming Lender, the Agent and the Company, has been received
by the Agent, then, as of such Commitment Increase Effective Date and from and
after such date, (1) the Revolving Credit Commitments of the Lenders consenting
to such Commitment Increase shall be increased by the respective amounts
specified in the Commitment Increase Notice pertaining thereto, (2) references
herein to the amounts of the Lenders’ respective Revolving Credit Commitments
shall refer to respective amounts giving effect to such Commitment Increase, and
(3) each such Assuming Lender shall be a Lender and an Issuing Bank, if
applicable, for all purposes hereof, and the Agent shall record all relevant
information with respect to such Assuming Lender and its Revolving Credit
Commitment and, if applicable, with respect to the increased Issuing Commitment
of an Issuing Bank in the Register;

(v) It is understood that no Lender shall have any obligation whatsoever to
agree to any request made by the Company for a Commitment Increase;

(vi) As part of such Commitment Increase, such Lender or Assuming Lender shall
purchase assignments in the Revolving Credit Advances and Revolving Credit
Commitments of the other Lenders so that after giving effect thereto, the
percentage held by each Lender of the aggregate Revolving Credit Commitments is
the same as prior to such Commitment Increase and such Lender or Assuming Lender
shall have acquired a ratable participation in all Swing Line Advances as
contemplated by Section 2.03(c)). In connection therewith, on each Commitment
Increase Effective Date, (A) each Lender whose Revolving Credit Commitment has
been increased (each such Lender being an “Increasing Lender”) shall, before
2:00 p.m. (New York City time) on such Commitment Increase Effective Date, make
available for the account of its Lending Office to the Agent at the address
specified in Section 10.02, in same day funds, an amount equal to the excess of
(1) such Increasing Lender’s ratable portion of the Revolving Credit Advances
then outstanding (calculated based on its Revolving Credit Commitment as a
percentage of the aggregate Revolving Credit Commitments of the Lenders
(including each such Assuming Lender) outstanding after giving effect to the
relevant Commitment Increase) over (2) the aggregate principal amount of then
outstanding Revolving Credit Advances made by such Increasing Lender and
(B) each such Assuming Lender shall before 2:00 p.m. (New York City time) on
such Commitment Increase Effective Date, make available for the account of its
Lending Office to the Agent at the address specified in Section 10.02 in same
day funds, an amount equal to such Assuming Lender’s ratable portion of the
Revolving Credit Advances then outstanding (calculated based on its Revolving
Credit Commitment as a percentage of the aggregate Revolving Credit Commitments
of the Lenders (including each such Assuming Lender) outstanding after giving
effect to the relevant Commitment Increase); and

(vii) After the Agent’s receipt of such funds from each such Increasing Lender
and such Assuming Lender, the Agent will promptly thereafter cause to be

 

47



--------------------------------------------------------------------------------

distributed like funds to the other Lenders for the account of their respective
Lending Offices in an amount to each other Lender such that the aggregate amount
of the outstanding Revolving Credit Advances owing to each Lender (including
each such Assuming Lender) after giving effect to such distribution equals such
Lender’s ratable portion of the Revolving Credit Advances then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments of the Lenders outstanding after giving
effect to the relevant Commitment Increase).

(c) The Company may at any time, upon at least five Business Days’ prior written
notice to the Agent and the Lenders or as part of a proposed Commitment Increase
pursuant to this Section 2.06, designate (i) as an Issuing Bank any Lender that
has agreed in writing to act as an Issuing Bank and (ii) the Issuing Commitment
of such Lender. Thereupon, any Lender so designated as an Issuing Bank shall
thenceforth issue Letters of Credit on the terms and subject to the conditions
herein, and the Agent shall record all relevant information with respect to such
Lender as such Issuing Bank in the Register.

SECTION 2.07 Repayment of Advances. (a) Each Borrower shall repay in full the
principal amount of each Revolving Credit Advance made to it owing to each
Lender, together with accrued interest and fees thereon, on the Termination
Date.

(b) Swing Line Advances. The Company or the applicable Designated Swing Line
Borrower shall repay the respective Swing Line Lender and each Lender that has
made a Swing Line Advance for the account of the Company or such Designated
Swing Line Borrower, as applicable, on the earlier of (i) the maturity date for
each Swing Line Advance (which maturity shall be no later than thirty (30) days
after the date of such Advance) and (ii) the Termination Date, the principal
amount of each such Swing Line Advance made to the Company or such Designated
Swing Line Borrower, as applicable, by such Swing Line Lender and each such
Lender and outstanding on such date.

(c) Term Advances. The Company shall repay to the Term Lenders the aggregate
principal amount of all Term Advances outstanding on the following dates in the
respective amounts set forth opposite such dates (which amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.10):

 

Date

   Amount  

April 7, 2012

   $ 40,000,000   

April 7, 2013

   $ 40,000,000   

April 7, 2014

   $ 40,000,000   

April 7, 2015

   $ 40,000,000   

April 7, 2016

   $ 240,000,000   

provided, however, that the final principal repayment installment of the Term
Advances shall be repaid on the Termination Date and in any event shall be in an
amount equal to the aggregate

 

48



--------------------------------------------------------------------------------

principal amount of all Term Advances outstanding on such date. The Company may
voluntarily prepay the Term Advances in accordance with Section 2.10(a).

SECTION 2.08 Interest on Advances. Each Borrower shall pay interest on the
unpaid principal amount of each Advance made to it by each Lender from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal at all times to the sum of (x) the Base Rate in effect from time to time
plus (y) the respective Applicable Margin in effect from time to time, payable
quarterly on the last day of each April, July, October, and January.

(b) Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate Advance,
a rate per annum equal at all times during each Interest Period for such Advance
to the sum of (x) the Eurocurrency Rate for such Interest Period plus (y) the
respective Applicable Margin in effect from time to time plus (z) (in the case
of a Eurocurrency Rate Advance of any Lender which is lent from a Lending Office
in the United Kingdom or a Participating Member State) the Mandatory Cost,
payable on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day which occurs during such
Interest Period every three months from the first day of such Interest Period.

(c) Swing Line Advances. If such Advance is a Swing Line Advance, a rate per
annum as agreed upon by the respective Swing Line Lender and the Company or the
applicable Designated Swing Line Borrower.

(d) Default Interest. (i) If any amount of principal of any Advance is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Requirement of Law.

(i) If any amount (other than principal of any Advance) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Majority Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Requirement of Law.

(ii) Upon the request of the Majority Lenders, while any Event of Default
exists, the Company or the applicable Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Requirement of Law.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon written demand.

 

49



--------------------------------------------------------------------------------

(e) The applicable Borrower shall pay to each Lender, so long as such Lender
shall be required under regulations of the Board of Governors of the Federal
Reserve System to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of each Eurocurrency Rate Advance of such Lender, from
the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurocurrency Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurocurrency Rate by a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified to the Company and the applicable Borrower through the Agent.

SECTION 2.09 Interest Rate Determination. (a) The Agent shall give prompt notice
to the Company, the applicable Borrower and the Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.08(a) or (b).

(b) If the Majority Revolving Credit Lenders determine that for any reason in
connection with any request for a Eurocurrency Rate Advance or a conversion to
or continuation thereof that (a) deposits (whether in Dollars or an Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Advance, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Base Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Advance (whether denominated in Dollars
or an Alternative Currency), or (c) the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Advance does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Advance, the Agent will promptly so notify the Company, each
applicable Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurocurrency Rate Advances in the affected currency or
currencies shall be suspended until the Agent (upon the instruction of the
Majority Revolving Credit Lenders) revokes such notice. Upon receipt of such
notice, any Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Advances in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Advances in the amount
specified therein.

(c) On the date on which the aggregate unpaid principal amount of Advances
comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $10,000,000, such Advances shall, if they are Advances
of a Type other than Base Rate Advances, automatically Convert on the last day
of the Interest Period with respect to such Advance into Base Rate Advances, and
on and after such date the right of any Borrower to Convert such Advances into
Advances of a Type other than Base Rate Advances shall terminate; provided,
however, that if and so long as each such Advance shall be of the same Type and
have the same Interest Period as Advances comprising another Borrowing or other
Borrowings, and the aggregate unpaid principal amount of all such Advances shall
equal or exceed $5,000,000, the Borrowers shall have the right to

 

50



--------------------------------------------------------------------------------

continue all such Advances as, or to Convert all such Advances into, Advances of
such Type having such Interest Period.

(d) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, convert into a Base Rate Advance and
(ii) the obligations of the Lenders to make, or to convert Advances into,
Eurocurrency Rate Advances will be suspended.

(e) All computations of interest for Base Rate Advances (including Base Rate
Advances determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) (or, in
each case of Advances denominated in Alternative Currencies where market
practice differs, in accordance with market practice). Interest shall accrue on
each Advance for the day on which the Advance is made, and shall not accrue on
an Advance, or any portion thereof, for the day on which the Advance or such
portion is paid, provided that any Advance that is repaid on the same day on
which it is made shall, subject to Section 4.01(a), bear interest for one day.
Each determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(f) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Agent for the account
of the applicable Lender Parties, promptly on written demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the applicable Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Agent, any Lender
Party), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Agent, any Lender Party under Section 2.04(c)(iii), 2.04(h) or 2.08 or under
Article VIII. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

SECTION 2.10 Prepayments of Advances.

(a) Optional. (i) Any Borrower may, upon notice to the Agent, at any time or
from time to time voluntarily prepay Advances made to it in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Agent not later than 11:00 a.m. (x) three Business Days prior to any date of
prepayment of Eurocurrency Rate Advances denominated in Dollars, (y) four
Business Days prior to any date of prepayment of Eurocurrency Rate Advances
denominated in Alternative

 

51



--------------------------------------------------------------------------------

Currencies, and (z) on the date of prepayment of Base Rate Advances; (B) any
prepayment of Eurocurrency Rate Advances denominated in Dollars shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (C) any prepayment of Eurocurrency Rate Advances denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (D) any prepayment of Base
Rate Advances shall be in a principal amount of $1,000,000 or a whole multiple
of $1,000,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Advances to be prepaid and, if
Eurocurrency Rate Advances are to be prepaid, the Interest Period(s) of such
Advances. The Agent will promptly notify each Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable portion of such prepayment
(based on such Lender’s Commitment Percentage of the relevant Facility). If such
notice is given by any Borrower, such Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein; provided that such notice of prepayment may state that such
prepayment is conditioned upon the availability of other financing, in which
case such notice may be revoked by the applicable Borrower (by notice to the
Agent prior to the specified date of such prepayment) if such condition is not
satisfied (it being understood that any revocation by a Borrower of a notice of
prepayment shall entitle the Lenders to any amounts as set forth in
Section 10.04(b)). Any prepayment of a Eurocurrency Rate Advance shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 10.04(b). Each such prepayment shall be
paid to the Lenders in accordance with their respective Commitment Percentages,
and each such prepayment of Term Advances shall be applied to the Term Facility
and to the principal repayment installments thereof in inverse order of
maturity.

(ii) Any Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to the Agent), at any time or from time to time, voluntarily prepay Swing
Line Advances made to it in whole or in part without premium or penalty;
provided that (A) such notice must be received by such Swing Line Lender and the
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000 or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by a Borrower,
such Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.

(b) Mandatory. (i) If the Agent notifies the Company at any time that the Total
Revolving Credit Outstandings at such time exceed an amount equal to 105% of the
Revolving Credit Commitments then in effect, then, within two Business Days
after receipt of such notice, the Company shall prepay, or cause to be repaid,
Revolving Credit Advances, Swing Line Advances, Unreimbursed Amounts and/or Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
the Total Revolving Credit Outstanding as of such date of payment to an amount
not to exceed 100% of the Revolving Credit Commitments then in effect (it being
understood that, for purposes of this clause (b) only, the amount of any Cash
Collateral so provided (and to the extent not

 

52



--------------------------------------------------------------------------------

released in accordance with the last sentence of this clause (b)) will be deemed
to reduce the Total Revolving Credit Outstandings); provided, however, that, the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.10(b) unless after the prepayment in full of the Revolving
Credit Advances, Swing Line Advances and Unreimbursed Amounts the Total
Revolving Credit Outstandings exceed the Revolving Credit Commitments then in
effect. Upon notice by the Company to the Agent, the Agent shall release any
Cash Collateral to the Company to the extent that, after such a release, the
Total Revolving Credit Outstandings at such time shall not exceed an amount
equal to 100% of the Revolving Credit Commitment then in effect.

(ii) If the Agent notifies the Company at any time that the Outstanding Amount
of Revolving Credit Advances and Letters of Credit denominated in Alternative
Currencies at such time exceed the Alternative Currency Sublimit then in effect,
then, within five Business Days after receipt of such notice, the Company shall
prepay, or cause to be prepaid, Revolving Credit Advances, Unreimbursed Amounts
and/or Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to eliminate such excess; provided, however, that, the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.10(b) unless after the prepayment in full of the Revolving Credit
Advances and Unreimbursed Amounts the Outstanding Amount of Revolving Credit
Advances and Letters of Credit denominated in Alternative Currencies at such
time exceed the Alternative Currency Sublimit then in effect. Upon notice by the
Company to the Agent, the Agent shall release any Cash Collateral to the Company
to the extent that, after such a release, the Outstanding Amount of Revolving
Credit Advances and Letters of Credit denominated in Alternative Currencies at
such time exceed the Alternative Currency Sublimit then in effect.

(iii) Prepayments of the Revolving Credit Facility by any Borrower made pursuant
to this Section 2.10(b), first, shall be applied ratably to the Unreimbursed
Amounts and the Swing Line Advances owing by such Borrower, second, shall be
applied ratably to the outstanding Revolving Credit Advances owing by such
Borrower, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations of such Borrower. Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Company or any other
Loan Party) to reimburse the applicable Issuing Bank or the Revolving Credit
Lenders, as applicable

SECTION 2.11 Increased Costs. (a) If, at any time after the date of this
Agreement, any change in any law or regulation or in the interpretation thereof
by any court or administrative or governmental authority charged with the
administration thereof shall

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
Party (except any reserve requirement included in the Eurocurrency Rate Reserve
Percentage and (y) the requirements of the Bank of England and the Financial
Services Authority or the European Central Bank reflected in the Mandatory Cost
as calculated herein);

 

53



--------------------------------------------------------------------------------

(ii) subject any Lender Party to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurodollar Rate Advance made by it, or change the basis of taxation of
payments to such Lender Party in respect thereof (except for Taxes or Other
Taxes covered by Section 4.02); or

(iii) impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Advances
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Advance the interest on which is determined
by reference to the Eurodollar Rate (or of maintaining its obligation to make
any such Advance), or to increase the cost to such Lender Party of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender Party hereunder (whether
of principal, interest or any other amount) then, the Company shall from time to
time, upon written demand by such Lender Party (with a copy of such written
demand to the Agent), pay to the Agent for the account of such Lender Party
additional amounts sufficient to compensate such Lender Party for such increased
cost. A certificate as to the amount of such increased cost setting forth the
basis for the calculation of such increased costs, submitted to the Company and
the Agent by such Lender Party, shall be conclusive and binding for all
purposes, absent manifest error.

(b) If, at any time after the date of this Agreement, any Lender Party
determines that compliance with any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender Party or any corporation controlling
such Lender Party and that the amount of such capital is increased by or based
upon the existence of such Lender Party’s commitment to lend hereunder and other
commitments of this type or the issuance of (or commitment to purchase of
participations in) the Letters of Credit (or similar contingent obligations),
then, upon written demand by such Lender Party (with a copy of such written
demand to the Agent), the Company shall immediately pay to the Agent for the
account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party or such
corporation in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital to be allocable to the
existence of such Lender Party’s commitment hereunder. A certificate as to such
amounts submitted to the Company and the Agent by such Lender Party and setting
forth the basis for the calculation of such amount shall be conclusive and
binding for all purposes, absent manifest error.

(c) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United

 

54



--------------------------------------------------------------------------------

States regulatory authorities, in each case pursuant to Basel III, shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

(d) Without affecting its rights under Sections 2.11(a) or 2.10(b) or any other
provision of this Agreement, each Lender Party agrees that if there is any
increase in any cost to or reduction in any amount receivable by such Lender
Party with respect to which the Company would be obligated to compensate such
Lender Party pursuant to Sections 2.11(a) or 2.11(b), such Lender Party shall
use reasonable efforts to select an alternative issuing office or Lending Office
which would not result in any such increase in any cost to or reduction in any
amount receivable by such Lender Party; provided, however, that no Lender Party
shall be obligated to select an alternative issuing office or Lending Office if
such Lender Party determines that (i) as a result of such selection such Lender
Party would be in violation of any applicable law, regulation, treaty, or
guideline, or would incur additional costs or expenses or (ii) such selection
would be inadvisable for regulatory reasons or inconsistent with the interests
of such Lender Party.

(e) Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender Party’s right to demand such
compensation, provided that the Company shall not be required to compensate a
Lender Party pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than four months prior to
the date that such Lender Party notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender Party’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the four-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(f) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 2.11 shall survive the payment in full (after the Termination Date) of
all Obligations.

SECTION 2.12 Illegality. (a) Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful or
impossible, or any central bank or other governmental authority asserts that it
is unlawful, for any Lender or its Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder, (i) the obligation of the Lenders to make, or to
Convert Advances into, Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist and (ii) the Company shall forthwith prepay in
full all Eurocurrency Rate Advances of all Lenders then outstanding, together
with interest accrued thereon, unless the Company, within five Business Days of
notice from the Agent, Converts all Eurocurrency Rate Advances of all Lenders
then outstanding into Advances of another Type in accordance with Section 2.02.

(b) Without affecting its rights under Section 2.11(a) or under any other
provision of this Agreement, each Lender agrees that if it becomes unlawful or

 

55



--------------------------------------------------------------------------------

impossible for such Lender to make, maintain or fund its Eurocurrency Rate
Advances as contemplated by this Agreement, such Lender shall use reasonable
efforts to select an alternative Lending Office from which such Lender may
maintain and give effect to its obligations under this Agreement with respect to
making, funding and maintaining such Eurocurrency Rate Advances; provided,
however, that no Lender shall be obligated to select an alternative Lending
Office if such Lender determines that (i) as a result of such selection such
Lender would be in violation of any applicable law, regulation, or treaty, or
would incur additional costs or expenses or (ii) such selection would be
inadvisable for regulatory reasons or inconsistent with the interests of such
Lender.

SECTION 2.13 Cash Collateral. (a) Certain Credit Support Events. Upon the
request of the Agent or any Issuing Bank if, as of the Letter of Credit
Expiration Date, any L/C Obligation in respect of Letters of Credit issued by
such Issuing Bank for any reason remains outstanding, the Company shall
immediately Cash Collateralize, or cause to be Cash Collateralized, the then
Outstanding Amount of all such L/C Obligations. At any time that there shall
exist a Defaulting Lender and the aggregate unused Revolving Credit Commitments
of the non-defaulting Lenders after taking into account the aggregate
Outstanding Amount of the Revolving Credit Advances is insufficient to cover all
Fronting Exposure, immediately upon the request of the Agent, any Issuing Bank
or any Swing Line Lender, the Company shall deliver, or cause to be delivered,
to the Agent Cash Collateral in an amount sufficient to cover all Fronting
Exposure (after giving effect to Section 2.14(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America (which Cash Collateral
may, at the direction and sole risk of the Company, be invested in Cash
Equivalents that are pledged to the Agent). The Company and each Borrower, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Agent, for the benefit of the Agent and the
Lender Parties (including the Swing Line Lenders), and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.13(c). If at any time the Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the Company
or the relevant Defaulting Lender will, promptly upon demand by the Agent, pay
or provide or, in the case of the Company, cause to be paid or provided, to the
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.13 or Sections
2.03, 2.04, 2.10, 2.17 or 8.01 in respect of Letters of Credit or Swing Line
Advances shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Advances, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other

 

56



--------------------------------------------------------------------------------

obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.07(b)(vi))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default under Section 8.01(a) or (e) or an
Event of Default (and following application as provided in this Section 2.13 may
be otherwise applied in accordance with Section 8.01), and (y) the Person
providing Cash Collateral and the applicable Issuing Bank or Swing Line Lender
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

SECTION 2.14 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Requirement of Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 10.08), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by that Defaulting Lender to any Issuing
Bank or Swing Line Lender hereunder; third, if so determined by the Agent or
requested by any Issuing Bank or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Advance or Letter of Credit; fourth, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Advance in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Advances under this Agreement;
sixth, to the payment of any amounts owing to the Lender Parties as a result of
any judgment of a court of competent jurisdiction obtained by any Lender Party
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Loan Party as a
result of any

 

57



--------------------------------------------------------------------------------

judgment of a court of competent jurisdiction obtained by such Loan Party
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Advances or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Advances of, and L/C Borrowings owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of, or L/C Borrowings owed to, that Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.14(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.05(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Advances funded by it and (2) its Commitment
Percentage of the stated amount of Letters of Credit and Swing Line Advances for
which it has provided Cash Collateral pursuant to Section 2.03, Section 2.04,
Section 2.13, or Section 2.14(a)(ii), as applicable (and the Company, the
applicable LC Subsidiary or the applicable Designated Swing Line Borrower, as
the case may be, shall (A) be required to pay to each of the Issuing Banks and
the Swing Line Lenders, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.04(h).

(iv) Reallocation of Commitment Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Advances pursuant to
Sections 2.03 and 2.04, the “Commitment Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Advances shall not exceed the positive difference, if any,
of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Advances of that Lender.

(b) Defaulting Lender Cure. If the Company, the Agent, the Swing Line Lenders
and the Issuing Banks agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,

 

58



--------------------------------------------------------------------------------

to the extent applicable, purchase that portion of outstanding Advances of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Committed Advances and funded and unfunded participations
in Letters of Credit and Swing Line Advances to be held on a pro rata basis by
the Lenders in accordance with their Commitment Percentages (without giving
effect to Section 2.14(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of any Loan Party while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

COMPANY GUARANTY

SECTION 3.01 Generally. The Swing Line Lenders and Issuing Banks may, from time
to time, make Credit Extensions for the account of each Subsidiary Borrower, LC
Subsidiary and Designated Swing Line Borrower as provided herein, provided,
that, the repayment, reimbursement and other obligations of each such Subsidiary
Borrower, LC Subsidiary or Designated Swing Line Borrower in respect of such
Credit Extensions are and remain unconditionally guaranteed by the Company
pursuant to this Article III.

SECTION 3.02 Guaranty. The Company hereby unconditionally and irrevocably
guarantees the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of each other Loan Party now or
hereafter existing under this Agreement with respect to the Credit Extensions
issued for the account of any other Loan Party, including any extensions,
modifications, substitutions, amendments and renewals thereof, whether for
repayment or reimbursement obligations, interest, fees, expenses or otherwise
(such obligations being the “Subsidiary Obligations”), and agrees to pay any and
all expenses (including reasonable counsel fees and expenses in accordance with
Section 10.04) incurred by the Swing Line Lenders or the Lenders in enforcing
any rights hereunder with respect to the Subsidiary Obligations. Without
limiting the generality of the foregoing, the Company’s liability shall extend
to all amounts which constitute part of the Subsidiary Obligations and would be
owed by any other Loan Party to the Swing Line Lenders, the Issuing Banks or the
Lenders hereunder, or under the Credit Extensions issued for the account of a
Loan Party, but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such Loan Party.

SECTION 3.03 Guaranty Absolute. The Company guarantees that the Subsidiary
Obligations will be paid strictly in accordance with their respective terms,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Swing Line
Lenders, the Issuing Banks or the Lenders with respect thereto. The obligations
of the Company hereunder are independent of the Subsidiary Obligations and a
separate action or actions may be brought and prosecuted against the Company to
enforce the guaranty contained in this

 

59



--------------------------------------------------------------------------------

Article III, irrespective of whether any action is brought against any other
Loan Party or whether any other Loan Party is joined in any such action or
actions. The liability of the Company under the guaranty contained in this
Article III shall be absolute and unconditional irrespective of:

(i) any lack of validity or enforceability of any of the Subsidiary Obligations
or any agreement or instrument relating thereto against any Subsidiary Borrower
or any other Person;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Subsidiary Obligations or any other amendment or waiver of
or any consent to departure with respect to Credit Extensions issued for the
account of a Loan Party including, without limitation, any increase in the
Subsidiary Obligations resulting from the Issuance of Credit Extensions beyond
the aggregate limitation specified in Section 2.01 to any and all Loan Parties
or otherwise;

(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Subsidiary Obligations;

(iv) any manner of application of collateral, or proceeds thereof, to all or any
of the Subsidiary Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Subsidiary Obligations or any other assets of a
Loan Party;

(v) any change, restructuring or termination of the corporate structure or
existence of a Loan Party or any Loan Party’s lack of corporate power or
authority; or

(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a third party guarantor.

The guaranty provided in this Article III shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Subsidiary Obligations is rescinded or must otherwise be returned by any Swing
Line Lender, any Issuing Bank or any Lender, respectively, upon the insolvency,
bankruptcy or reorganization of a Loan Party or otherwise, all as though such
payment had not been made.

SECTION 3.04 Waivers. The Company hereby waives, to the extent permitted by
applicable law:

(i) any requirement that any Swing Line Lender or Issuing Bank secure or insure
any security interest or lien or any property subject thereto or exhaust any
right or take any action against any other Loan Party or any other Person or any
collateral;

 

60



--------------------------------------------------------------------------------

(ii) any defense arising by reason of any claim or defense based upon an
election of remedies by any Swing Line Lender or Issuing Bank (including,
without limitation, an election to nonjudicially foreclose on any real or
personal property collateral) which in any manner impairs, reduces, releases or
otherwise adversely affects its subrogation, reimbursement or contribution
rights or other rights to proceed against any other Loan Party or any other
Person or any collateral;

(iii) any defense arising by reason of the failure of any other Loan Party to
properly execute any letter of credit application and agreement or otherwise
comply with applicable legal formalities;

(iv) any defense or benefits that may be derived from California Civil Code
§§ 2808, 2809, 2810, 2819, 2845 or 2850, or California Code of Civil Procedure
§§ 580a, 580d or 726, or comparable provisions of the laws of any other
jurisdiction and all other suretyship defenses it would otherwise have under the
laws of California or any other jurisdiction;

(v) any duty on the part of any Swing Line Lender or Issuing Bank to disclose to
the Company any matter, fact or thing relating to the business, operation or
condition of any other Loan Party or its assets now known or hereafter known by
any Swing Line Lender or Issuing Bank;

(vi) all benefits of any statute of limitations affecting the Company’s
liability under or the enforcement of the guaranty provided in this Article III
or any of the Subsidiary Obligations or any collateral;

(vii) all setoffs and counterclaims;

(viii) promptness, diligence, presentment, demand for performance and protest;

(ix) notice of nonperformance, default, acceleration, protest or dishonor;

(x) except for any notice otherwise required by applicable laws that may not be
effectively waived by the Company, notice of sale or other disposition of any
collateral; and

(xi) notice of acceptance of the guaranty provided in this Article III and of
the existence, creation or incurring of new or additional Subsidiary
Obligations.

 

61



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS, TAXES, EXTENSIONS, ETC.

SECTION 4.01 Payments Generally; Agent’s Clawback. (a) General. All payments to
be made by any Loan Party shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Advances
denominated in an Alternative Currency, all payments by any Loan Party hereunder
shall be made to the Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Agent’s Office in Dollars and in Same
Day Funds not later than 2:00 p.m. on the date specified herein. Except as
otherwise expressly provided herein, all payments by any Loan Party hereunder
with respect to principal and interest on Advances denominated in an Alternative
Currency shall be made to the Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Agent may require that any payments due under
this Agreement be made in the United States. If, for any reason, any Loan Party
is prohibited by any Requirement of Law from making any required payment
hereunder in an Alternative Currency, such Loan Party shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Agent will promptly distribute to each Lender its Commitment Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Agent (i) after 2:00 p.m., in the
case of payments in Dollars, or (ii) after the Applicable Time specified by the
Agent in the case of payments in an Alternative Currency, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by any Loan Party
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be included in
computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the applicable Loan Party a corresponding amount.
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Agent, then the applicable Lender and the applicable
Loan Party severally agree to pay to the Agent forthwith on written demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Loan Party to but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate and (B) in the case of a payment to
be made by a Loan Party, the interest rate applicable to Base Rate Advances. If
the applicable Loan Party and such Lender shall pay such interest to the Agent
for the same or an overlapping period, the Agent shall promptly remit to such
Loan Party the amount of such interest paid by such Loan Party for such period.
If such Lender pays its

 

62



--------------------------------------------------------------------------------

share of the applicable Borrowing to the Agent, then the amount so paid shall
constitute such Lender’s Advance included in such Borrowing. Any payment by a
Loan Party shall be without prejudice to any claim such Loan Party may have
against a Lender that shall have failed to make such payment to the Agent.

(c) Payments by Borrowers; Presumptions by Agent. Unless the Agent shall have
received notice from the applicable Loan Party prior to the time at which any
payment is due to the Agent for the account of the Lender Parties hereunder that
such Loan Party will not make such payment, the Agent may assume that such Loan
Party has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders or the
Issuing Banks, as the case may be, the amount due. In such event, if the
applicable Loan Party has not in fact made such payment, then each of the
Appropriate Lenders or Issuing Banks, as the case may be, severally agrees to
repay to the Agent forthwith on demand the amount so distributed to such Lender
Party, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Agent, at the Overnight Rate.

A notice of the Agent to any Lender or the applicable Loan Party with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Advance to be made by such Lender to any Loan Party as
provided in the foregoing provisions of this Article II, and such funds are not
made available to such Loan Party by the Agent because the conditions to the
applicable Credit Extension set forth in Article V are not satisfied or waived
in accordance with the terms hereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Advances, to fund participations in Letters of Credit and Swing Line
Advances and to make payments pursuant to Section 10.04(d) are several and not
joint. The failure of any Lender to make any Advance, to fund any such
participation or to make any payment under Section 10.04(d) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Advance, to purchase its participation or to make
its payment under Section 10.04(d).

Funding Source. Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Advance in any particular place or manner. If any Foreign Subsidiary shall
request any Borrowing hereunder, any Lender may, with notice to the Agent and
the Company, fulfill its Commitment by causing an Affiliate of such Lender to
act as the Lender in respect of such Foreign Subsidiary (and such Lender shall,
to the extent of Advances made to and participations in Letters of Credit issued
for the account of such Foreign Subsidiary, be deemed for all purposes hereof to
have pro tanto assigned such

 

63



--------------------------------------------------------------------------------

Advances and participations to such Affiliate in compliance with the provisions
of Section 10.07).

SECTION 4.02 Taxes. (a) Any and all payments by each Loan Party hereunder shall
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender Party
and the Agent, taxes imposed under FATCA, taxes imposed on its overall net
income, and franchise taxes imposed on such Lender Party or the Agent, by the
jurisdiction under the laws of which such Lender Party or the Agent (as the case
may be) is organized or any political subdivision thereof and taxes imposed as a
result of a present or former connection between the Agent or such Lender and
the jurisdiction imposing such tax (other than connections arising from the
Agent or such Lender having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document)
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”). If any Loan Party
shall be required by applicable Requirements of Law to deduct any Taxes from or
in respect of any sum payable under any Loan Document to any Lender Party or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 4.02) such Lender Party or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions,
(iii) the respective Loan Party shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Requirements of Law and (iv) as soon as practicable after the date of any
payment of Taxes, the respective Loan Party shall furnish to the Agent or the
respective Issuing Bank, as the case may be, at its respective address referred
to in Schedule I-B, the original or a certified copy of a receipt evidencing
payment thereof, to the extent such a receipt is issued therefore, or other
evidence of payment thereof that is reasonably satisfactory to the Agent or such
Issuing Bank.

(b) In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, performance under or otherwise with respect to,
this Agreement or the Letters of Credit (hereinafter referred to as “Other
Taxes”).

(c) The respective Loan Party will indemnify each of the Lender Parties and the
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 4.02) imposed on or paid by such Lender Party
or the Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. A reimbursement shall be made within 30 days from the date such Lender
Party or the Agent (as the case may be) makes written demand therefor. The Agent
and each Lender Party, as the case may be, shall give prompt (within 10 Business
Days) notice to the Company of the payment by the Agent or such Lender

 

64



--------------------------------------------------------------------------------

Party, as the case may be, of such amounts payable by any Loan Party under the
indemnity set forth in this subsection (c), and of the assertion by any
governmental or taxing authority that such amounts are due and payable, but the
failure to give such notice shall not affect any Loan Party’s obligations
hereunder to reimburse the Agent and each Lender Party for such Taxes or Other
Taxes or Taxes imposed or asserted on amounts payable under this Section 4.02,
except that no Loan Party shall be liable for penalties or interest accrued or
incurred from the commencement of such 10 Business Day period until 10 Business
Days after it receives the notice contemplated above, after which time it shall
be liable for interest and penalties accrued or incurred prior to such 10
Business Day period and accrued or incurred beginning 10 Business Days after
such receipt. No Loan Party shall be liable for any penalties, interest, expense
or other liability with respect to such Taxes or Other Taxes after it has
reimbursed the amount thereof to the Agent or the appropriate Lender Party.

(d)(i) Each Lender Party organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each initial Lender Party and on the date of the
Assumption Agreement or the Assignment and Acceptance, respectively, pursuant to
which it becomes a Lender Party in the case of each other Lender Party, and from
time to time thereafter if requested in writing by the Company or the Agent (but
only so long as such Lender Party remains lawfully able to do so), shall provide
the Company and the Agent with Internal Revenue Service form W-8BEN or W-8ECI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Lender Party is entitled to benefits under an
income tax treaty to which the United States is a party which reduces the rate
of withholding tax on payments of interest payable by the Loan Parties or
certifying that the interest is effectively connected with the conduct of a
trade or business in the United States. Similarly, with respect to each Loan
Party organized under the laws of a jurisdiction outside of the United States,
each Lender Party, on or prior to the date of its execution and delivery of this
Agreement in the case of each initial Lender Party and on the date of the
Assumption Agreement or the Assignment and Acceptance, respectively, pursuant to
which it becomes a Lender Party in the case of each other Lender Party, and from
time to time thereafter if requested in writing by the Company, such Loan Party
or the Agent (but only so long as such Lender Party remains lawfully able to do
so), shall provide the Company, such Loan Party and the Agent with appropriate
documentation certifying applicable exemptions from withholding tax imposed by
any jurisdiction on payments of interest payable by such Loan Party. If the
forms provided by a Lender Party at the time such Lender Party first becomes a
party to this Agreement indicate a withholding tax rate imposed by a Designated
Jurisdiction (including, without limitation, United States interest withholding
tax) in excess of zero, withholding tax imposed by such Designated Jurisdiction
at such rate shall be considered excluded from “Taxes” unless and until such
Lender Party provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided, however, that,
if at the date of the Assumption Agreement or the Assignment and Acceptance,
respectively, pursuant to which a Lender Party becomes a party to this
Agreement, the Lender Party assignor was entitled to payments under
Section 4.02(a) in respect of withholding tax with respect to interest paid at
such date, then, to such extent,

 

65



--------------------------------------------------------------------------------

the term Taxes shall include (in addition to withholding taxes that may be
imposed in the future or other amounts otherwise includible in Taxes)
withholding tax, if any, applicable with respect to the Lender Party assignee on
such date.

(ii) If a payment hereunder made to a Lender Party organized under the laws of a
jurisdiction outside the United States would be subject to United States
interest withholding tax imposed by FATCA if such Lender Party were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
Party shall deliver to the Company and the Agent, at the time or times
prescribed by law and from time to time thereafter if requested in writing by
the Company or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the Company or the Agent to comply with their obligations under
FATCA, to determine that such Lender Party has complied with such Lender Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(e) For any period with respect to which a Lender Party has failed to provide
the Company or any other Loan Party with the appropriate form described in
Section 4.02(d) with respect to a Designated Jurisdiction (other than if such
failure is due to a change in law occurring subsequent to the date on which a
form originally was required to be provided, or if such form otherwise is not
required under the first two sentences of Section 4.02(d)(i) or
Section 4.02(d)(ii)), such Lender Party shall not be entitled to
indemnification, and for purposes of clarification, no Loan Party shall be
required to increase any amounts payable to such Lender Party under
Section 4.02(a) or 4.02(c) with respect to Taxes or Other Taxes imposed by such
Designated Jurisdiction (including, without limitation, the United States);
provided, however, that should a Lender Party become subject to Taxes or Other
Taxes because of its failure to deliver a form required hereunder, the Company
shall take such steps as the Lender Party shall reasonably request to assist the
Lender Party to recover such Taxes or Other Taxes.

(f) Without affecting its rights under this Section 4.02 or any provision of
this Agreement, each Lender Party agrees that if any Taxes or Other Taxes are
imposed and required by law to be paid or to be withheld from any amount payable
to any Lender Party or its Lending Office with respect to which any Loan Party
would be obligated pursuant to this Section 4.02 to increase any amounts payable
to such Lender Party or to pay any such Taxes or Other Taxes, such Lender Party
shall use reasonable efforts to select an alternative Lending Office which would
not result in the imposition of such Taxes or Other Taxes; provided, however,
that no Lender Party shall be obligated to select an alternative Lending Office
if such Lender Party determines that as a result of such selection such Lender
Party would be in violation of an applicable law, regulation, or treaty, or
would incur unreasonable additional costs or expenses.

(g) In the event that an additional payment is made under this Section 4.02 for
the account of any Lender Party and such Lender Party, in its sole discretion,
determines that it has finally and irrevocably received or been granted a credit
against or release or

 

66



--------------------------------------------------------------------------------

remission for, or repayment of, any tax paid or payable by it in respect of or
calculated with reference to the deduction or withholding giving rise to such
payment, such Lender Party shall, to the extent that it determines that it can
do so without prejudice to the retention of the amount of such credit, relief,
remission or repayment, pay to the applicable Loan Party such amount as such
Lender Party shall, in its sole discretion, have determined to be attributable
to such deduction or withholding and which will leave such Lender Party (after
such payment) in no worse position than it would have been in if the applicable
Loan Party had not been required to make such deduction or withholding. Nothing
herein contained shall interfere with the right of a Lender Party to arrange its
tax affairs in whatever manner it thinks fit nor oblige any Lender Party to
claim any tax credit or to disclose any information relating to its tax affairs
or any computations in respect thereof or require any Lender Party to do
anything that would prejudice its ability to benefit from any other credits,
reliefs, remissions or repayments to which it may be entitled.

(h) Each Lender Party agrees with the Company that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States of America to which it may be entitled by
reason of the location of such Lender Party’s Lending Office or place of
incorporation or its status as an enterprise of any jurisdiction having any such
applicable double tax treaty, if such benefit would reduce the amount payable by
any Loan Party in accordance with this Section 4.02 and (ii) otherwise to
cooperate with the Company to minimize the amount payable by any Loan Party
pursuant to this Section 4.02; provided, however, that no Lender Party shall be
obliged to disclose to any Loan Party any information regarding its tax affairs
or tax computations nor to reorder its tax affairs or tax planning pursuant
thereto.

(i) Without prejudice to the survival of any other agreement of any Loan Party
hereunder, the agreements and obligations of the Loan Parties contained in this
Section 4.02 shall survive the payment in full of the Obligations.

SECTION 4.03 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Advances made by it, or the
participations in L/C Obligations or in Swing Line Advances held by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Committed Advances or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Advances
and subparticipations in L/C Obligations and Swing Line Advances of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Advances and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or

 

67



--------------------------------------------------------------------------------

subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Loan Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.13, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Advances or subparticipations in L/C Obligations or Swing Line
Advances to any assignee or participant, other than an assignment to the Company
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

SECTION 4.04 Evidence of Debt/Borrowings. (a) Each Lender Party shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of any Loan Party to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.

(b) The Register maintained by the Agent pursuant to Section 10.07(c) shall
include a control account, and a subsidiary account for each Lender Party, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and the Interest Period applicable thereto, (ii) the terms of each Assignment
and Acceptance delivered to and accepted by it, (iii) the amount of any
principal or interest due and payable or to become due and payable from each
Loan Party to each Lender Party hereunder, and (iv) the amount of any sum
received by the Agent from any Loan Party hereunder and each Lender Party’s
share thereof.

(c) The entries made in the Register shall be conclusive and binding for all
purposes, absent manifest error.

(d) Upon the request of any Lender to the Company made through the Agent, the
Company shall execute and deliver, or cause to be executed and delivered, to
such Lender (through the Agent) a Note, which shall evidence such Lender’s
Advances to the Loan Parties in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Advances and payments with
respect thereto.

 

68



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS OF LENDING

SECTION 5.01 Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the first date (the “Effective
Date”) on which the following conditions precedent have been satisfied:

(a) The Agent shall have received the following in form and substance
satisfactory to the Agent:

(i) Executed counterparts of this Agreement, sufficient in number for
distribution by the Agent to each of the Lenders and the Company.

(ii) The notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 4.04(d).

(iii) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of each domestic Loan Party approving transactions
of the type contemplated by this Agreement and each of the Loan Documents to
which it is or is to be a party.

(iv) A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of each domestic
Loan Party listing the certificate or articles of incorporation (or similar
Constitutive Document) of each such Loan Party and each amendment thereto on
file in the office of such Secretary of State (or such governmental authority)
and certifying (A) that such amendments are the only amendments to such Person’s
certificate or articles of incorporation (or similar constitutive document) on
file in its office, (B) if customarily available in such jurisdiction, that such
Person has paid all franchise taxes (or the equivalent thereof) to the date of
such certificate and (C) that such Person is duly organized and is in good
standing under the laws of the jurisdiction of its organization.

(v) A certificate of the Secretary or an Assistant Secretary of each domestic
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is a party and the other
documents to be delivered hereunder.

(vi) A favorable opinion of Orrick, Herrington & Sutcliffe LLP, special New York
counsel to the Loan Parties, in substantially the form of Exhibit D and as to
such other matters as any Lender through the Agent may reasonably request.

(vii) Evidence that the Company has terminated the commitments of the lenders,
and has paid in full all debt outstanding, under the Existing Credit Agreement
and each of the Lenders that is a party to the Existing Credit Agreement hereby
waives, by execution of this Agreement, the requirement of

 

69



--------------------------------------------------------------------------------

prior notice under the Existing Credit Agreement relating to the termination of
commitments thereunder.

(viii) Such other documents as the Agent may reasonably request.

(b) The Company shall have paid all documented accrued fees and expenses of the
Agent and the Lenders (including documented the accrued fees and expenses of
counsel to the Agent).

(c) All amounts owing by the Company or any of its Subsidiaries to the lenders
and agents under the Existing Credit Agreement shall have been, or concurrently
with the initial extension of credit made on the Effective Date shall be, paid
in full, and all commitments of the lenders under the Existing Credit Agreement
(except for the Existing Letters of Credit issued thereunder) shall have been,
or concurrently with the initial extension of credit made on the Effective Date
shall be, terminated in accordance with the terms of the Existing Credit
Agreement, and all guarantees given, and all security interests granted, in
connection therewith shall have been terminated. Each of the Lenders that is a
party to the Existing Credit Agreement, by execution of this Agreement, hereby
waives any requirement of prior notice for the termination of commitments or
prepayment of obligations under the Existing Credit Agreement.

(d) The long term unsecured senior, non-credit enhanced debt rating of the
Company shall not be lower than (i) BB+ (stable) by S&P and Ba2 (stable) by
Moody’s or (ii) BB (stable) by S&P and Ba1 (stable) by Moody’s.

SECTION 5.02 Conditions Precedent to Credit Extension. The obligation of each
Lender to make an Advance (including a Swing Line Advance), including on the
occasion of each Borrowing (including the initial Borrowing), and the obligation
of each Issuing Bank to Issue each Letter of Credit (including the initial
Letter of Credit) shall be subject to the further conditions precedent that on
the date of such Credit Extension the following statements shall be true (and
each of the giving of the applicable Request for Credit Extension and the
acceptance by the Company or the respective Subsidiary Borrower or LC Subsidiary
shall constitute a representation and warranty by the Company, such Subsidiary
Borrower or such LC Subsidiary that on the date of such Credit Extension such
statements are true):

(a) The representations and warranties contained in Section 6.01 (other than the
representations and warranties contained in Section 6.01(e) and in
Section 6.01(g)) are correct on and as of the date of such Borrowing or
Issuance, before and after giving effect to such Credit Extension, and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that any such representation or warranty is stated to
relate to an earlier date, in which case such representation or warranty shall
be true and correct on and as of such earlier date;

(b) No event has occurred and is continuing, or would result from such Credit
Extension or from the application of the proceeds therefrom, which constitutes
an Event of Default or Default; and

 

70



--------------------------------------------------------------------------------

(c) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Agent, the Majority
Revolving Credit Lenders (in the case of any Advances to be denominated in an
Alternative Currency) or the Issuing Banks (in the case of any Letter of Credit
to be denominated in an Alternative Currency) would make it impracticable for
such Credit Extension to be denominated in the relevant Alternative Currency.

(d) In the case of a Credit Extension to any Foreign Subsidiary, the Agent shall
have received each of the following:

(i) Certified copies of the resolutions of the board of directors (or persons
performing similar functions) of such Foreign Subsidiary approving transactions
of the type contemplated by this Agreement and each of the Loan Documents to
which it is or is to be a party.

(ii) A copy of a certificate of the Secretary of State (or equivalent
Governmental Authority) of the jurisdiction of organization of such Foreign
Subsidiary listing the certificate or articles of incorporation (or similar
Constitutive Document) of such Foreign Subsidiary and each amendment thereto on
file in the office of such Secretary of State (or such governmental authority)
and certifying (A) that such amendments are the only amendments to such Person’s
certificate or articles of incorporation (or similar constitutive document) on
file in its office, (B) if customarily available in such jurisdiction, that such
Person has paid all franchise taxes (or the equivalent thereof) to the date of
such certificate and (C) that such Person is duly organized and is in good
standing under the laws of the jurisdiction of its organization.

(iii) A certificate of the Secretary or an Assistant Secretary of such Foreign
Subsidiary certifying the names and true signatures of the officers of such
Foreign Subsidiary authorized to sign each Loan Document to which it is a party
and the other documents to be delivered hereunder.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.01 Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) Corporate Status. Each Loan Party is duly organized or formed, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and possesses all powers (corporate or otherwise)
and all other authorizations and licenses necessary to carry on its business,
except where the failure to so possess would not have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

(b) Corporate Authority; Non-Contravention. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party and
the consummation of the transactions contemplated thereby are within such Loan
Party’s respective powers (corporate or otherwise), have been duly authorized by
all necessary action (corporate or otherwise), and do not (i) contravene such
Loan Party’s Constitutive Documents, (ii) violate any Requirements of Law,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any material contract, loan agreement,
indenture, mortgage, deed of trust, lease or other material instrument binding
on or affecting any Loan Party or any of its properties or (iv) result in or
require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party. No Loan Party is in violation of any such
Requirements of Law or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which would be reasonably likely to have a Material Adverse Effect.

(c) Authorization. No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by any Loan Party of
the Loan Documents to which it is a party.

(d) Binding Effect. Each Loan Document is the legal, valid and binding
obligation of the Loan Party thereto enforceable against such Loan Party in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

(e) Litigation. There is no pending or, to the Company’s knowledge, threatened
action or proceeding affecting the Company or any of its Subsidiaries before any
court, governmental agency or arbitrator, (i) which has a reasonable probability
(taking into account the exhaustion of all appeals and the assertion of all
defenses) of having a Material Adverse Effect or (ii) which purports to affect
the legality, validity or enforceability of any Loan Document.

(f) Financial Statements. The Consolidated balance sheets of the Company and its
Subsidiaries as of January 29, 2011, and the related Consolidated statements of
income and retained earnings of the Company and its Subsidiaries for the Fiscal
Year then ended, certified by Deloitte & Touche LLP, copies of which have been
furnished to each Lender Party, fairly present in all material respects the
Consolidated financial condition of the Company and its Subsidiaries taken as a
whole as at such date and the results of the operations of the Company and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied.

(g) Material Adverse Change. Since January 29, 2011, there has been no Material
Adverse Change.

 

72



--------------------------------------------------------------------------------

(h) Compliance With Law. The Company and each of its Subsidiaries is in
compliance with all Requirements of Law (including, without limitation, all
applicable Environmental Laws) applicable to their respective properties, assets
and business other than (i) where the failure to so comply would (as to all such
failures to comply in the aggregate) not have a Material Adverse Effect or
(ii) as described on Schedule VIII.

(i) ERISA. Except as provided in Schedule VII:

(i) Neither a Loan Party nor any ERISA Affiliate is a party or subject to, or
has any obligation to make payments, or incur any material Withdrawal Liability,
to, any Multiemployer Plan.

(ii) Schedule SB (Actuarial Information) to the most recently completed annual
report (Form 5500 Series) for each Plan, copies of which have been or will be
filed with the Internal Revenue Service, is complete and accurate in all
material respects and fairly presents the funding status of such Plan, and since
the date of such Schedule SB there has been no material adverse change in such
funding status which would reasonably be likely to result in a Material Adverse
Effect.

(iii) No ERISA Event has occurred with respect to any Plan that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be likely to result in a Material Adverse
Effect.

(iv) Neither a Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization, insolvent or has been terminated, within the meaning of Title IV
of ERISA or has been determined to be in “endangered” or “critical” status
within the meaning of Section 432 of the Code or Section 305 or ERISA and no
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.

(j) Federal Reserve Regulations. No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance or drawing under any Letter of Credit will be used to
purchase any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.

(k) Investment Company. Neither the Company nor any of its Subsidiaries is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.

(l) Disclosure. As of the Effective Date, neither the Information Memorandum nor
any other information, exhibit or report furnished by any Loan Party to the
Agent or any Lender Party in connection with the negotiation and syndication of
the Loan Documents or pursuant to the terms of the Loan Documents contained any
untrue

 

73



--------------------------------------------------------------------------------

statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading; provided that all financial
projections, if any, that have been or will be prepared by the Company and made
available to the Joint Lead Arrangers, the Agent, any Lender or any potential
Lender, or any other party hereto, have been or will be prepared in good faith
based upon reasonable assumptions, it being understood by the Lenders and all
the other parties hereto that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the Company’s control,
and that no assurances can be given that the projections will be realized.

ARTICLE VII

COVENANTS OF THE COMPANY

SECTION 7.01 Affirmative Covenants. The Company will, unless the Majority
Lenders shall otherwise consent in writing:

(a) Preservation of Existence, Etc. Preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, its existence (corporate or otherwise),
rights (charter and statutory), and franchises except if, in the reasonable
business judgment of the Company or such Subsidiary, as the case may be, it is
in its best economic interest not to preserve and maintain such rights or
franchises and such failure to preserve and maintain such rights or franchises
would not materially adversely affect the rights of the Lenders or the Issuing
Banks hereunder or the ability of any Loan Party to perform its obligations
under the respective Loan Documents (it being understood that the foregoing
shall not prohibit, or be violated as a result of, any transactions by or
involving any Loan Party or other Subsidiary otherwise permitted under
Section 7.02).

(b) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws (including, without
limitation, ERISA and all Environmental Laws), rules, regulations and orders,
such compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith or where the
failure to comply would not have a Material Adverse Effect.

(c) Visitation Rights. Permit, and cause each of its Subsidiaries to permit, the
Agent or any other Lender Party, or any agents or representatives thereof, from
time to time, during normal business hours, and upon reasonable prior notice, to
examine and make copies of and abstracts from its records and books of account,
to visit its properties, and to discuss the affairs, finances and accounts of
the Company and its Subsidiaries with any of their respective directors,
officers or agents.

(d) Maintenance of Books and Records. Keep, and cause each of its Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Company and each of its Subsidiaries in accordance with sound business practice.

 

74



--------------------------------------------------------------------------------

(e) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, consistent with sound business practice, except
where the failure to so maintain and preserve would not have a Material Adverse
Effect.

(f) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance (other than earthquake or terrorism insurance) in amounts,
from responsible and reputable insurance companies or associations, with
limitations, of types and on terms as is customary for the industry; provided,
that, the Company and each of its Subsidiaries may self-insure risks and
liabilities in accordance with its practice as of the date hereof and may in
addition self-insure risks and liabilities in amounts as are customarily
self-insured by similarly situated Persons in the industry.

(g) Use of Proceeds. Use the proceeds of the Advances and issuances of Letters
of Credit solely to repay amounts owing under the Existing Credit Agreement and
for working capital, capital expenditures and other general corporate purposes
of the Company and its Subsidiaries, including, without limitation, commercial
paper backup and share repurchases.

SECTION 7.02 Negative Covenants. The Company will not, without the written
consent of the Majority Lenders:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien (including an assignment of any right to
receive income), other than:

(i) Permitted Liens;

(ii) Liens securing Debt (including Liens arising under or from trade letters of
credit issued and outstanding for the account of the Company and any of its
Subsidiaries) in an aggregate outstanding principal amount, or securing exposure
under Hedge Agreements, when aggregated (without duplication) with the
outstanding principal amount of all Debt incurred under Section 7.02(b)(viii),
not in excess at any time of $500,000,000;

(iii) Liens upon or in any real property, equipment, fixed asset or capital
asset acquired, constructed, improved or held by the Company or any Subsidiary
in the ordinary course of business to secure the cost of acquiring, constructing
or improving such property, equipment or asset or to secure Debt incurred solely
for the purpose of financing the acquisition of such property, equipment or
asset, or Liens existing on such property, equipment or asset at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition, construction or improvement that were not incurred to finance the
acquisition, construction or improvement of such property, equipment or asset)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any

 

75



--------------------------------------------------------------------------------

properties of any character other than the real property, equipment or asset
being acquired, constructed or improved, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced;

(iv) Liens upon existing real property interests of the Company or any of its
Subsidiaries to secure Debt in an aggregate principal amount not in excess of
$600,000,000;

(v) Liens existing on property prior to the acquisition thereof by the Company
or any of its Subsidiaries in the ordinary course of business or on property of
a Person existing at the time such Person is merged into or consolidated with
the Company or any Subsidiary of the Company or becomes a Subsidiary of the
Company; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any other assets of
the Company or such Subsidiary, and the replacement, extension or renewal of any
such Lien upon or in the same property subject thereto or the replacement,
extension or renewal (without increase in the amount, shortening the maturity or
change in any direct or contingent obligor if such change would be adverse to
the Company) of the Debt permitted hereunder secured thereby; and

(vi) Liens securing Obligations of any Loan Party under the Loan Documents.

(b) Subsidiary Debt. Permit any of its Subsidiaries to create, incur, assume or
suffer to exist, any Debt, except:

(i) Debt under the Loan Documents;

(ii) Debt in respect of the letters of credit referred to in
Section 7.02(a)(ii);

(iii) Debt incurred after the date of this Agreement and secured by Liens
expressly permitted under Section 7.02(a)(iii) hereof in an aggregate principal
amount not to exceed, when aggregated with the principal amount of all Debt
incurred under clause (iv) of this Section 7.02(b), $100,000,000 at any time
outstanding;

(iv) Capital Leases incurred after the date of this Agreement which, when the
principal amount thereof is aggregated with the principal amount of all Debt
incurred under clause (iii) of this Section 7.02(b), do not exceed $100,000,000
at any time outstanding;

(v) Debt referred to in Section 7.02(a)(iv) in a principal amount not in excess
of the amount referred to therein;

 

76



--------------------------------------------------------------------------------

(vi) Debt existing on the Effective Date and described on Schedule IX (“Existing
Debt”), and any Debt extending the maturity of, or refunding, refinancing or
replacing, in whole or in part, the Existing Debt; provided, that (A) the
aggregate principal amount of such extended, refunding, refinancing or
replacement Debt shall not be increased above the principal amount of the
Existing Debt and the premium, if any, thereon outstanding immediately prior to
such extension, refunding, refinancing or replacement and (B) the direct and
contingent obligors of the Existing Debt shall not be changed as a result of or
in connection with such extension, refunding, refinancing or replacement if such
change would be adverse to the interests of the Company;

(vii) Debt owed to the Company or to any Subsidiary of the Company;

(viii) Debt not otherwise permitted under this Section 7.02(b) in an outstanding
principal aggregate amount, when aggregated (without duplication) with the
outstanding principal amount of all Debt secured by Liens permitted under
Section 7.02(a)(ii), not in excess at any time of $500,000,000;

(ix) Obligations of a Subsidiary of the Company under direct or indirect
guaranties in respect of, or obligations (contingent or otherwise) to purchase
or acquire, or otherwise to assure a creditor against loss in respect of, Debt
of another Subsidiary of the Company permitted under clauses (i) through
(viii) of this Section 7.02(b); and

(x) Endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(c) Investments. Make, or permit any of its Subsidiaries to make, an investment
in any Person that is not a Loan Party or Subsidiary of any Loan Party by way of
the purchase of such Person’s capital stock or securities or the making of
capital contributions with respect thereto (an “Investment”) unless, on the date
of and after giving pro forma effect to such investment, the Company would be in
compliance with the financial covenants set forth in Section 7.03.

(d) Mergers, Etc. Merge or consolidate with or into any Person, or permit any of
its Subsidiaries to do so, except (i) any Subsidiary of the Company may merge or
consolidate with or into the Company or any Subsidiary of the Company, (ii) the
Company may merge with any other Person so long as the Company is the surviving
corporation and (iii) in connection with any transaction permitted by
Section 7.02(c) or (e).

(e) Sale of Assets. Sell, lease, transfer or otherwise dispose of, or permit any
of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, in each case to any Person that is not a Loan Party or a
Subsidiary of any Loan Party, except (i) sales of inventory in the ordinary
course of its business; (ii) the Company and its Subsidiaries may, directly or
indirectly through the Company or one or more of its Subsidiaries, sell,

 

77



--------------------------------------------------------------------------------

lease, transfer or otherwise dispose of any obsolete, damaged or worn-out
property or any other property that is otherwise no longer useful in the conduct
of their business; (iii) the Company and its Subsidiaries may sell real property
interests as part of one or more sale leaseback transactions provided that the
value of such real property interests shall not be in excess of $600,000,000
less, without duplication, the amount of Debt incurred as contemplated by
Section 7.02(a)(iv) hereof; (iv) the Company and its Subsidiaries may sell cash
equivalents and other similar instruments in which it has invested from time to
time; and (v) the Company and its Subsidiaries may sell, lease, transfer or
otherwise dispose of property and assets so long as the aggregate fair market
value of all such property and assets sold, leased, transferred or otherwise
disposed of pursuant to this clause (v) from the Effective Date to the date of
determination does not exceed 25% of the Consolidated Total Assets.

(f) Change in Nature of Business. Make any material change in the nature of the
business of the Company and its Subsidiaries as conducted as of the date hereof.

(g) Burdensome Agreements. Enter into any contractual obligation (other than
this Agreement or any other Loan Document) that limits the ability (a) of any
Subsidiary organized and doing business in any Designated Jurisdiction to make
dividends to the Company or to otherwise transfer property to the Company,
(b) of any Subsidiary organized and doing business in any Designated
Jurisdiction to guarantee the Debt of the Company or (c) of the Company or any
Subsidiary organized and doing business in any Designated Jurisdiction to
create, incur, assume or suffer to exist Liens on property of such Person (other
than any other agreement containing such restrictions that are no more onerous
to the Company or such Subsidiary than the restrictions and conditions set forth
in Section 7.02(a)) ; provided, however, that this clause (c) shall not prohibit
any negative pledge incurred or provided in favor of any holder of Liens
permitted under Section 7.02(a)(iii) solely to the extent any such negative
pledge relates to the property that is the subject of such Lien. Moreover, the
foregoing shall not apply to (x) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale so long as
such restrictions and conditions apply only to the Subsidiary that is sold and
such sale is permitted pursuant to Section 7.02(e) and(y) Subsidiaries which are
special purpose entities involved in a securitization relating to the sale or
financing of accounts receivable

SECTION 7.03 Financial Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, the Company will, unless it has the written consent of the Majority
Lenders to do otherwise:

(a) Leverage Ratio. Maintain a Leverage Ratio as of the last day of each Fiscal
Quarter, determined on the basis of the most recently completed four consecutive
Fiscal Quarters ending on such day, of not greater than 2.25:1.00.

(b) Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio as of
the last day of each Fiscal Quarter, determined on the basis of the most
recently

 

78



--------------------------------------------------------------------------------

completed four consecutive Fiscal Quarters ending on such day, of not less than
2.00:1.00.

SECTION 7.04 Reporting Requirements. The Company will furnish to the Agent:

(a) As soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters, Consolidated balance sheets of the Company
and its Subsidiaries as of the end of such Fiscal Quarters and Consolidated
statements of income and retained earnings of the Company and its Subsidiaries
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, certified by the chief financial officer or
treasurer of the Company and accompanied by a certificate of said officer
stating that such have been prepared in accordance with GAAP.

(b) As soon as available and in any event within 75 days after the end of each
Fiscal Year, a copy of the annual report for such year for the Company and its
Subsidiaries, containing Consolidated financial statements of the Company and
its Subsidiaries for such Fiscal Year certified by Deloitte & Touche LLP or
other independent public accountants reasonably acceptable to the Majority
Lenders.

(c) Together with the financial statements required by Sections 7.04(a) and (b),
a compliance certificate signed by the chief financial officer, treasurer or
assistant treasurer of the Company stating (i) whether or not he or she has
knowledge of the occurrence of any Event of Default or Default and, if so,
stating in reasonable detail the facts with respect thereto and (ii) whether or
not the Company is in compliance with the requirements set forth in Section 7.03
and showing the computations used in determining such compliance or
non-compliance.

(d) As soon as possible and in any event within five days after a Responsible
Officer becomes aware of each Event of Default and Default, a statement of a
Responsible Officer of the Company setting forth details of such Event of
Default or Default and the action which the Company has taken and proposes to
take with respect thereto.

(e) Promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its security holders, and copies of all reports and
registration statements which the Company or any Subsidiary files with the
Securities and Exchange Commission (the “SEC”) or any national securities
exchange.

(f) Such other information respecting the condition or operations, financial or
otherwise, of the Company or any of its Subsidiaries as any Lender Party,
through the Agent, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 7.04(a) or (b) or
Section 7.04(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address “www.gapinc.com” (or any
successor

 

79



--------------------------------------------------------------------------------

page notified to the Lenders); or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent). Except for such compliance certificates, the
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Company with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Agent will make available to the
Lender Parties materials and/or information provided by or on behalf of the
Company hereunder (collectively, “Borrower Materials”) by posting the Company
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lender Parties (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Company or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Company hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Company Materials that may be distributed to the Public Lenders and that (w) all
such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Company shall be deemed to have authorized the Agent and the Lender Parties to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 10.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Non-Payment. Any Loan Party shall fail to pay any principal of any Advance
or any reimbursement obligation under any Letter of Credit when the same becomes
due and payable, and in the currency required hereunder; or shall fail to pay
any interest on any Advance, fees or any other amounts hereunder within five
days after the same become due and payable by it; or

(b) Representations and Warranties. Any representation or warranty made by any
Loan Party in any Loan Document (whether made on behalf of itself or otherwise)
or

 

80



--------------------------------------------------------------------------------

by any Loan Party (or any of its officers) in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or

(c) Specific Covenants and Other Defaults. (i) Any Loan Party shall fail to
perform or observe any covenant contained in Section 7.02 or 7.03, or any
material provision of Article III shall for any reason cease to be valid or
binding on or enforceable against the Company or the Company shall so state in
writing; or (ii) any Loan Party shall fail to perform or observe such other
term, covenant or agreement contained in any Loan Document on its part to be
performed or observed if the failure to perform or observe such other term,
covenant or agreement shall remain unremedied for 30 days after written notice
thereof shall have been given to such Loan Party by any Lender Party; or

(d) Cross-Default. Any Loan Party shall fail to pay any principal of or premium
or interest on any Debt which is outstanding in a principal amount of at least
$50,000,000 in the aggregate (but excluding Debt hereunder) of such Loan Party
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any such Debt shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
as a result of a default thereunder and prior to the stated maturity thereof; or

(e) Insolvency Proceeding, Etc. Any Loan Party shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Loan Party shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or

(f) Judgments. One or more judgments or orders for the payment of money in
excess of $50,000,000 in the aggregate shall be rendered against any Loan Party
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of forty-five
(45) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not give rise to an
Event of Default under this Section 8.01(f) if and so long as

 

81



--------------------------------------------------------------------------------

(A) the amount of such judgment or order which remains unsatisfied is covered by
a valid and binding policy of insurance between the respective Loan Party and
the insurer covering full payment of such unsatisfied amount and (B) such
insurer has been notified, and has not disputed the claim made for payment, of
the amount of such judgment or order; or

(g) Change of Control. A Change of Control shall have occurred; or

(h) ERISA. Any of the following events or conditions shall have occurred and
such event or condition, when aggregated with any and all other such events or
conditions set forth in this subsection (h), has resulted or is reasonably
expected to result in liabilities of the Loan Parties and/or the ERISA
Affiliates in an aggregate amount that would have a Material Adverse Effect:

(i) any ERISA Event shall have occurred with respect to a Plan; or

(ii) any of the Loan Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan; or

(iii) any of the Loan Parties or any of the ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization, is insolvent or is being terminated, within the meaning of
Title IV of ERISA, or has been determined to be in “endangered” or “critical”
status within the meaning of Section 432 of the Code or Section 305 of ERISA
and, as a result of such reorganization, insolvency, termination or
determination, the aggregate annual contributions of the Loan Parties and the
ERISA Affiliates to all of the Multiemployer Plans that are in reorganization,
are insolvent, being terminated or in endangered or critical status at such time
have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization, insolvency or termination
occurs; or

(iv) any failure to satisfy the applicable minimum funding standards under
Section 412(a) of the Code or Section 302(a) of ERISA, whether or not waived,
shall exist with respect to one or more of the Plans; or

(v) or any Lien shall exist on the property and assets of any of the Loan
Parties or any of the ERISA Affiliates in favor of the PBGC;

then, and in any such event, the Agent shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Company, (A) declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, (B) declare the Advances, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party,
(C) declare the obligation of the Issuing Banks to issue further Letters of
Credit to be terminated, whereupon the

 

82



--------------------------------------------------------------------------------

same shall forthwith terminate, and/or (D) demand from time to time that the
Company, and if such demand is made the Company shall, pay or cause to be paid
to the Agent for the benefit of the Issuing Banks, an amount in immediately
available funds equal to the then outstanding L/C Obligations which shall be
held by the Agent (or the applicable Issuing Bank) As Cash Collateral and
applied to the reduction of such L/C Obligations as drawings are made on
outstanding Letters of Credit; provided, however, that in the event of an actual
or deemed entry of an order for relief with respect to any Loan Party under the
Federal Bankruptcy Code, the obligation of each Lender to make Advances shall
automatically be terminated, the then outstanding Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Loan Party and the obligation of the Issuing Banks to
Issue Letters of Credit shall automatically be terminated.

ARTICLE IX

THE AGENT

SECTION 9.01 Appointment and Authority. Each of the Lenders and Issuing Banks
hereby irrevocably appoints Bank of America to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Agent, the Lenders and the Issuing Banks, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit Issued by it and the documents associated therewith until such time
and except for so long as the Agent may elect to act for each Issuing Bank with
respect thereto; provided, however, that such Issuing Bank shall have all of the
benefits and immunities (i) provided to the Agent in this Article IX with
respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit Issued by it or proposed to be Issued by it
and the applications and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Agent,” as used in this Article IX,
included such Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided in this Agreement with respect to such Issuing Bank.

SECTION 9.02 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

83



--------------------------------------------------------------------------------

SECTION 9.03 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Company, a Lender or an Issuing Bank.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

SECTION 9.04 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms

 

84



--------------------------------------------------------------------------------

must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the Agent
may presume that such condition is satisfactory to such Lender Party unless the
Agent shall have received notice to the contrary from such Lender Party prior to
the making of such Advance or the issuance of such Letter of Credit. The Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 9.05 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

SECTION 9.06 Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders, the Issuing Banks and the Company. Upon receipt
of any such notice of resignation, the Majority Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders and the Issuing Banks, appoint a successor
Agent meeting the qualifications set forth above; provided that if the Agent
shall notify the Company and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Banks under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and each Issuing Bank directly, until such time as the Majority
Lenders appoint a successor Agent as provided for above in this Section. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Company
and such successor. After the retiring Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

 

85



--------------------------------------------------------------------------------

(b) Any resignation by Bank of America as Agent pursuant to this Section shall
also constitute its resignation as Issuing Bank and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank and Swing Line Lender, (b) the retiring
Issuing Bank and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit issued by Bank of America, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and each
Issuing Bank acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

SECTION 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Lender or an
Issuing Bank hereunder.

SECTION 9.09 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any
Advance or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Agent shall have
made any demand on any Loan Party) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Issuing Banks and the Agent under Sections 2.04(h) and (i), 2.06
and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

86



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Banks, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Sections 2.06
and 10.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or any Issuing Bank any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or any Issuing Bank to authorize the
Agent to vote in respect of the claim of any Lender or any Issuing Bank in any
such proceeding.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Amendments, Etc.

(a) Lenders. Except as is otherwise expressly provided in this Section 10.01, no
amendment or waiver of any provision of this Agreement, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Majority Lenders and acknowledged
by the Agent, provided, however, that (i) no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following:
(A) waive any of the conditions specified in Section 5.01, (B) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, which shall be required for the Lenders or
any of them to take any action hereunder, or the definition of “Majority
Lenders” hereunder or (C) amend this Section 10.01(a) and (ii) no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, do any of the following: (A) increase the Commitment of such
Lender, (B) reduce the principal of, or rate of interest on, the Advances made
pursuant to Section 2.01 or any reimbursement obligation in respect of any
Letter of Credit or any fees or other amounts payable hereunder to such Lender,
(C) postpone any date fixed for any payment of principal of, or interest on, the
Advances made pursuant to Section 2.01 or any reimbursement obligation in
respect of any Letter of Credit or any fees or other amounts payable hereunder
to such Lender or (D) release the Company as a guarantor under Article III.

(b) Agent, Issuing Banks and Swing Line Lenders. No amendment, waiver or consent
given or effected pursuant to this Section 10.01 shall, unless in writing and
signed by the Agent, each Issuing Bank or each Swing Line Lender, as the case
may be, in addition to the Lenders required above to take such action, affect
the rights, obligations or duties of the Agent, such Issuing Bank or Swing Line
Lender, as the case may be, under this Agreement.

 

87



--------------------------------------------------------------------------------

(c) Limitation of Scope. All waivers and consents granted under this
Section 10.01 shall be effective only in the specific instance and for the
specific purpose for which given.

SECTION 10.02 Notices, Etc.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Agent, an Issuing Bank or a Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lender
Parties hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender Party pursuant to Article II if such Lender Party has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is

 

88



--------------------------------------------------------------------------------

not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender Party or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender Party or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Agent, the Issuing Banks
and the Swing Line Lenders may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Agent, the Issuing Banks and the Swing Line Lenders. In addition,
each Lender agrees to notify the Agent from time to time to ensure that the
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Requirement of
Law, including United States Federal and state securities Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

 

89



--------------------------------------------------------------------------------

(e) Reliance by Agent and Lender Parties. The Agent the Lender Parties shall be
entitled to rely and act upon any notices (including telephonic Committed
Advance Notices and Swing Line Advance Notices) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Agent, each Lender Party and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reasonable reliance
by such Person on each notice purportedly given by or on behalf of any Loan
Party. All telephonic notices to and other telephonic communications with the
Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 10.03 No Waiver; Remedies. No failure on the part of any Lender Party or
the Agent to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

SECTION 10.04 Costs and Expenses.

(a) Expenses. The Company agrees to pay on demand all reasonable and documented
costs and expenses of the Agent incurred in connection with the preparation,
execution, delivery, modification and amendment of this Agreement, and the other
documents to be delivered hereunder, including, without limitation, the
reasonable and documented fees and out-of-pocket expenses of one counsel for the
Agent (and appropriate local counsel) with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under this Agreement.
The Company further agrees to pay on demand all costs and expenses of the Agent,
each Issuing Bank, each Swing Line Lender and each other Lender Party
(including, without limitation, reasonable and documented fees and expenses of
counsel), incurred in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of the Loan Documents, the Letters
of Credit, the documents delivered in connection with the Swing Line Advances
and the other documents to be delivered hereunder and thereunder.

(b) Breakage. If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Sections 2.09(d),
2.10, 2.12, acceleration of the maturity of the Advances pursuant to
Section 8.01 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of an Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to
Section 10.07 as a result of a demand by the Company pursuant to
Section 10.07(a), or if any Loan Party fails for any reason to make any payment
or prepayment of an Advance for which a notice of prepayment was given or that
is otherwise required to be made, whether pursuant to Sections 2.06, 2.10, 8.01
or otherwise, or if any Loan Party fails to make payment of any Advance or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on

 

90



--------------------------------------------------------------------------------

its scheduled due date or any payment thereof in a different currency, or upon
any failure by any Loan Party (for a reason other than the failure of such
Lender to make an Advance) to borrow, continue or convert any Loan other than a
Base Rate Advance on the date or in the amount notified by such Loan Party , the
applicable Loan Party shall, upon written demand by any Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses which it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

(c) Indemnification by the Company. The Company shall indemnify the Agent (and
any sub-agent thereof), each Lender Party, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Company or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the Agent
(and any sub-agent thereof) and its Related Parties only, the administration of
this Agreement and the other Loan Documents, (ii) any Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Company or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Company or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(d) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (c) of
this Section to be paid by it to the Agent (or any sub-agent thereof), any
Issuing Bank or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Agent

 

91



--------------------------------------------------------------------------------

(or any such sub-agent), such Issuing Bank or such Related Party, as the case
may be, such Lender’s Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) or such Issuing Bank in connection with
such capacity. The obligations of the Lenders under this subsection (d) are
several, and the failure of any Lender to fund its obligations hereunder shall
not relieve any other Lender of its obligation, but no Lender shall be
responsible for the failure of any other Lender to fund its obligations
hereunder.

(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final judgment of a court of
competent jurisdiction.

(f) The Company hereby acknowledges that the funding method by each Lender of
its Advances hereunder shall be in the sole discretion of such Lender. The
Company agrees that for purposes of any determination to be made under
Sections 2.08, 2.11(a), 2.12 or 10.04(b) each Lender shall be deemed to have
funded its Eurocurrency Rate Advances with proceeds of Dollar deposits in the
London interbank market.

(g) Without prejudice to the survival of any other obligation of the Loan
Parties hereunder, the indemnities and obligations contained in this
Section 10.04 shall survive the payment in full of all the Obligations.

SECTION 10.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 8.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 8.01
or to demand payment of (or cash collateralization of) all then outstanding L/C
Obligations, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of any

 

92



--------------------------------------------------------------------------------

Loan Party against any and all of the obligations of such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender Party, irrespective of whether or not such Lender Party shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender Party different from the branch or office
holding such deposit or obligated on such indebtedness (it being understood and
agreed that, notwithstanding anything in this Agreement or any of the other Loan
Documents to the contrary, accounts, deposits, sums, securities or other
property of any Foreign Subsidiary or of any Subsidiary of a Foreign Subsidiary
(including any Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary that
is a Subsidiary Borrower or LC Subsidiary) will not serve at any time, directly
or indirectly, to collateralize or otherwise offset the Obligations of the
Company or any Domestic Subsidiary, and, in addition, unless otherwise agreed to
by the Company, the accounts, deposits, sums, securities or other property of a
Foreign Subsidiary or Subsidiary of a Foreign Subsidiary will only serve to
collateralize or offset the Obligations of another Foreign Subsidiary or
Subsidiary of a Foreign Subsidiary that is a Subsidiary Borrower or LC
Subsidiary if such former Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary is owned by such latter Foreign Subsidiary or Subsidiary of a Foreign
Subsidiary that is a Subsidiary Borrower or LC Subsidiary). The rights of each
Lender, each Issuing Bank and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Bank or their respective Affiliates may have. Each
Lender and each Issuing Bank agrees to notify the Company and the Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

SECTION 10.06 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company, each LC Subsidiary and each Subsidiary
Borrower to be a party hereto on the date hereof, each Issuing Bank to be a
party hereto on the date hereof, and the Agent and when the Agent shall have
been notified by each Lender that such Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Company, each LC
Subsidiary, each Subsidiary Borrower, each Issuing Bank, the Agent and each
Lender and their respective successors and assigns, except that the Company,
each LC Subsidiary and each Subsidiary Borrower shall not have the right to
assign its respective rights hereunder or any interest herein without the prior
written consent of the Lenders.

SECTION 10.07 Assignments and Participations. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Company nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of Section 10.07(b), (ii) by way
of participation in accordance with the provisions of Section 10.07(d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto,

 

93



--------------------------------------------------------------------------------

their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lender
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Advances (including for
purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Advances) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Advances at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date, shall not be
less than $5,000,000, in the case of any assignment in respect of the Revolving
Credit Facility, or $5,000,000, in the case of any assignment in respect of the
Term Facility, unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender’s rights and obligations in respect of Swing Line Advances or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it

 

94



--------------------------------------------------------------------------------

shall object thereto by written notice to the Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (1) any Term Commitment
or Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term
Advance to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of each Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Agent an Administrative Questionnaire.

(v) No Assignment to Borrower. Except as otherwise permitted pursuant to the
definition of Eligible Assignee, no such assignment shall be made to the Company
or any of the Company’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 4.03 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the applicable Loan Party (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does

 

95



--------------------------------------------------------------------------------

not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(d).

(c) Register. The Agent, acting solely for this purpose as an agent of the
Company (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Company, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances (including such Lender’s participations in L/C Obligations and/or Swing
Line Advances) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Agent, the Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clause (i) of the proviso to Section 10.01 that affects such
Participant. Subject to subsection (e) of this Section, the Company agrees that
each Participant shall be entitled to the benefits of Sections 2.11 and 4.03 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.05 as though it
were a Lender, provided such Participant agrees to be subject to Section 4.03 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.11, 4.02 or 4.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.02 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 4.02(d) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure

 

96



--------------------------------------------------------------------------------

obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Resignation as Issuing Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Advances pursuant to Section 10.07(b), Bank of America may, (i) upon 30 days’
notice to the Company and the Lenders, resign as Issuing Bank and/or (ii) upon
30 days’ notice to the Company, resign as Swing Line Lender. In the event of any
such resignation as Issuing Bank or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swing
Line Lender hereunder; provided, however, that no failure by the Company to
appoint any such successor shall affect the resignation of Bank of America as
Issuing Bank or Swing Line Lender, as the case may be. If Bank of America
resigns as Issuing Bank, it shall retain all the rights, powers, privileges and
duties of an Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Advances or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.04(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of a Swing Line Lender provided for hereunder
with respect to Swing Line Advances made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Advances or fund risk participations in outstanding Swing Line
Advances pursuant to Section 2.03(c). Upon the appointment and acceptance of
such appointment of a successor Issuing Bank and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank or Swing Line Lender, as the
case may be, and (b) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

(h) If any Lender requests any payment from any Loan Party under
Section 2.08(d), 2.11 or 4.02, or if any Lender is a Defaulting Lender, then,
subject to Section 10.07(a) and provided no Default or Event of Default shall
have occurred and be continuing, the Company may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(i) the Company shall have paid to the Agent the assignment fee specified in
Section 10.07(b);

(ii) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Advances and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and

 

97



--------------------------------------------------------------------------------

under the other Loan Documents (including any amounts under Section 10.04(b))
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 4.02,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

(i) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Affiliate Lender;
provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Affiliate Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit H hereto (an
“Affiliated Lender Assignment and Acceptance”) in lieu of an Assignment and
Acceptance;

(C) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Facility Commitments or Revolving Facility Loans to any Affiliate
Lender;

(D) no Borrower or Designated Swing Line Borrower may use the proceeds from
Revolving Advances or Swing Line Advances to purchase any Term Loans; and

(E) Affiliate Lenders will be subject to the restrictions specified in
Section 10.21.

SECTION 10.08 Payments Set Aside. To the extent that any payment by or on behalf
of the Company is made to the Agent or any Lender Party, or the Agent, any
Issuing Bank or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or such Lender Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and

 

98



--------------------------------------------------------------------------------

(b) each Lender and each Issuing Bank severally agrees to pay to the Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lender Parties under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

SECTION 10.09 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 10.10 Independence of Provisions. All agreements and covenants hereunder
shall be given independent effect such that if a particular action or condition
is prohibited by the terms of any such agreement or covenant, the fact that such
action or condition would be permitted within the limitations of another
agreement or covenant shall not be construed as allowing such action to be taken
or condition to exist.

SECTION 10.11 Confidentiality. Each Lender, each Issuing Bank and the Agent (for
purposes of this Section 10.11, each a “Recipient”) agrees that it will not
disclose to any third party any Confidential Information provided to it by the
Company; provided, that, the foregoing will not (i) restrict the ability of the
Agent, the Lender Parties and any loan Participants from freely exchanging
Confidential Information among themselves (and their respective Affiliates,
employees, attorneys, agents and advisors), (ii) restrict the ability to
disclose Confidential Information to a prospective Eligible Assignee or
Participant, provided, that, such Eligible Assignee or Participant executes a
confidentiality agreement with the selling Lender agreeing to be bound by the
terms hereof prior to disclosure of Confidential Information to such Eligible
Assignee or Participant or (iii) prohibit the disclosure of Confidential
Information to the extent: (a) the Confidential Information is or has already
become part of the public domain at the time of disclosure, by publication or
otherwise, except by breach of this Section 10.11, (b) the Confidential
Information can be established by written evidence to have already been in the
lawful possession of the Recipient prior to the time of disclosure; or (c) the
Confidential Information is received by the Recipient from a third party not
known to have a similar restriction and without breach of this Section 10.11, or
(d) the Confidential Information is required to be disclosed by order of a court
of competent jurisdiction, administrative agency or governmental body, or by
subpoena, summons or other legal process, or by law, rule or regulation, or by
applicable regulatory or professional standards provided that prior to such
disclosure the Company and the non-disclosing party are each given reasonable
advance notice of such order and an opportunity to object to such disclosure;
provided, that, no such notice or opportunity shall be required if disclosure is
required in connection with an examination by a regulatory authority or is
required in such circumstances where the applicable Governmental Authority does
not permit such notice or opportunity (it being understood the Recipient will
inform such authority of the confidential nature of the Confidential Information
being disclosed).

 

99



--------------------------------------------------------------------------------

SECTION 10.12 Designated Subsidiaries. (a) Designation. (i) The Company may at
any time, and from time to time, upon not less than 15 Business Days’ notice,
notify the Agent that the Company intends to designate a Subsidiary as a “LC
Subsidiary” or a “Subsidiary Borrower” for purposes of this Agreement. On or
after the date that is 15 Business Days after such notice, upon delivery to the
Agent and each Lender of each of the documents listed in clause (ii) below, such
Subsidiary shall thereupon become a “LC Subsidiary” or a “Subsidiary Borrower”
(as specified in such notice) for purposes of this Agreement and, as such, shall
have all of the rights and obligations of a Loan Party hereunder. The Agent
shall promptly notify each Lender of the Company’s notice of such pending
designation by the Company and the identity of the respective Subsidiary.
Following the giving of any notice pursuant to this Section 10.12(a), if the
designation of such Subsidiary as a Loan Party obligates the Agent or any Lender
to comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

(ii) No Subsidiary designated as a Loan Party in accordance with clause
(a) above shall have any rights under this Agreement prior to the date that the
Agent has received each of the following, in form and substance reasonably
satisfactory to the Agent:

(A) The Designation Agreement duly executed by the Company and the respective
Subsidiary and substantially in the form of Exhibit G hereto,

(B) Certified copies of the resolutions of the Board of Directors of such
Subsidiary (with a certified English translation if the original thereof is not
in English) approving transactions of the type contemplated by this Agreement
and the Notes of such Subsidiary, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and such Notes.

(C) A certificate of the Secretary or an Assistant Secretary of such Subsidiary
certifying the names and true signatures of the officers of such Subsidiary
authorized to sign this Agreement and the Notes of such Subsidiary and the other
documents to be delivered hereunder.

(D) A certificate signed by a duly authorized officer of the Company or such
Subsidiary, dated as of the date of such initial Advance, certifying that such
Subsidiary shall have obtained all governmental and third party authorizations,
consents, approvals (including exchange control approvals) and licenses required
under applicable laws and regulations necessary for such Subsidiary to execute
and deliver this Agreement and the Notes and to perform its obligations
thereunder.

 

100



--------------------------------------------------------------------------------

(E) If such Subsidiary is a Domestic Subsidiary, a favorable opinion of counsel
to such Subsidiary, dated the date of such initial Advance, substantially in the
form of Exhibit D hereto.

(F) Such other approvals or documents as any Lender, through the Agent, may
reasonably request.

(iii) As soon as practicable after receiving notice from the Company or the
Agent of the Company’s intent to designate a Subsidiary as a Loan Party, and in
any event no later than five Business Days after the delivery of such notice,
for a Foreign Subsidiary, any Lender that may not legally lend to, establish
credit for the account of and/or do any business whatsoever with such Foreign
Subsidiary directly or through an Affiliate of such Lender as provided in the
immediately preceding paragraph (a “Protesting Lender”) shall so notify the
Company and the Agent in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Foreign Subsidiary
shall have the right to borrow hereunder, either (A) notify the Agent and such
Protesting Lender that the Commitments of such Protesting Lender shall be
terminated; provided that such Protesting Lender shall have received payment of
an amount equal to the outstanding principal of its Advances and/or Letter of
Credit reimbursement obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Foreign Subsidiary (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a Loan Party hereunder.

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement and the Notes of
any Subsidiary then, so long as at the time no Committed Advance Notice in
respect of such Subsidiary is outstanding, such Subsidiary’s status as a “LC
Subsidiary” or a “Subsidiary Borrower”, as applicable, shall terminate upon
notice to such effect from the Agent to the Lenders (which notice the Agent
shall give promptly upon its receipt of a request therefor from the Company).
Thereafter, the Lenders shall be under no further obligation to make any Advance
hereunder to such Subsidiary.

SECTION 10.13 Headings. Article and Section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

SECTION 10.14 Entire Agreement. This Agreement sets forth the entire agreement
of the parties with respect to its subject matter and, except for the letter
agreements referred to in Sections 2.04(i) and 2.05(b), supersedes all previous
understandings, written or oral, in respect thereof.

SECTION 10.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

101



--------------------------------------------------------------------------------

SECTION 10.16 Consent to Jurisdiction. (a) Each of the parties hereto hereby
irrevocably submits to the exclusive jurisdiction of any New York State or
Federal court sitting in the County of New York, The City of New York, in any
action or proceeding arising out of or relating to the Loan Documents, and each
of the parties hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State court or
such Federal court. Each of the parties hereby irrevocably agrees, to the
fullest extent each may effectively do so, that each will not assert any defense
that such courts do not have subject matter or personal jurisdiction of such
action or proceeding or over any party hereto. Each of the parties hereby
irrevocably consents to the service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding by
certified mail, return receipt requested, or by delivering of a copy of such
process to such party at its address specified in Section 10.02 or by any other
method permitted by law. Each of the parties hereby agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or by any other manner provided by
law.

(b) Nothing in this Section 10.16 shall affect the right of any of the parties
hereto to serve legal process in any other manner permitted by law or affect the
right of any of the parties to bring any action or proceeding against any of the
parties or their property in the courts of other jurisdictions.

SECTION 10.17 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT, IN THE CASE OF
ARTICLE III, TO THE EXTENT SUCH LAWS ARE INCONSISTENT WITH THE UCP.

SECTION 10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Company that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Company
shall, promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” an anti-money laundering rules and regulations, including the Act.

SECTION 10.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company and each other Loan Party acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Agent, the Joint Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Company, each other Loan Party and their respective
Affiliates, on the one hand, and the Agent, the Joint Lead Arrangers and the
Lenders, on the other hand, (B) each of the Company and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Company and each other Loan Party
is capable of evaluating, and understands and accepts, the

 

102



--------------------------------------------------------------------------------

terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agent, each Joint Lead Arranger and each
Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company, any other
Loan Party or any of their respective Affiliates, or any other Person and
(B) none of the Agent, any Joint Lead Arranger or any Lender has any obligation
to the Company, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agent,
the Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, the other Loan Parties and their respective Affiliates,
and none of the Agent, any Joint Lead Arranger or any Lender has any obligation
to disclose any of such interests to the Company, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Company and the other Loan Parties hereby waives and releases any claims that it
may have against the Agent, the Joint Lead Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 10.20 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Agent or the Lenders
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Agent of any sum adjudged to be so due in the Judgment
Currency, the Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the Agent
from any Loan Party in the Agreement Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Agent in such currency, the Agent agrees to return the amount of any excess to
the Company (or to any other Person who may be entitled thereto under applicable
law).

SECTION 10.21 Affiliate Lenders. (a) Subject to clause (b) below, each Lender
who is a Loan Party or an Affiliate of a Loan Party (an “Affiliate Lender”)
hereby agrees that if a case under Title 11 of the United States Code is
commenced against the Company, such Affiliate Lender shall consent to provide
that the vote of such Affiliate Lender (in its capacity as a Lender) with
respect to any plan of reorganization of the Borrower shall be deemed to be
without discretion in the same proportion as the allocation of voting with
respect such matter by Lenders who are not Affiliate Lenders, except that such
Affiliate Lender’s vote (in its capacity as a Lender) may be counted to the
extent any such plan of reorganization proposes to treat the Obligations held by
such Affiliate Lender in a manner that is less favorable in any respect to such
Affiliate Lender than the proposed treatment of similar Obligations held by
Lenders that are

 

103



--------------------------------------------------------------------------------

not Affiliates of the Company. Subject to clause (b) below, each Affiliate
Lender hereby irrevocably appoints the Agent (such appointment being coupled
with an interest) as such Affiliate Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliate Lender and in the name of
such Affiliate Lender, from time to time in the Agent’s discretion to take any
action and to execute any instrument that the Agent may deem reasonably
necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Agent or any Lender to which
representatives of the Borrowers are not then present, (ii) receive any
information or material prepared by the Agent or any Lender or any communication
by or among the Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to the Company or its
representatives, or (iii) make or bring (or participate in, other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against the Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of the Agent or any
other such Lender under the Loan Documents.

SECTION 10.22 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE LC SUBSIDIARIES,
THE SUBSIDIARY BORROWERS, THE DESIGNATED SWING LINE BORROWERS, THE AGENT, THE
LENDERS AND EACH ISSUING BANK HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE ADVANCES OR THE LETTERS OF CREDIT, OR THE
ACTIONS OF THE AGENT, ANY LENDER PARTY IN CONNECTION WITH THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

[The remainder of this page intentionally left blank.]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE COMPANY: THE GAP, INC. By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer THE LC SUBSIDIARIES:
BANANA REPUBLIC, LLC By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer GAP (CANADA) INC. By:
 

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer GAP (JAPAN) K.K. By:
 

/s/ Thomas Lima

Name:   Thomas Lima Title:   Director GAP (NETHERLANDS) B.V. By:  

/s/ Lisa Mertens

Name:   Lisa Mertens Title:   Director



--------------------------------------------------------------------------------

OLD NAVY (CANADA) INC. By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer GAP EUROPE HOLDINGS
B.V. By:  

/s/ Lisa Mertens

Name:   Lisa Mertens Title:   Director GAP EUROPE LIMITED By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Director GAP LIMITED By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Director OLD NAVY LLC By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer GPS STRATEGIC
ALLIANCES LLC By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

GPS CONSUMER DIRECT INC. By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer GAP INTERNATIONAL
SALES, INC. By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer ATHLETA, INC. By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer SUBSIDIARY BORROWERS:
GAP (CANADA) INC. By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer OLD NAVY (CANADA)
INC. By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer GAP LIMITED By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Director ATHLETA, INC. By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

ATHLETA LLC By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Vice President and Treasurer GAP STORES (IRELAND)
LIMITED By:  

/s/ Lisa Mertens

Name:   Lisa Mertens Title:   Director GAP EUROPE LIMITED By:  

/s/ Jennifer Cho

Name:   Jennifer Cho Title:   Director



--------------------------------------------------------------------------------

THE AGENT: BANK OF AMERICA, N.A. By:  

/s/ Robert Rittelmeyer

Name:   Robert Rittelmeyer Title:   Vice President



--------------------------------------------------------------------------------

THE LENDERS: BANK OF AMERICA, N.A. By:  

/s/ Jaime Eng

Name:   Jaime Eng Title:   Vice President JPMORGAN CHASE BANK, N.A. By:  

/s/ Barry Bergman

Name:   Barry Bergman Title:   Managing Director CITIBANK, N.A. By:  

/s/ Shannon A. Sweeney

Name:   Shannon A. Sweeney Title:   Vice President HSBC BANK USA, NATIONAL
ASSOCIATION By:  

/s/ Thomas A. Foley

Name:   Thomas A. Foley Title:   Managing Director WELLS FARGO BANK, NATIONAL
ASSOCIATION By:  

/s/ Gavin Holles

Name:   Gavin Holles Title:   Managing Director THE BANK OF NOVA SCOTIA By:  

/s/ John Matthews

Name:   John Matthews Title:   Director – Corporate Banking



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Oliver Schwarz

Name:   Oliver Schwarz Title:   Director

By:  

/s/ Ed Herko

Name:   Ed Herko Title:   Director GOLDMAN SACHS BANK USA

By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory U.S. BANK NATIONAL ASSOCIATION

By:  

/s/ Conan Schleicher

Name:   Conan Schleicher Title:   Vice President SUMITOMO MITSUI BANKING
CORPORATION

By:  

/s/ Yasuhiko Imai

Name:   Yasuhiko Imai Title:   Group Head BANK OF THE WEST

By:  

/s/ William A. Pope

Name:   William A. Pope Title:   V.P. FIFTH THIRD BANK

By:  

/s/ Gary S. Losey

Name:   Gary S. Losey Title:   VP – Corporate Banking



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By:  

/s/ Vishal Nayee

Name:   Vishal Nayee Title:   Authorized Signatory ROYAL BANK OF CANADA (NEW
YORK)

By:  

/s/ Dustin Craven

Name:   Dustin Craven Title:   Attorney-in-Fact ROYAL BANK OF CANADA (LONDON)

By:  

/s/ Michael Atherton

Name:   Michael Atherton Title:   Managing Director



--------------------------------------------------------------------------------

THE ISSUING BANKS: BANK OF AMERICA, N.A.

By:  

/s/ Jaime Eng

Name:   Jaime Eng Title:   Vice President JPMORGAN CHASE BANK, N.A.

By:  

/s/ Barry Bergman

Name:   Barry Bergman Title:   Managing Director CITIBANK, N.A.

By:  

/s/ Michael Vondriska

Name:   Michael Vondriska Title:   Vice President HSBC BANK USA, NATIONAL
ASSOCIATION

By:  

/s/ Thomas A. Foley

Name:   Thomas A. Foley Title:   Managing Director WELLS FARGO BANK, NATIONAL
ASSOCIATION

By:  

/s/ Gavin Holles

Name:   Gavin Holles Title:   Managing Director



--------------------------------------------------------------------------------

THE SWING LINE LENDERS: BANK OF AMERICA, N.A.

By:  

/s/ Jaime Eng

Name:   Jaime Eng Title:   Vice President JPMORGAN CHASE BANK, N.A.

By:  

/s/ Barry Bergman

Name:   Barry Bergman Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE I-A

COMMITMENT AMOUNTS

 

Entity

   Term Commitment      Revolving Credit
Commitment      Issuing
Commitment  

Bank of America, N.A.

   $ 48,888,888.89       $ 61,111,111.11       $ 100,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 48,888,888.89       $ 61,111,111.11       $ 100,000,000.00   

Citibank, N.A.

   $ 48,888,888.89       $ 61,111,111.11       $ 100,000,000.00   

HSBC Bank USA, National Association

   $ 38,666,666.68       $ 48,333,333.32       $ 100,000,000.00   

Wells Fargo Bank, National Association

   $ 38,666,666.68       $ 48,333,333,32       $ 100,000,000.00   

The Bank of Nova Scotia

   $ 28,444,444.44       $ 35,555,555.56       $ 0   

Deutsche Bank AG New York Branch

   $ 28,444,444.44       $ 35,555,555.56       $ 0   

Goldman Sachs Bank USA

   $ 28,444,444.44       $ 35,555,555.56       $ 0   

U.S. Bank National Association

   $ 28,444,444.44       $ 35,555,555.56       $ 0   

Sumitomo Mitsui Banking Corporation

   $ 22,222,222.22       $ 27,777,777.78       $ 0   

Bank of the West

   $ 13,333,333.33       $ 16,666,666.67       $ 0   

Fifth Third Bank

   $ 13,333,333.33       $ 16,666,666.67       $ 0   

Royal Bank of Canada

   $ 13,333,333.33       $ 16,666,666.67       $ 0   

Total

   $ 400,000,000.00       $ 500,000,000.00       $ 500,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 1 B

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  1. the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  2. the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as practicable
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Advance) and will be
expressed as a percentage rate per annum. The Agent will, at the request of the
Company or any Lender, deliver to the Company or such Lender as the case may be,
a statement setting forth the calculation of any Mandatory Cost.

 

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by such Lender in its notice to the
Agent as the cost (expressed as a percentage of such Lender’s participation in
all Advances made from such Lending Office) of complying with the minimum
reserve requirements of the European Central Bank in respect of Advances made
from that Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Agent as follows:

 

  1. in relation to any Advance in Sterling:

 

AB+C(B-D)+E x 0.01

   per cent per annum 100 - (A+C)   

 

  2. in relation to any Advance in any currency other than Sterling:

 

E x 0.01

   per cent per annum 300   

Where:

 

  “A”

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to



--------------------------------------------------------------------------------

 

maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and any interest charged on overdue amounts pursuant to
Section 2.08(c) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Advance.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees
Regulations and is calculated by the Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  3. “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  4. “Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

  5. “Fee Tariffs” means the fee tariffs specified in the Fees Regulations under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Regulations but taking into account any
applicable discount rate); and

 

  6. “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5% will be included in the formula as 5 and not
as 0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Agent or the Company, each Lender with a Lending Office in
the United Kingdom or a Participating Member State shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent and
the Company,



--------------------------------------------------------------------------------

 

the rate of charge payable by such Lender to the Financial Services Authority
pursuant to the Fees Regulations in respect of the relevant financial year of
the Financial Services Authority (calculated for this purpose by such Lender as
being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.

 

8. Each Lender shall supply any information required by the Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

 

  7. its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Advance; and

 

  8. any other information that the Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Agent in writing of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages or rates of charge of each Lender for the purpose of A, C and
E above shall be determined by the Agent based upon the information supplied to
it pursuant to paragraphs 7 and 8 above and on the assumption that, unless a
Lender notifies the Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits, Special Deposits and the Fees Regulations are the same
as those of a typical bank from its jurisdiction of incorporation with a Lending
Office in the same jurisdiction as such Lender’s Lending Office.

 

10. The Agent shall have no liability to any Person if such determination
results in an Additional Cost Rate which over- or under-compensates any Lender
and shall be entitled to assume that the information provided by any Lender
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.

 

11. The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender pursuant to
paragraphs 3, 7 and 8 above.

 

12. Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

13. The Agent may from time to time, after consultation with the Company and the
Lenders, determine and notify to all parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.



--------------------------------------------------------------------------------

SCHEDULE 1-C

AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

LOAN PARTIES:

c/o The Gap, Inc.

2 Folsom Street

San Francisco, California 94105

Attn: Treasurer

Telephone: 415-427-8206

Telecopier: 415-427-4015

Electronic Mail: jennifer_cho@gap.com

Website Address:       www.gap.com

U.S. Taxpayer Identification Number: 94-1697231

With a copy to:

Attn: General Counsel

Telephone: 415-427-6931

Telecopier: 415-427-6982

Electronic Mail: michelle_banks@gap.com

With a copy to:

Attn: Deputy General Counsel

Telephone: 415-427-2139

Telecopier: 415-427-7475

Electronic Mail: tom_lima@gap.com

AGENT:

Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

2001 Clayton Road

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Jessica Popejoy

Telephone: 925-675-8139

Telecopier: 1-888-969-9232

Electronic Mail: jessica.l.popejoy@baml.com

Account No.: 3750836479

Ref: The Gap, Inc.

ABA# 026009593



--------------------------------------------------------------------------------

Other Notices as Agent:

Bank of America, N.A.

Vice President, Agency Management

Global Credit Operations

1455 Market Street, 5th Floor

Mail Code:  CA5-701-05-19

San Francisco, CA 94103

Attention:  Robert Rittelmeyer

Telephone:  415-436-2616

Telecopier:  415-503-5099

Electronic Mail: robert.j.rittelmeyer@baml.com

ISSUING BANK:

Bank of America, N.A.

Bank of America Tower

One Bryant Park

Mail Code:  NY1-100-34-07

New York, NY 10036

Attention:  Jaime Eng

Telephone:  646-855-2753

Telecopier:  415-796-1253

Electronic Mail:  jaime.eng@baml.com

SWING LINE LENDER:

Bank of America, N.A.

Bank of America Tower

One Bryant Park

Mail Code:  NY1-100-34-07

New York, NY 10036

Attention:  Jaime Eng

Telephone:  646-855-2753

Telecopier:  415-796-1253

Electronic Mail:  jaime.eng@baml.com

Account No.:  3750836479

Ref:  The Gap, Inc.

ABA# 026009593



--------------------------------------------------------------------------------

SCHEDULE II

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE III

CHANGE OF CONTROL

 

  1. Doris F. Fisher

 

  2. Any person related by blood, adoption or marriage to Doris F. Fisher and
any Person (as defined in this Agreement) as to which any such persons has
beneficial ownership of the assets of such Person.

 

  3. The executive officers of The Gap, Inc. as of April 7, 2011.



--------------------------------------------------------------------------------

SCHEDULE IV

EXISTING LETTERS OF CREDIT

As of March 31, 2011

 

L/C Number:   Issued on:   Expiry:   Applicant Name:   Beneficiary Name:   

Liab USD Amt

 

00000003074726

  4/28/2005   5/1/2011   THE GAP INC.   UNITED STATES FIDELI    $ 11,550,000.00
  

00000003087657

  4/10/2007   4/20/2011   THE GAP INC.   NATIONAL UNION FIRE    $ 463,530.00   

00000003088208

  5/18/2007   4/29/2011   THE GAP INC.   NATIONAL UNION FIRE    $ 2,691,700.00
  

00000003088209

  5/18/2007   8/6/2011   THE GAP INC.   ZURICH AMERICAN INSU    $ 30,785,000.00
  

00000003093655

  6/18/2008   9/30/2011   OLD NAVY (CANADA) IN   THE CORPORATION OF T    $
40,946.17   

00000003094336

  7/8/2008   8/15/2011   GAP, INC.   OLD REPUBLIC INSURAN    $ 3,500,000.00   

00000003116118

  3/16/2011   2/4/2012   BANANA REPUBLIC, LLC   ROYAL CROSPIN CORPOR    $
335,000.00   



--------------------------------------------------------------------------------

SCHEDULE V

LC SUBSIDIARIES

Domestic LC Subsidiaries

 

     

Entity

  

Jurisdiction

1.

   Athleta, Inc.    Delaware

2.

   Banana Republic, LLC    Delaware

3.

   Gap International Sales, Inc.    Delaware

4.

   GPS Consumer Direct, Inc.    California

5.

   GPS Strategic Alliances LLC    Delaware

6.

   Old Navy, LLC    Delaware

Foreign LC Subsidiaries

 

     

Entity

  

Jurisdiction

1.    Gap (Canada) Inc.    Canada 2.    Gap (Japan) K.K.    Japan 3.    Gap
(Netherlands) B.V.    Amsterdam, The Netherlands 4.    Gap Europe Holdings B.V.
   Amsterdam, The Netherlands 5.    Gap Europe Limited    England and Wales 6.
   Gap Limited    Hong Kong 7.    Old Navy (Canada) Inc.    Canada



--------------------------------------------------------------------------------

SCHEDULE VI

SUBSIDIARY BORROWERS

Domestic Subsidiary Borrowers

 

     

Entity

  

Jurisdiction

1.

   Athleta, Inc.    Delaware

2.

   Athleta LLC    Delaware

Foreign Subsidiary Borrowers

 

     

Entity

  

Jurisdiction

1.

   Gap (Canada) Inc.    Canada

2.

   Gap Europe Limited    England and Wales

3.

   Gap Limited    Hong Kong

4.

   Gap Stores (Ireland) Limited    Dublin, Ireland

5.

   Old Navy (Canada) Inc.    Canada



--------------------------------------------------------------------------------

SCHEDULE VII

ERISA MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE VIII

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE IX

EXISTING DEBT

 

Borrower

  

Currency &

Amount

  

Type of Debt

  

Date Expires

Gap (Beijing) Commercial Co. Ltd

   CNY
1,000,000    Bank Guarantee for lease payments in Beijing; HSBC-China   
February 28, 2012

Gap (Shanghai) Commercial Co. Ltd

   CNY
18,000,000    Short-term loan for working capital needs in Shanghai; HSBC-China
   August 31, 2011

Gap France S.A.S

   EUR
5,107,345    Bank Guarantee for lease payments in France; Societe Generale   
Evergreen

Gap International Sourcing (Holdings) Ltd.

   HKD
1,481,680    Bank Guarantee for lease payments in Hong Kong; Citibank   
November 10, 2011

Gap International Sourcing FZE

   AED
442,000    Bank Guarantee to JAFZ for Gap FZE sponsorship of its employees in
Dubai; HSBC    Evergreen



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED ADVANCE NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 6, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among The Gap, Inc., a Delaware corporation, certain of its
Subsidiaries, the Lenders from time to time party thereto, and Bank of America,
N.A., as Agent.

The undersigned hereby requests (select one):

 

¨ A Borrowing of Committed Advances

  

¨ A conversion or continuation of

Advances

  

 

    1.          On                              (a Business Day).     2.    A
[Term] [Revolving Credit] Borrowing.     3.    In the amount of $.            
4.    Comprised of .                                   
                            [Type of Committed Advance requested]     5.    For
Eurocurrency Rate Advances: with an Interest Period of              months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

[BORROWER] By:  

 

Name:  

 

Title:  

 

 

A -1

Form of Committed Advance Notice



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF REVOLVING CREDIT NOTE

                    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Advance from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of April 6, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Advance until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All Revolving Credit Advances, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Credit Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Revolving Credit Advances made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving
Credit Note and endorse thereon the date, amount and maturity of its Revolving
Credit Advances and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

B-1-1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[BORROWER] By:  

 

Name:
 

 

Title:  

 

 

 

B-1-2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS with respect thereto

 

Date

  

Type of

Advance

Made

  

Amount of
Advance

Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest

Paid This

Date

  

Outstanding
Principal

Balance

This Date

  

Notation

Made By

                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                       

 

B-1-3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF TERM NOTE

            ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Term Advance from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of April 6, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Agent.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Advance made by the Lender from the date of such Advance until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the Agent
for the account of the Lender in Dollars in immediately available funds at the
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
The Term Advance made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Term Note and endorse thereon the
date, amount and maturity of its Term Advance and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

 

B-2-1

Form of Term Note



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

THE GAP, INC. By:  

 

Name:  

 

Title:
 

 

 

 

B-2-2

Form of Term Note



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type

of Advance

Made

  

Amount

of Advance

Made

  

End

of Interest

Period

  

Amount

of Principal

or

Interest Paid

This Date

  

Outstanding
Principal

Balance This

Date

  

Notation

Made By

                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                          
                                                                                
                                                                                
                                                       

 

B-2-3

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Advances included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the Advance transactions governed thereby or in
any way based on or related to any of the foregoing, including, but not limited
to, contract claims, tort claims, malpractice claims, statutory claims and all
other claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being

 

 

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

C-1

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower(s): The Gap, Inc., a Delaware corporation, and certain
of its Subsidiaries 4.    Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement: Credit
Agreement, dated as of April 6, 2011, among The Gap, Inc., a Delaware
corporation, certain of its Subsidiaries, the Lenders from time to time party
thereto, and Bank of America, N.A., as Agent 6.    Assigned Interest[s]:

 

Assignor[s]5    Assignee[s]6   

Facility

Assigned7

  

Aggregate

Amount of

Commitment/Advances

for all Lenders8

  

Amount of

Commitment/
Advances

Assigned

  

Percentage

Assigned of

Commitment/

Advances9

  

CUSIP

Number

               $    $    %                     $    $    %                     $
   $    %     

 

[7.   

Trade Date:

  

__________________]10

 

 

5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Commitment”, etc.).

8

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

 

 

C-2

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

Consented to and Accepted:

 

BANK OF AMERICA, N.A., as   Administrative Agent By:  

 

  Title: [Consented to:]11 By:  

 

  Title:

 

 

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

11 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
line Lender, L/C Issuer) is required by the terms of the Credit Agreement

 

C-3

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.04 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, and (vii) if it is a foreign lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms

 

C-4

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

C-5

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CORPORATE OPINION OF SPECIAL NEW YORK COUNSEL TO

THE LOAN PARTIES

April 7, 2011

Bank of America, N.A.

as Administrative Agent

One Bryant Park, 8th Floor

New York, NY 10036

The Various Lenders Party to the

The Credit Agreement referred to below

 

Re: Credit Agreement among The Gap, Inc., certain subsidiaries named therein, as
Subsidiary Borrowers, certain subsidiaries named therein, as LC Subsidiaries,
the banks and financial institutions named therein, as Lenders, the Issuing
Banks named therein, JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank
N.A., HSBC Bank USA, National Association and Wells Fargo Bank, as Documentation
Agents, and Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

We have acted as counsel for The Gap, Inc., a Delaware corporation (the
“Company”), each of the following subsidiaries of the Company listed on Schedule
I hereto under the heading of “Domestic LC Subsidiaries”: Athleta, Inc., a
Delaware corporation (“Athleta”), Banana Republic, LLC, a Delaware limited
liability company (“Banana Republic”), Gap International Sales, Inc., a Delaware
corporation (“Gap International Sales”), GPS Consumer Direct, Inc., a California
corporation (“GPS Consumer Direct”), GPS Strategic Alliances LLC, a Delaware
limited liability company (“GPS Strategic Alliances”) and Old Navy, LLC, a
Delaware limited liability company (“Old Navy”) (collectively, the “Domestic LC
Subsidiaries”), each of the subsidiaries listed on Schedule I hereto under the
heading “Foreign LC Subsidiaries” (collectively, the “Foreign LC Subsidiaries”
and, together with the Domestic LC Subsidiaries, the “LC Subsidiaries”), each of
the following subsidiaries of the Company listed on Schedule I hereto under the
heading of “Domestic Subsidiary Borrowers”: Athleta and Athleta LLC, a Delaware
limited liability company (“Athleta LLC”) (collectively, the “Domestic
Subsidiary Borrowers” and, together with the Company and the Domestic LC
Subsidiaries, the “Domestic Loan Parties” and each, a “Domestic Loan Party”),
each of the subsidiaries listed on Schedule I hereto under the heading of
“Foreign Subsidiary Borrowers” (collectively, the “Foreign Subsidiary Borrowers”
and, together with the Domestic Subsidiary Borrowers, the “Subsidiary Borrowers”
and, together with the Company, the LC Subsidiaries and the Domestic Subsidiary
Borrowers, collectively, the “Loan Parties” and each, a “Loan Party”), in
connection with the transactions contemplated by that certain Credit Agreement
(the “Credit Agreement”), dated as of April 6, 2011, by and among the Loan
Parties, the banks and financial institutions listed on the signature pages
thereof, as lenders (collectively, the “Lenders”), the Issuing Banks (as defined

 



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 2

 

therein, collectively, the “Issuing Banks”), JPMorgan Chase Bank, N.A., as
syndication agent (the “Syndication Agent”), Citibank N.A., HSBC Bank USA,
National Association and Wells Fargo Bank, as co-documentation agents
(collectively, the “Documentation Agents”), and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent” for the
Lenders and the Issuing Banks, and together with the Syndication Agent and the
Documentation Agents, collectively, the “Agents” and each an “Agent”). This
opinion is being rendered to you at the request of the Loan Parties pursuant to
Section [5.01(vii)] of the Credit Agreement. Capitalized terms used herein but
not otherwise defined herein shall have the respective meanings given to such
terms in the Credit Agreement.

Materials Examined:

In rendering this opinion, we have examined originals, or copies certified or
otherwise identified to our satisfaction, of the following documents, copies of
which have been delivered to you, each dated as of April 6, 2011 unless
otherwise noted:

 

1. The Credit Agreement, together with the exhibits thereto, executed by the
Loan Parties, the Agents, the Issuing Banks and the Lenders; and

 

2. The various promissory notes (if any) executed by the Company and the
Subsidiary Borrowers made payable to the Lenders (collectively, the “Notes”).

The documents listed above are collectively referred to herein as the “Loan
Documents”. In addition, for purposes of this opinion, we have examined
originals or copies of the following documents:

 

3. A certificate from the Delaware Secretary of State indicating that the
Company is in good legal standing in Delaware as of March 22, 2011 (the “Company
Delaware Good Standing Certificate”), and a certificate from the California
Secretary of State indicating that the Company is in good legal standing in
California as a foreign corporation as of April [    ], 2011 (collectively, the
“Company Good Standing Certificates”);

 

4. A certificate from the Delaware Secretary of State indicating Athleta is in
good legal standing in Delaware as of March 15, 2011 (the “Athleta Delaware Good
Standing Certificate”), and a certificate from the California Secretary of State
indicating that Athleta is in good legal standing in California as a foreign
corporation as of April [    ], 2011 (collectively, the “Athleta Good Standing
Certificates”);



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 3

 

5. A certificate from the Delaware Secretary of State indicating that Athleta
LLC is in good legal standing in Delaware as of March 15, 2011 (the “Athleta LLC
Delaware Good Standing Certificate”), and a certificate from the California
Secretary of State indicating that Athleta LLC is in good legal standing in
California as a foreign limited liability company as of April [    ], 2011
(collectively, the “Athleta LLC Good Standing Certificates”);

 

6. A certificate from the Delaware Secretary of State indicating that Banana
Republic is in good legal standing in Delaware as of March 15, 2011 (the “Banana
Republic Delaware Good Standing Certificate”), and a certificate from the
California Secretary of State indicating that Banana Republic is in good legal
standing in California as a foreign limited liability company as of April
[    ], 2011 (collectively, the “Banana Republic Good Standing Certificates”);

 

7. A certificate from the Delaware Secretary of State indicating Gap
International Sales is in good legal standing in Delaware as of March 15, 2011
(the “Gap International Sales Delaware Good Standing Certificate”), and a
certificate from the California Secretary of State indicating that Gap
International Sales is in good legal standing in California as a foreign
corporation as of April [    ], 2011 (collectively, the “Gap International Sales
Good Standing Certificates”);

 

8. A certificate from the California Secretary of State indicating that GPS
Consumer Direct is in good legal standing in California as of March 22, 2011 and
a certificate from the California Franchise Tax Board indicating that GPS
Consumer Direct is in good standing with the agency as of March 15, 2011
(collectively, the “GPS Consumer Direct Good Standing Certificates”);

 

9. A certificate from the Delaware Secretary of State indicating that GPS
Strategic Alliances is in good legal standing in Delaware as of March 15, 2011
(the “GPS Strategic Alliances Delaware Good Standing Certificate”), and a
certificate from the California Secretary of State indicating that GPS Strategic
Alliances is in good legal standing in California as a foreign limited liability
company as of April [    ], 2011 (collectively, the “GPS Strategic Alliances
Good Standing Certificates”);

 

10.

A certificate from the Delaware Secretary of State indicating that Old Navy is
in good legal standing in Delaware as of March 15, 2011 (the “Old Navy Delaware
Good Standing Certificate”), and a certificate from the California Secretary of
State indicating



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 4

 

that Old Navy is in good legal standing in California as a foreign limited
liability company as of April [__], 2011 (collectively, the “Old Navy Good
Standing Certificates”);

 

11. A certified copy of the Amended and Restated Certificate of Incorporation,
as amended, of the Company, as certified by the Delaware Secretary of State on
March 22, 2011 (the “Company Certificate of Organization”);

 

12. A certified copy of the Certificate of Incorporation of Athleta, as
certified by the Delaware Secretary of State on March 21, 2011 (the “Athleta
Certificate of Organization”);

 

13. A certified copy of the Certificate of Formation of Athleta LLC, as
certified by the Delaware Secretary of State on March 21, 2011 (the “Athleta LLC
Certificate of Organization”);

 

14. A certified copy of the Certificate of Formation of Banana Republic, as
amended, as certified by the Delaware Secretary of State on March 21, 2011 (the
“Banana Republic Certificate of Organization”);

 

15. A certified copy of the Certificate of Incorporation, as amended, of Gap
International Sales, as certified by the Delaware Secretary of State on
March 21, 2011 (the “Gap International Sales Certificate of Organization”);

 

16. A certified copy of the Articles of Incorporation, as amended, of GPS
Consumer Direct, as certified by the California Secretary of State on March 28,
2011 (the “GPS Consumer Direct Certificate of Organization”);

 

17. A certified copy of the Certificate of Formation of GPS Strategic Alliances,
as certified by the Delaware Secretary of State on March 21, 2011 (the “GPS
Strategic Alliances Certificate of Organization”);

 

18. A certified copy of the Certificate of Formation, as amended, of Old Navy,
as certified by the Delaware Secretary of State on March 21, 2011 (the “Old Navy
Certificate of Organization”);



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 5

 

19. A copy of the Amended and Restated Bylaws of the Company, certified by the
Assistant Secretary of the Company as being a true and correct copy of the
Company’s Bylaws on the date hereof (the “Company Governance Document”);

 

20. A copy of the By-laws of the Athleta, certified by the Assistant Secretary
of Athleta as being a true and correct copy of Athleta’s By-laws on the date
hereof (the “Athleta Governance Document”);

 

21. A copy of the Limited Liability Company Agreement of Athleta LLC, certified
by the Assistant Secretary of Athleta LLC as being a true and correct copy of
Athleta LLC’s Limited Liability Company Agreement on the date hereof (the
“Athleta LLC Governance Document”);

 

22. A copy of the Limited Liability Company Agreement of Banana Republic,
certified by the Assistant Secretary of Banana Republic as being a true and
correct copy of Banana Republic’s Limited Liability Company Agreement on the
date hereof (the “Banana Republic Governance Document”);

 

23. A copy of the By-laws of Gap International Sales, certified by the Assistant
Secretary of Gap International Sales as being a true and correct copy of GPS
Consumer Direct’s Bylaws on the date hereof (the “Gap International Sales
Governance Document”);

 

24. A copy of the By-laws of GPS Consumer Direct, certified by the Assistant
Secretary of GPS Consumer Direct as being a true and correct copy of GPS
Consumer Direct’s Bylaws on the date hereof (the “GPS Consumer Direct Governance
Document”);

 

25. A copy of the Limited Liability Company Agreement of GPS Strategic
Alliances, certified by the Assistant Secretary of Strategic Alliances as being
a true and correct copy of Strategic Alliances’ Limited Liability Company
Agreement on the date hereof (the “Strategic Alliances Governance Document”);

 

26. A copy of the Limited Liability Company Agreement of Old Navy, certified by
the Assistant Secretary of Old Navy as being a true and correct copy of Old
Navy’s Limited Liability Company Agreement on the date hereof (the “Old Navy
Governance Document”);



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 6

 

27. A copy of the resolutions adopted by the Board of Directors of the Company,
effective as of May 29, 2003, with respect to the type of transactions
contemplated pursuant to the Credit Agreement, certified by the Assistant
Secretary of the Company as being a true and correct copy on the date hereof;

 

28. A copy of the resolutions adopted by the Board of Directors of Athleta,
effective as of September 1, 2009, with respect to the type of transactions
contemplated pursuant to the Credit Agreement, certified by the Assistant
Secretary of the Company as being a true and correct copy on the date hereof;

 

29. A copy of the resolutions adopted by the Member of Athleta LLC, effective as
of June 23, 2010 with respect to the type of transactions contemplated pursuant
to the Credit Agreement, certified by the Assistant Secretary of Athleta LLC as
being a true and correct copy on the date hereof;

 

30. A copy of the resolutions adopted by the Member of Banana Republic,
effective as of September 1, 2009 with respect to the type of transactions
contemplated pursuant to the Credit Agreement, certified by the Assistant
Secretary of Banana Republic as being a true and correct copy on the date
hereof;

 

31. A copy of the resolutions adopted by the Board of Directors of Gap
International Sales, effective as of September 1, 2009, with respect to the type
of transactions contemplated pursuant to the Credit Agreement, certified by the
Assistant Secretary of Gap International Sales as being a true and correct copy
on the date hereof;

 

32. A copy of the resolutions adopted by the Board of Directors of GPS Consumer
Direct on September 1, 2009 with respect to the type of transactions
contemplated pursuant to the Credit Agreement, certified by the Assistant
Secretary of GPS Consumer Direct as being a true and correct copy on the date
hereof

 

33. A copy of the resolutions adopted by the Member of GPS Strategic Alliances,
effective as of September 1, 2009, with respect to the type of transactions
contemplated pursuant to the Credit Agreement, certified by the Assistant
Secretary of GPS Strategic Alliances as being a true and correct copy on the
date hereof;

 

34.

A copy of the resolutions adopted by the Member of Old Navy, effective as of
September 1, 2009, with respect to the type of transactions contemplated
pursuant to the Credit



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 7

 

 

Agreement, certified by the Assistant Secretary of Old Navy as being a true and
correct copy on the date hereof;

 

35. The Certificate of Jennifer Cho, Vice President and Treasurer of the
Company, attached hereto as Attachment 1 (the “Company Factual Certificate”);

 

36. The Certificate of Jennifer Cho, Vice President and Treasurer of Athleta,
attached hereto as Attachment 2 (the “Athleta Factual Certificate”);

 

37. The Certificate of Jennifer Cho, Vice President and Treasurer of Athleta
LLC, attached hereto as Attachment 3 (the “Athleta LLC Factual Certificate”);

 

38. The Certificate of Jennifer Cho, Vice President and Treasurer of Banana
Republic, attached hereto as Attachment 4 (the “Banana Republic Factual
Certificate”);

 

39. The Certificate of Jennifer Cho, Vice President and Treasurer of Gap
International Sales, attached hereto as Attachment 5 (the “Gap International
Sales Factual Certificate”);

 

40. The Certificate of Jennifer Cho, Vice President and Treasurer of GPS
Consumer Direct, attached hereto as Attachment 6 (the “GPS Consumer Direct
Factual Certificate”);

 

41. The Certificate of Jennifer Cho, Vice President and Treasurer of GPS
Strategic Alliances, attached hereto as Attachment 7 (the “GPS Strategic
Alliances Factual Certificate”); and

 

42. The Certificate of Jennifer Cho, Vice President and Treasurer of Old Navy,
attached hereto as Attachment 8 (the “Old Navy Factual Certificate” and,
together with the Company Factual Certificate, Athleta Factual Certificate, the
Athleta LLC Factual Certificate, the Banana Republic Factual Certificate, the
Gap International Sales Financial Certificate, [the GPS Consumer Direct
Financial Certificate,] the GPS Strategic Alliances Factual Certificate, the
“Factual Certificates”).

In addition, we have reviewed each of the documents listed on Schedule II hereto
(each, a “Specified Debt Document” and, collectively, the “Specified Debt
Documents”).

Finally, we have examined such records, documents, and certificates of public
officials and the Loan Parties, and made such inquiries of representatives of
the Loan Parties as we have deemed necessary or appropriate for the purpose of
rendering the opinions set forth



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 8

 

herein. Except to the extent of our current actual knowledge to the contrary,
with respect to matters of fact (as distinguished from matters of law), we have
also relied upon and assumed that the representations and statements of the Loan
Parties set forth in the Credit Agreement, the Factual Certificates and any
other certificates, instruments and agreements executed in connection therewith
or delivered to us are true, correct, complete and not misleading.

Opinions:

Based upon the foregoing, having regard for the legal considerations that we
deem relevant, and subject to the qualifications stated herein, we are of the
opinion that:

1. The Company (a) is a corporation duly incorporated and validly existing under
the laws of the State of Delaware and (b) has the requisite corporate power and
authority to own and operate its properties and to carry on its business as now
conducted. Based solely upon our review of the Company Good Standing
Certificates, the Company is in good standing in the State of Delaware and is
duly qualified to do business as a foreign corporation and in good standing in
California.

2. Athleta (a) is a corporation duly incorporated and validly existing under the
laws of the State of Delaware and (b) has the requisite corporate power and
authority to own and operate its properties and to carry on its business as now
conducted. Based solely upon our review of the Athleta Good Standing
Certificates, Athleta is in good standing in the State of Delaware and is duly
qualified to do business as a foreign corporation and in good standing in
California.

3. Athleta LLC (a) is a limited liability company duly organized and validly
existing under the laws of the State of Delaware and (b) has the requisite
limited liability power and authority to own and operate its properties and to
carry on its business as now conducted. Based solely upon our review of the
Athleta LLC Good Standing Certificates, Athleta LLC is in good standing in the
State of Delaware and is duly qualified to do business as a foreign limited
liability company and in good standing in California.

4. Banana Republic (a) is a limited liability company duly organized and validly
existing under the laws of the State of Delaware and (b) has the requisite
limited liability power and authority to own and operate its properties and to
carry on its business as now conducted. Based solely upon our review of the
Banana Republic Good Standing Certificates, Banana



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 9

 

Republic is in good standing in the State of Delaware and is duly qualified to
do business as a foreign limited liability company and in good standing in
California.

5. Gap International Sales (a) is a corporation duly incorporated and validly
existing under the laws of the State of Delaware and (b) has the requisite
corporate power and authority to own and operate its properties and to carry on
its business as now conducted. Based solely upon our review of the Gap
International Sales Good Standing Certificates, Gap International Sales is in
good standing in the State of Delaware and is duly qualified to do business as a
foreign corporation and in good standing in California.

6. GPS Consumer Direct (a) is a corporation duly incorporated and validly
existing under the laws of the State of California and (b) has the requisite
corporate power and authority to own and operate its properties and to carry on
its business as now conducted. Based solely upon our review of the GPS Consumer
Direct Good Standing Certificates, GPS Consumer Direct is in good standing in
the State of California.

7. GPS Strategic Alliances (a) is a limited liability company duly organized and
validly existing under the laws of the State of Delaware and (b) has the
requisite limited liability power and authority to own and operate its
properties and to carry on its business as now conducted. Based solely upon our
review of the GPS Strategic Alliances Good Standing Certificates, GPS Strategic
Alliances is in good standing in the State of Delaware and is duly qualified to
do business as a foreign limited liability company and in good standing in
California.

8. Old Navy (a) is a limited liability company duly organized and validly
existing under the laws of the State of Delaware and (b) has the requisite
limited liability power and authority to own and operate its properties and to
carry on its business as now conducted. Based solely upon our review of the Old
Navy Good Standing Certificates, Old Navy is in good standing in the State of
Delaware and is duly qualified to do business as a foreign limited liability
company and in good standing in California.

9. Each Domestic Loan Party has the corporate power or limited liability company
power (as applicable) and authority to execute, deliver and perform the Loan
Documents to which such Person is a party and to carry out the transactions
contemplated thereby.

10. The execution, delivery and performance of the Loan Documents to which each
Domestic Loan Party is a party have been duly authorized by all necessary
corporate action or due authorization (as applicable) on the part of such
Person.



--------------------------------------------------------------------------------

 

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 10

 

11. Each Loan Document to which a Loan Party is a party constitutes the valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms.

12. The execution and delivery by each Domestic Loan Party of the Loan Documents
to which such Person is a party do not, and the performance of its obligations
thereunder will not, result in a breach or violation of (a) such Person’s
Certificate of Organization or Governing Document or (b) any federal, New York
or California state statute, rule or regulation applicable to such Person or the
Delaware General Corporation Law.

13. No registration with, consent or approval of, notice to, or other action by,
any federal, New York state or California state governmental authority is
required on the part of any Domestic Loan Party for its execution or delivery of
the Loan Documents to which such Person is a party.

14. The execution and delivery by each Loan Party of the Loan Documents to which
such Person is a party do not, and the performance by it of its obligations
thereunder will not, (a) breach or result in a default under any of the
Specified Debt Documents or (b) result in the creation of any liens on the
properties of such Person pursuant to any of the Specified Debt Documents.

15. Based solely on our review of the Factual Certificates, the execution and
delivery by each Domestic Loan Party of the Loan Documents to which such Person
is a party do not, and the performance of its obligations thereunder will not,
result in a breach or violation of any order of any governmental authority
applicable to such Person.

16. Each Domestic Loan Party is not an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

17. The making of the loans by the Lenders pursuant to the Credit Agreement and
the use of the proceeds thereof by the Loan Parties will not violate Regulation
U or X of the Board of Governors of the Federal Reserve System.

Certain Limitations and Qualifications:

Whenever a statement herein is qualified by the phrases “known to us” or “to our
knowledge,” or similar phrases, it is intended to indicate that, during the
course of our rendering this opinion on behalf of the Loan Parties in this
transaction, no information that would give us current actual



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 11

 

knowledge of the inaccuracy of such statement has come to the attention of those
attorneys presently in this firm who have rendered legal services on behalf of
the Loan Parties in connection with the Loan Documents. The foregoing opinions
are limited to matters involving (i) the federal laws of the United States,
(ii) the laws of the State of New York, (iii) the laws of the State of
California, and (iv) with respect to our opinions set forth in Paragraphs 1
through 5, 7 and 8, the Delaware General Corporation Law and the Delaware
Limited Liability Company Act. We have made no inquiry into, and express no
opinions as to, (a) the statutes, regulations, treaties or common laws of any
other nation, state or jurisdiction or the enforceability of the Loan Documents
under, or the effect on the loans as contemplated thereby of non-compliance
with, such other laws, (b) compliance or non-compliance with applicable federal
and state antifraud or securities laws, statutes, rules and regulations, or
(c) compliance or non-compliance with applicable federal and state usury laws,
statutes, rules and regulations.

As you know, we are not admitted to practice in the State of Delaware. Thus, the
opinions set forth herein with respect to Delaware General Corporation Law and
the Delaware Limited Liability Company Act are based solely on a review of the
text of such laws set forth in the Delaware Corporation Laws Annotated,
2010-2011 Edition, published by LexisNexis, without regard to judicial or
administrative interpretations of such law.

Insofar as our opinion in Paragraph 11 above that the Loan Documents are legal,
valid, binding and enforceable pertains to the parties’ agreement that the law
of the State of New York shall be the governing law of such Loan Documents, our
opinion is based solely on Section 5-1401 of the New York General Obligations
Law. We express no opinion as to the validity of such statute under the
Constitution of the United States of America, particularly in circumstances
where the transactions contemplated by the Loan Documents bears no reasonable
relation to the State of New York.

Furthermore, in rendering the opinions in Paragraph 14 above, we have assumed
that the governing law (exclusive of California law as relating to conflicts of
laws) of each of the Specified Debt Documents is California state law. We have
not, however, reviewed any covenants in the Specified Debt Documents that might
contain financial ratios or other similar financial restrictions, and no opinion
is provided with respect thereto. We also do not express any opinion on parol
evidence bearing on interpretation or construction of the Specified Debt
Documents.



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 12

 

Certain Assumptions:

With your permission, we have assumed the following: (i) the authenticity of
original documents and the genuineness of all signatures, and the conformity to
the originals of all documents submitted to us as copies and the due execution
and delivery by the indicated officers of any documents submitted to us as
unexecuted; (ii) with respect to matters of fact (as distinguished from matters
of law), the truth, accuracy and completeness of the information,
representations and warranties contained in the records, documents, instruments
and certificates we have reviewed; (iii) other than as set forth in Paragraphs 1
through 8, the due organization, valid existence and good standing of each party
to a Loan Document; (iv) other than as set forth in Paragraph 10, the due
authorization, execution and delivery by each party to a Loan Document;
(v) other than as set forth in Paragraph 11, the binding effect of the Loan
Documents on and the enforceability of the Loan Documents against each party to
a Loan Document; and (vi) the absence of any evidence extrinsic to the
provisions of the written agreements among the parties that the parties intended
a meaning contrary to that expressed by those provisions.

With respect to our opinion in Paragraph 12 above, the phrase “do not, and the
performance of its obligations thereunder will not, result in a breach or
violation of… any federal, New York or California state statute, rule or
regulation applicable to such Person” means that such execution and delivery by
such Person is neither prohibited by, nor subjects such Person to a fine,
penalty or similar sanction that would be materially adverse to such Person
under, any federal or state statute or regulation that a lawyer in New York or
California (as applicable) exercising customary professional diligence would
reasonably recognize to be directly applicable to such Person, the Loan
Documents or the transactions contemplated pursuant to the Loan Documents.

Furthermore, our opinion that each Loan Document is valid, binding and
enforceable is subject to and limited by the following exceptions and
qualifications:

(a) the effect of any bankruptcy, insolvency, reorganization, arrangement,
fraudulent conveyance, moratorium, receivership, assignment for the benefit of
creditors or other laws relating to or affecting the rights of creditors
generally (including, without limitation, the effect of statutory or other laws
regarding fraudulent or preferential transfers);

(b) limitations upon indemnification and contribution rights which may be
imposed by applicable law and equitable principles;



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 13

 

(c) general principles of equity, regardless of whether enforceability is
considered in a proceeding in equity or at law, including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing and the
effect of such principles on the possible unavailability of the remedy of
specific performance of an obligation, injunctive relief, or the appointment of
a receiver;

(d) the unenforceability under certain circumstances of provisions expressly or
by implication waiving broadly or vaguely stated rights, the benefits of
statutory or constitutional provisions (including the statutes described above),
unknown future rights, defenses to obligations or rights granted by law, where
such waivers are against public policy or prohibited by law; and

(e) the unenforceability under certain circumstances of provisions to the effect
that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to or with any other right or remedy
or the election of some particular right or remedy does not preclude recourse to
one or more other rights or remedies.

No Opinion:

We have not been asked to render, and we expressly decline to provide, any
opinion concerning the following matters:

A. The validity or enforceability under certain circumstances of any provisions
which waive statutory rights to receive notice or to be allowed to cure,
reinstate or redeem in the event of default; and

B. The enforceability of any provision of the Loan Documents pursuant to which
any party (a) waives or limits any rights, claims or causes of action it may
have against any Agent or the Lenders or any right to offset the same against
the indebtedness evidenced by the Loan Documents, (b) waives any equitable right
(including, without limitation, waiver, estoppel, laches, etc.) or (c) waives
any other law, right or benefit, except to the extent the validity of such
waiver has been specifically and independently established by statute.

Use of Opinion:

This opinion letter is solely for your benefit in connection with the
transaction covered in the first paragraph of this opinion letter and may not be
relied upon or used by, circulated, quoted



--------------------------------------------------------------------------------

Bank of America, N.A.

as Administrative Agent

The Various Lenders

April 7, 2011

Page 14

 

or referred to, nor may copies hereof be delivered to, any other person without
our prior written approval, except that copies of this opinion letter may be
furnished to independent auditors and legal counsel in connection with their
providing advice regarding such transaction and to appropriate regulatory
authorities or pursuant to an order or legal process of any relevant
governmental authority and to your permitted successors and assigns and
prospective successors and assigns. We disclaim any obligation to update this
opinion letter for events occurring or coming to our attention after the date
hereof. At your request, we hereby consent to reliance hereon by your successors
or assigns pursuant to the Credit Agreement, on the condition and understanding
that (i) this letter speaks only as of the date hereof, (ii) we have no
responsibility or obligation to update this letter, to consider its
applicability or correctness to other than its addressees, or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance by a successor or assign must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the successor or assign at such time.

 

Very truly yours, ORRICK, HERRINGTON & SUTCLIFFE LLP



--------------------------------------------------------------------------------

 

SCHEDULE I

LC SUBSIDIARIES

Domestic LC Subsidiaries

 

    

Entity

  

Jurisdiction

1.    Athleta, Inc.    Delaware 2.    Banana Republic, LLC    Delaware 3.    Gap
International Sales, Inc.    Delaware 4.    GPS Consumer Direct, Inc.   
California 5.    GPS Strategic Alliances LLC    Delaware 6.    Old Navy, LLC   
Delaware

Foreign LC Subsidiaries

 

    

Entity

  

Jurisdiction

1.    Gap (Canada) Inc.    Canada 2.    Gap (Japan) K.K.    Japan 3.    Gap
(Netherlands) B.V.    Amsterdam, The Netherlands 4.    Gap Europe Holdings B.V.
   Amsterdam, The Netherlands 5.    Gap Europe Limited    England and Wales 6.
   Gap Limited    Hong Kong 7.    Old Navy (Canada) Inc.    Canada



--------------------------------------------------------------------------------

SUBSIDIARY BORROWERS

Domestic Subsidiary Borrowers

 

    

Entity

  

Jurisdiction

1.    Athleta, Inc.    Delaware 2.    Athleta LLC    Delaware

Foreign Subsidiary Borrowers

 

    

Entity

  

Jurisdiction

1.    Gap (Canada) Inc.    Canada 2.    Gap Europe Limited    England and Wales
3.    Gap Limited    Hong Kong 4.    Gap Stores (Ireland) Limited    Dublin,
Ireland 5.    Old Navy (Canada) Inc.    Canada

 

Schedule I - 2



--------------------------------------------------------------------------------

 

SCHEDULE II

Specified Debt Documents

 

1.

  

3-Year LC Agreement dated as of May 6, 2005 among The Gap, Inc., LC
Subsidiaries, and HSBC Bank USA, National Association (formerly HSBC Bank USA),
as LC Issuer.

2.

  

Letter Amendment No. 1 to the 3-Year Letter of Credit Agreement with HSBC Bank
USA, National Association dated May 18, 2007.

3.

  

Letter Amendment No. 2 to the 3-Year Letter of Credit Agreement with HSBC Bank
USA, National Association dated September 21, 2010.

4.

  

Letter Agreement dated April 1, 2008 regarding the 3-Year Letter of Credit
Agreement with HSBC Bank USA, National Association.

5.

  

3-Year LC Agreement dated as of May 6, 2005 among The Gap, Inc., LC
Subsidiaries, and Citibank, N.A., as LC Issuer.

6.

  

Letter Amendment No. 1 to the 3-Year Letter of Credit Agreement with Citibank,
N.A. dated May 18, 2007

7.

  

Letter Agreement dated April 1, 2008 regarding the 3-Year Letter of Credit
Agreement with Citicorp USA Inc.

8.

  

Letter Agreement dated September 21, 2010 terminating the 3-Year Letter of
Credit Agreement with Citicorp USA Inc.



--------------------------------------------------------------------------------

ATTACHMENT 1

CERTIFICATE OF THE GAP, INC.

(OH&S Opinion)

April 7, 2011

I, Jennifer Cho, the duly authorized Vice President and Treasurer of The Gap,
Inc. (the “Company”), hereby certify for purposes of the opinion of Orrick,
Herrington & Sutcliffe LLP (the “Opinion”) in connection with that certain
Credit Agreement dated as of the date hereof (the “Credit Agreement”), among the
Company, each of the subsidiaries of the Company listed on Schedule I hereof
under the heading of “LC Subsidiaries”, as LC Subsidiaries, each of the
subsidiaries of the Company listed on Schedule I hereof under the heading of
“Subsidiary Borrowers”, as Subsidiary Borrowers, the banks and financial
institutions listed on the signature pages thereof, as lenders, the Issuing
Banks (as defined therein), JPMorgan Chase Bank, N.A., as syndication agent,
Citibank N.A., HSBC Bank USA, National Association and Wells Fargo Bank, as
co-documentation agents, and Bank of America, N.A., as administrative agent,
that:

(a) The Company does not (A) engage in, or hold itself out as being engaged
primarily in, or propose to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engage in or propose to engage in the
business of issuing face-amount certificates of the installment type (such
certificates being referred to herein as “Installment Type Securities”);
(C) have any Installment Type Securities outstanding; (D) engage in or propose
to engage in the business of investing, reinvesting, owning, holding, or trading
in securities; or (E) own or propose to acquire investment securities having a
value exceeding 40 per centum of the value of such issuer’s total assets
(exclusive of Government securities and cash items) on an unconsolidated basis
(terms used in this clause (a) which are defined in the Investment Company Act
of 1940, as amended (the “Act”) have the meanings set forth for such terms in
the Act);

(b) The Company has not (A) engaged in, or held itself out as being engaged
primarily in, or proposed to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engaged in or proposed to engage in
the business of issuing Installment Type Securities; (C) had any Installment
Type Securities outstanding; (D) engaged in or proposed to engage in the
business of investing, reinvesting, owning, holding, or trading in securities;
or (E) owned or proposed to acquire investment securities having a value
exceeding 40 per centum of the value of such issuer’s total assets (exclusive of
Government securities and cash items) on an unconsolidated basis (terms used in
this clause (b) which are defined in the Act have the meanings set forth for
such terms in the Act);

(c) The Company is not engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now or from time to time hereafter
in effect (such securities being referred to herein as

 



--------------------------------------------------------------------------------

“Margin Stock”). The Company does not own any Margin Stock, and none of the
proceeds of the advances made under the Credit Agreement will be used, directly
or indirectly, for the purpose of reducing or retiring any indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the advances under the Credit Agreement to be
considered a “purpose credit” within the meaning of Regulations T, U or X of the
Federal Reserve Board. The Company will not take or permit to be taken any
action that might cause the Credit Agreement or any document or agreement
ancillary thereto to violate any regulation of the Federal Reserve Board;

(d) All of the representations and warranties made by the Company in the Loan
Documents (as defined in the Credit Agreement) are true and correct on and as of
the date hereof;

(e) No proceedings for the dissolution, liquidation, consolidation, or merger of
the Company have been commenced or are threatened as of the date hereof; and

(f) Attached hereto as Exhibit A is a list of all orders of any governmental
authority known to the Company.

(g) There are no actions, proceedings or governmental investigations pending
or overtly threatened in writing against the Company that question the validity
of the Loan Documents or the right of the Company to enter into the Loan
Documents.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company has
executed this Certificate on behalf of the Company as of the date first set
forth above.

 

 

Jennifer Cho

Vice President and Treasurer

SIGNATURE PAGE

FACTUAL CERTIFICATE OF THE GAP, INC.

 



--------------------------------------------------------------------------------

Exhibit A

Orders of Governmental Authority Known to the Company

 



--------------------------------------------------------------------------------

ATTACHMENT 2

CERTIFICATE OF ATHLETA, INC.

(OH&S Opinion)

April 7, 2011

I, Jennifer Cho, the duly authorized Vice President and Treasurer of Athleta,
Inc. (the “Company”), hereby certify for purposes of the opinion of Orrick,
Herrington & Sutcliffe LLP (the “Opinion”) in connection with that certain
Credit Agreement dated as of the date hereof (the “Credit Agreement”), among The
Gap, Inc. (the “Corporation”) of the subsidiaries of the Corporation listed on
Schedule I hereof under the heading of “LC Subsidiaries”, as LC Subsidiaries,
each of the subsidiaries of the Corporation listed on Schedule I hereof under
the heading of “Subsidiary Borrowers”, as Subsidiary Borrowers, the banks and
financial institutions listed on the signature pages thereof, as lenders, the
Issuing Banks (as defined therein), JPMorgan Chase Bank, N.A., as syndication
agent, Citibank N.A., HSBC Bank USA, National Association and Wells Fargo Bank,
as co-documentation agents, and Bank of America, N.A., as administrative agent,
that:

(a) The Company does not (A) engage in, or hold itself out as being engaged
primarily in, or propose to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engage in or propose to engage in the
business of issuing face-amount certificates of the installment type (such
certificates being referred to herein as “Installment Type Securities”);
(C) have any Installment Type Securities outstanding; (D) engage in or propose
to engage in the business of investing, reinvesting, owning, holding, or trading
in securities; or (E) own or propose to acquire investment securities having a
value exceeding 40 per centum of the value of such issuer’s total assets
(exclusive of Government securities and cash items) on an unconsolidated basis
(terms used in this clause (a) which are defined in the Investment Company Act
of 1940, as amended (the “Act”) have the meanings set forth for such terms in
the Act);

(b) The Company has not (A) engaged in, or held itself out as being engaged
primarily in, or proposed to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engaged in or proposed to engage in
the business of issuing Installment Type Securities; (C) had any Installment
Type Securities outstanding; (D) engaged in or proposed to engage in the
business of investing, reinvesting, owning, holding, or trading in securities;
or (E) owned or proposed to acquire investment securities having a value
exceeding 40 per centum of the value of such issuer’s total assets (exclusive of
Government securities and cash items) on an unconsolidated basis (terms used in
this clause (b) which are defined in the Act have the meanings set forth for
such terms in the Act);

(c) The Company is not engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now or from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). The
Company does not own any Margin Stock, and none of the proceeds of the advances
made under the Credit Agreement will be used, directly or indirectly, for the

 



--------------------------------------------------------------------------------

purpose of reducing or retiring any indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the advances under the Credit Agreement to be considered a “purpose credit”
within the meaning of Regulations T, U or X of the Federal Reserve Board. The
Company will not take or permit to be taken any action that might cause the
Credit Agreement or any document or agreement ancillary thereto to violate any
regulation of the Federal Reserve Board;

(d) All of the representations and warranties made by the Company in the Loan
Documents (as defined in the Credit Agreement) are true and correct on and as of
the date hereof;

(e) No proceedings for the dissolution, liquidation, consolidation, or merger of
the Company have been commenced or are threatened as of the date hereof; and

(f) Attached hereto as Exhibit A is a list of all orders of any governmental
authority known to the Company.

(g) There are no actions, proceedings or governmental investigations pending
or overtly threatened in writing against the Company that question the validity
of the Loan Documents or the right of the Company to enter into the Loan
Documents.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company has
executed this Certificate on behalf of the Company as of the date first set
forth above.

 

 

Jennifer Cho Vice President and Treasurer

SIGNATURE PAGE

FACTUAL CERTIFICATE OF ATHLETA, INC.



--------------------------------------------------------------------------------

Exhibit A

Orders of Governmental Authority Known to the Company



--------------------------------------------------------------------------------

ATTACHMENT 3

CERTIFICATE OF ATHLETA LLC

(OH&S Opinion)

April 7, 2011

I, Jennifer Cho, the duly authorized Vice President and Treasurer of Athleta LLC
(the “Company”), hereby certify for purposes of the opinion of Orrick,
Herrington & Sutcliffe LLP (the “Opinion”) in connection with that certain
Credit Agreement dated as of the date hereof (the “Credit Agreement”), among The
Gap, Inc. (the “Corporation”) of the subsidiaries of the Corporation listed on
Schedule I hereof under the heading of “LC Subsidiaries”, as LC Subsidiaries,
each of the subsidiaries of the Corporation listed on Schedule I hereof under
the heading of “Subsidiary Borrowers”, as Subsidiary Borrowers, the banks and
financial institutions listed on the signature pages thereof, as lenders, the
Issuing Banks (as defined therein), JPMorgan Chase Bank, N.A., as syndication
agent, Citibank N.A., HSBC Bank USA, National Association and Wells Fargo Bank,
as co-documentation agents, and Bank of America, N.A., as administrative agent,
that:

(a) The Company does not (A) engage in, or hold itself out as being engaged
primarily in, or propose to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engage in or propose to engage in the
business of issuing face-amount certificates of the installment type (such
certificates being referred to herein as “Installment Type Securities”);
(C) have any Installment Type Securities outstanding; (D) engage in or propose
to engage in the business of investing, reinvesting, owning, holding, or trading
in securities; or (E) own or propose to acquire investment securities having a
value exceeding 40 per centum of the value of such issuer’s total assets
(exclusive of Government securities and cash items) on an unconsolidated basis
(terms used in this clause (a) which are defined in the Investment Company Act
of 1940, as amended (the “Act”) have the meanings set forth for such terms in
the Act);

(b) The Company has not (A) engaged in, or held itself out as being engaged
primarily in, or proposed to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engaged in or proposed to engage in
the business of issuing Installment Type Securities; (C) had any Installment
Type Securities outstanding; (D) engaged in or proposed to engage in the
business of investing, reinvesting, owning, holding, or trading in securities;
or (E) owned or proposed to acquire investment securities having a value
exceeding 40 per centum of the value of such issuer’s total assets (exclusive of
Government securities and cash items) on an unconsolidated basis (terms used in
this clause (b) which are defined in the Act have the meanings set forth for
such terms in the Act);

(c) The Company is not engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now or from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). The
Company does not own any Margin Stock, and none of the proceeds of the advances
made under the Credit Agreement will be used, directly or indirectly, for the



--------------------------------------------------------------------------------

purpose of reducing or retiring any indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the advances under the Credit Agreement to be considered a “purpose credit”
within the meaning of Regulations T, U or X of the Federal Reserve Board. The
Company will not take or permit to be taken any action that might cause the
Credit Agreement or any document or agreement ancillary thereto to violate any
regulation of the Federal Reserve Board;

(d) All of the representations and warranties made by the Company in the Loan
Documents (as defined in the Credit Agreement) are true and correct on and as of
the date hereof;

(e) No proceedings for the dissolution, liquidation, consolidation, or merger of
the Company have been commenced or are threatened as of the date hereof; and

(f) Attached hereto as Exhibit A is a list of all orders of any governmental
authority known to the Company.

(g) There are no actions, proceedings or governmental investigations pending
or overtly threatened in writing against the Company that question the validity
of the Loan Documents or the right of the Company to enter into the Loan
Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company has
executed this Certificate on behalf of the Company as of the date first set
forth above.

 

 

Jennifer Cho Vice President and Treasurer

SIGNATURE PAGE

FACTUAL CERTIFICATE OF ATHLETA LLC



--------------------------------------------------------------------------------

Exhibit A

Orders of Governmental Authority Known to the Company



--------------------------------------------------------------------------------

ATTACHMENT 4

CERTIFICATE OF BANANA REPUBLIC, LLC

(OH&S Opinion)

April 7, 2011

I, Jennifer Cho, the duly authorized Vice President and Treasurer of Banana
Republic, LLC (the “Company”), hereby certify for purposes of the opinion of
Orrick, Herrington & Sutcliffe LLP (the “Opinion”) in connection with that
certain Credit Agreement dated as of the date hereof (the “Credit Agreement”),
among The Gap, Inc. (the “Corporation”) of the subsidiaries of the Corporation
listed on Schedule I hereof under the heading of “LC Subsidiaries”, as LC
Subsidiaries, each of the subsidiaries of the Corporation listed on Schedule I
hereof under the heading of “Subsidiary Borrowers”, as Subsidiary Borrowers, the
banks and financial institutions listed on the signature pages thereof, as
lenders, the Issuing Banks (as defined therein), JPMorgan Chase Bank, N.A., as
syndication agent, Citibank N.A., HSBC Bank USA, National Association and Wells
Fargo Bank, as co-documentation agents, and Bank of America, N.A., as
administrative agent, that:

(a) The Company does not (A) engage in, or hold itself out as being engaged
primarily in, or propose to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engage in or propose to engage in the
business of issuing face-amount certificates of the installment type (such
certificates being referred to herein as “Installment Type Securities”);
(C) have any Installment Type Securities outstanding; (D) engage in or propose
to engage in the business of investing, reinvesting, owning, holding, or trading
in securities; or (E) own or propose to acquire investment securities having a
value exceeding 40 per centum of the value of such issuer’s total assets
(exclusive of Government securities and cash items) on an unconsolidated basis
(terms used in this clause (a) which are defined in the Investment Company Act
of 1940, as amended (the “Act”) have the meanings set forth for such terms in
the Act);

(b) The Company has not (A) engaged in, or held itself out as being engaged
primarily in, or proposed to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engaged in or proposed to engage in
the business of issuing Installment Type Securities; (C) had any Installment
Type Securities outstanding; (D) engaged in or proposed to engage in the
business of investing, reinvesting, owning, holding, or trading in securities;
or (E) owned or proposed to acquire investment securities having a value
exceeding 40 per centum of the value of such issuer’s total assets (exclusive of
Government securities and cash items) on an unconsolidated basis (terms used in
this clause (b) which are defined in the Act have the meanings set forth for
such terms in the Act);

(c) The Company is not engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now or from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). The
Company does not own any Margin Stock, and none of the proceeds of the advances
made under the Credit Agreement will be used, directly or indirectly, for the



--------------------------------------------------------------------------------

purpose of reducing or retiring any indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the advances under the Credit Agreement to be considered a “purpose credit”
within the meaning of Regulations T, U or X of the Federal Reserve Board. The
Company will not take or permit to be taken any action that might cause the
Credit Agreement or any document or agreement ancillary thereto to violate any
regulation of the Federal Reserve Board;

(d) All of the representations and warranties made by the Company in the Loan
Documents (as defined in the Credit Agreement) are true and correct on and as of
the date hereof;

(e) No proceedings for the dissolution, liquidation, consolidation, or merger of
the Company have been commenced or are threatened as of the date hereof; and

(f) Attached hereto as Exhibit A is a list of all orders of any governmental
authority known to the Company.

(g) There are no actions, proceedings or governmental investigations pending
or overtly threatened in writing against the Company that question the validity
of the Loan Documents or the right of the Company to enter into the Loan
Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company has
executed this Certificate on behalf of the Company as of the date first set
forth above.

 

 

Jennifer Cho Vice President and Treasurer

SIGNATURE PAGE

FACTUAL CERTIFICATE OF BANANA REPUBLIC, LLC



--------------------------------------------------------------------------------

Exhibit A

Orders of Governmental Authority Known to the Company



--------------------------------------------------------------------------------

ATTACHMENT 5

CERTIFICATE OF GAP INTERNATIONAL SALES, INC.

(OH&S Opinion)

April 7, 2011

I, Jennifer Cho, the duly authorized Vice President and Treasurer of Gap
International Sales, Inc. (the “Company”), hereby certify for purposes of the
opinion of Orrick, Herrington & Sutcliffe LLP (the “Opinion”) in connection with
that certain Credit Agreement dated as of the date hereof (the “Credit
Agreement”), among The Gap, Inc. (the “Corporation”) of the subsidiaries of the
Corporation listed on Schedule I hereof under the heading of “LC Subsidiaries”,
as LC Subsidiaries, each of the subsidiaries of the Corporation listed on
Schedule I hereof under the heading of “Subsidiary Borrowers”, as Subsidiary
Borrowers, the banks and financial institutions listed on the signature pages
thereof, as lenders, the Issuing Banks (as defined therein), JPMorgan Chase
Bank, N.A., as syndication agent, Citibank N.A., HSBC Bank USA, National
Association and Wells Fargo Bank, as co-documentation agents, and Bank of
America, N.A., as administrative agent, that:

(a) The Company does not (A) engage in, or hold itself out as being engaged
primarily in, or propose to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engage in or propose to engage in the
business of issuing face-amount certificates of the installment type (such
certificates being referred to herein as “Installment Type Securities”);
(C) have any Installment Type Securities outstanding; (D) engage in or propose
to engage in the business of investing, reinvesting, owning, holding, or trading
in securities; or (E) own or propose to acquire investment securities having a
value exceeding 40 per centum of the value of such issuer’s total assets
(exclusive of Government securities and cash items) on an unconsolidated basis
(terms used in this clause (a) which are defined in the Investment Company Act
of 1940, as amended (the “Act”) have the meanings set forth for such terms in
the Act);

(b) The Company has not (A) engaged in, or held itself out as being engaged
primarily in, or proposed to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engaged in or proposed to engage in
the business of issuing Installment Type Securities; (C) had any Installment
Type Securities outstanding; (D) engaged in or proposed to engage in the
business of investing, reinvesting, owning, holding, or trading in securities;
or (E) owned or proposed to acquire investment securities having a value
exceeding 40 per centum of the value of such issuer’s total assets (exclusive of
Government securities and cash items) on an unconsolidated basis (terms used in
this clause (b) which are defined in the Act have the meanings set forth for
such terms in the Act);

(c) The Company is not engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now or from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). The
Company does not own any Margin Stock, and none of the proceeds of the advances
made under the Credit Agreement will be used, directly or indirectly, for the



--------------------------------------------------------------------------------

purpose of reducing or retiring any indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the advances under the Credit Agreement to be considered a “purpose credit”
within the meaning of Regulations T, U or X of the Federal Reserve Board. The
Company will not take or permit to be taken any action that might cause the
Credit Agreement or any document or agreement ancillary thereto to violate any
regulation of the Federal Reserve Board;

(d) All of the representations and warranties made by the Company in the Loan
Documents (as defined in the Credit Agreement) are true and correct on and as of
the date hereof;

(e) No proceedings for the dissolution, liquidation, consolidation, or merger of
the Company have been commenced or are threatened as of the date hereof; and

(f) Attached hereto as Exhibit A is a list of all orders of any governmental
authority known to the Company.

(g) There are no actions, proceedings or governmental investigations pending
or overtly threatened in writing against the Company that question the validity
of the Loan Documents or the right of the Company to enter into the Loan
Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company has
executed this Certificate on behalf of the Company as of the date first set
forth above.

 

 

Jennifer Cho Vice President and Treasurer

SIGNATURE PAGE

FACTUAL CERTIFICATE OF GAP INTERNATIONAL SALES, INC.



--------------------------------------------------------------------------------

Exhibit A

Orders of Governmental Authority Known to the Company



--------------------------------------------------------------------------------

ATTACHMENT 6

CERTIFICATE OF GPS CONSUMER DIRECT, INC.

(OH&S Opinion)

April 7, 2011

I, Jennifer Cho, the duly authorized Vice President and Treasurer of GPS
Consumer Direct, Inc. (the “Company”), hereby certify for purposes of the
opinion of Orrick, Herrington & Sutcliffe LLP (the “Opinion”) in connection with
that certain Credit Agreement dated as of the date hereof (the “Credit
Agreement”), among The Gap, Inc. (the “Corporation”) of the subsidiaries of the
Corporation listed on Schedule I hereof under the heading of “LC Subsidiaries”,
as LC Subsidiaries, each of the subsidiaries of the Corporation listed on
Schedule I hereof under the heading of “Subsidiary Borrowers”, as Subsidiary
Borrowers, the banks and financial institutions listed on the signature pages
thereof, as lenders, the Issuing Banks (as defined therein), JPMorgan Chase
Bank, N.A., as syndication agent, Citibank N.A., HSBC Bank USA, National
Association and Wells Fargo Bank, as co-documentation agents, and Bank of
America, N.A., as administrative agent, that:

(a) The Company does not (A) engage in, or hold itself out as being engaged
primarily in, or propose to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engage in or propose to engage in the
business of issuing face-amount certificates of the installment type (such
certificates being referred to herein as “Installment Type Securities”);
(C) have any Installment Type Securities outstanding; (D) engage in or propose
to engage in the business of investing, reinvesting, owning, holding, or trading
in securities; or (E) own or propose to acquire investment securities having a
value exceeding 40 per centum of the value of such issuer’s total assets
(exclusive of Government securities and cash items) on an unconsolidated basis
(terms used in this clause (a) which are defined in the Investment Company Act
of 1940, as amended (the “Act”) have the meanings set forth for such terms in
the Act);

(b) The Company has not (A) engaged in, or held itself out as being engaged
primarily in, or proposed to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engaged in or proposed to engage in
the business of issuing Installment Type Securities; (C) had any Installment
Type Securities outstanding; (D) engaged in or proposed to engage in the
business of investing, reinvesting, owning, holding, or trading in securities;
or (E) owned or proposed to acquire investment securities having a value
exceeding 40 per centum of the value of such issuer’s total assets (exclusive of
Government securities and cash items) on an unconsolidated basis (terms used in
this clause (b) which are defined in the Act have the meanings set forth for
such terms in the Act);

(c) The Company is not engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now or from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). The
Company does not own any Margin Stock, and none of the proceeds of the advances
made under the Credit Agreement will be used, directly or indirectly, for the



--------------------------------------------------------------------------------

purpose of reducing or retiring any indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the advances under the Credit Agreement to be considered a “purpose credit”
within the meaning of Regulations T, U or X of the Federal Reserve Board. The
Company will not take or permit to be taken any action that might cause the
Credit Agreement or any document or agreement ancillary thereto to violate any
regulation of the Federal Reserve Board;

(d) All of the representations and warranties made by the Company in the Loan
Documents (as defined in the Credit Agreement) are true and correct on and as of
the date hereof;

(e) No proceedings for the dissolution, liquidation, consolidation, or merger of
the Company have been commenced or are threatened as of the date hereof; and

(f) Attached hereto as Exhibit A is a list of all orders of any governmental
authority known to the Company.

(g) There are no actions, proceedings or governmental investigations pending
or overtly threatened in writing against the Company that question the validity
of the Loan Documents or the right of the Company to enter into the Loan
Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company has
executed this Certificate on behalf of the Company as of the date first set
forth above.

 

 

Jennifer Cho Vice President and Treasurer

SIGNATURE PAGE

FACTUAL CERTIFICATE OF GPS CONSUMER DIRECT, INC.



--------------------------------------------------------------------------------

Exhibit A

Orders of Governmental Authority Known to the Company



--------------------------------------------------------------------------------

ATTACHMENT 7

CERTIFICATE OF GPS STRATEGIC ALLIANCES LLC

(OH&S Opinion)

April 7, 2011

I, Jennifer Cho, the duly authorized Vice President and Treasurer of GPS
Strategic Alliances LLC (the “Company”), hereby certify for purposes of the
opinion of Orrick, Herrington & Sutcliffe LLP (the “Opinion”) in connection with
that certain Credit Agreement dated as of the date hereof (the “Credit
Agreement”), among The Gap, Inc. (the “Corporation”) of the subsidiaries of the
Corporation listed on Schedule I hereof under the heading of “LC Subsidiaries”,
as LC Subsidiaries, each of the subsidiaries of the Corporation listed on
Schedule I hereof under the heading of “Subsidiary Borrowers”, as Subsidiary
Borrowers, the banks and financial institutions listed on the signature pages
thereof, as lenders, the Issuing Banks (as defined therein), JPMorgan Chase
Bank, N.A., as syndication agent, Citibank N.A., HSBC Bank USA, National
Association and Wells Fargo Bank, as co-documentation agents, and Bank of
America, N.A., as administrative agent, that:

(a) The Company does not (A) engage in, or hold itself out as being engaged
primarily in, or propose to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engage in or propose to engage in the
business of issuing face-amount certificates of the installment type (such
certificates being referred to herein as “Installment Type Securities”);
(C) have any Installment Type Securities outstanding; (D) engage in or propose
to engage in the business of investing, reinvesting, owning, holding, or trading
in securities; or (E) own or propose to acquire investment securities having a
value exceeding 40 per centum of the value of such issuer’s total assets
(exclusive of Government securities and cash items) on an unconsolidated basis
(terms used in this clause (a) which are defined in the Investment Company Act
of 1940, as amended (the “Act”) have the meanings set forth for such terms in
the Act);

(b) The Company has not (A) engaged in, or held itself out as being engaged
primarily in, or proposed to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engaged in or proposed to engage in
the business of issuing Installment Type Securities; (C) had any Installment
Type Securities outstanding; (D) engaged in or proposed to engage in the
business of investing, reinvesting, owning, holding, or trading in securities;
or (E) owned or proposed to acquire investment securities having a value
exceeding 40 per centum of the value of such issuer’s total assets (exclusive of
Government securities and cash items) on an unconsolidated basis (terms used in
this clause (b) which are defined in the Act have the meanings set forth for
such terms in the Act);

(c) The Company is not engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now or from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). The
Company does not own any Margin Stock, and none of the proceeds of the advances
made under the Credit Agreement will be used, directly or indirectly, for the



--------------------------------------------------------------------------------

purpose of reducing or retiring any indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the advances under the Credit Agreement to be considered a “purpose credit”
within the meaning of Regulations T, U or X of the Federal Reserve Board. The
Company will not take or permit to be taken any action that might cause the
Credit Agreement or any document or agreement ancillary thereto to violate any
regulation of the Federal Reserve Board;

(d) All of the representations and warranties made by the Company in the Loan
Documents (as defined in the Credit Agreement) are true and correct on and as of
the date hereof;

(e) No proceedings for the dissolution, liquidation, consolidation, or merger of
the Company have been commenced or are threatened as of the date hereof; and

(f) Attached hereto as Exhibit A is a list of all orders of any governmental
authority known to the Company.

(g) There are no actions, proceedings or governmental investigations pending
or overtly threatened in writing against the Company that question the validity
of the Loan Documents or the right of the Company to enter into the Loan
Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company has
executed this Certificate on behalf of the Company as of the date first set
forth above.

 

 

Jennifer Cho Vice President and Treasurer

SIGNATURE PAGE

FACTUAL CERTIFICATE OF GPS STRATEGIC ALLIANCES LLC



--------------------------------------------------------------------------------

Exhibit A

Orders of Governmental Authority Known to the Company



--------------------------------------------------------------------------------

ATTACHMENT 8

CERTIFICATE OF OLD NAVY, LLC

(OH&S Opinion)

April 7, 2011

I, Jennifer Cho, the duly authorized Vice President and Treasurer of Old Navy,
LLC (the “Company”), hereby certify for purposes of the opinion of Orrick,
Herrington & Sutcliffe LLP (the “Opinion”) in connection with that certain
Credit Agreement dated as of the date hereof (the “Credit Agreement”), among The
Gap, Inc. (the “Corporation”) of the subsidiaries of the Corporation listed on
Schedule I hereof under the heading of “LC Subsidiaries”, as LC Subsidiaries,
each of the subsidiaries of the Corporation listed on Schedule I hereof under
the heading of “Subsidiary Borrowers”, as Subsidiary Borrowers, the banks and
financial institutions listed on the signature pages thereof, as lenders, the
Issuing Banks (as defined therein), JPMorgan Chase Bank, N.A., as syndication
agent, Citibank N.A., HSBC Bank USA, National Association and Wells Fargo Bank,
as co-documentation agents, and Bank of America, N.A., as administrative agent,
that:

(a) The Company does not (A) engage in, or hold itself out as being engaged
primarily in, or propose to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engage in or propose to engage in the
business of issuing face-amount certificates of the installment type (such
certificates being referred to herein as “Installment Type Securities”);
(C) have any Installment Type Securities outstanding; (D) engage in or propose
to engage in the business of investing, reinvesting, owning, holding, or trading
in securities; or (E) own or propose to acquire investment securities having a
value exceeding 40 per centum of the value of such issuer’s total assets
(exclusive of Government securities and cash items) on an unconsolidated basis
(terms used in this clause (a) which are defined in the Investment Company Act
of 1940, as amended (the “Act”) have the meanings set forth for such terms in
the Act);

(b) The Company has not (A) engaged in, or held itself out as being engaged
primarily in, or proposed to engage primarily in, the business of investing,
reinvesting, or trading in securities; (B) engaged in or proposed to engage in
the business of issuing Installment Type Securities; (C) had any Installment
Type Securities outstanding; (D) engaged in or proposed to engage in the
business of investing, reinvesting, owning, holding, or trading in securities;
or (E) owned or proposed to acquire investment securities having a value
exceeding 40 per centum of the value of such issuer’s total assets (exclusive of
Government securities and cash items) on an unconsolidated basis (terms used in
this clause (b) which are defined in the Act have the meanings set forth for
such terms in the Act);

(c) The Company is not engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now or from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). The
Company does not own any Margin Stock, and none of the proceeds of the advances
made under the Credit Agreement will be used, directly or indirectly, for the



--------------------------------------------------------------------------------

purpose of reducing or retiring any indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
of the advances under the Credit Agreement to be considered a “purpose credit”
within the meaning of Regulations T, U or X of the Federal Reserve Board. The
Company will not take or permit to be taken any action that might cause the
Credit Agreement or any document or agreement ancillary thereto to violate any
regulation of the Federal Reserve Board;

(d) All of the representations and warranties made by the Company in the Loan
Documents (as defined in the Credit Agreement) are true and correct on and as of
the date hereof;

(e) No proceedings for the dissolution, liquidation, consolidation, or merger of
the Company have been commenced or are threatened as of the date hereof; and

(f) Attached hereto as Exhibit A is a list of all orders of any governmental
authority known to the Company.

(g) There are no actions, proceedings or governmental investigations pending
or overtly threatened in writing against the Company that question the validity
of the Loan Documents or the right of the Company to enter into the Loan
Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company has
executed this Certificate on behalf of the Company as of the date first set
forth above.

 

 

Jennifer Cho Vice President and Treasurer

SIGNATURE PAGE

FACTUAL CERTIFICATE OF OLD NAVY, LLC

 



--------------------------------------------------------------------------------

Exhibit A

Orders of Governmental Authority Known to the Company

 

D-1

Form of Corporate Opinion of Special New York Counsel to the Loan Parties



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSUMPTION AGREEMENT

Dated:             , 201  

The Gap, Inc.

2 Folsom Street

San Francisco, CA 94105

Attention: Treasurer

Bank of America, N.A.

  as Agent for the Lender Parties

  to the Credit Agreement referred to below

[ADDRESS]

Attention: Credit Administration

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of April 6, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among The Gap, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company, certain Lenders party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Agent.

The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section 2.06(b) of the Credit Agreement and, in that connection,
hereby agrees that it shall become a Lender for purposes of the Credit Agreement
on the applicable Commitment Increase Effective Date and that its Revolving
Credit Commitment shall as of such date be $        .

The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assumption Agreement and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii) and
(v) of the Credit Agreement, (iii) from and after the Commitment Increase
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of its Revolving Credit Commitment, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by its Revolving
Credit Commitment and it is experienced in transactions of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.04 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this

 

E-1

Form of Assumption Agreement



--------------------------------------------------------------------------------

Assumption Agreement, (vi) it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assumption Agreement, and (vii) if it is a foreign lender, attached hereto is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by it; and (b) agrees that (i) it
will, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

The effective date for this Assumption Agreement shall be the applicable
Commitment Increase Effective Date. Upon delivery of this Assumption Agreement
to the Company and the Agent, and satisfaction of all conditions imposed under
Section 2.06(b) as of [date specified above], the undersigned shall be a party
to the Credit Agreement and have the rights and obligations of a Lender
thereunder. As of [date specified above], the Agent shall make all payments
under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees) to the Assuming Lender.

This Assumption Agreement may be executed in counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart by telecopier shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.

 

E-2

Form of Assumption Agreement



--------------------------------------------------------------------------------

This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours, [NAME OF ASSUMING LENDER] By:  

 

  Name:   Title:

Acknowledged and Agreed to:

 

THE GAP, INC. By:  

 

  Name:   Title: BANK OF AMERICA, N.A. By:  

 

  Name:   Title:

 

E-3

Form of Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

F-1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

FAX ALONG WITH COMMITMENT LETTER TO:    Lauren Schneider       Fax:   
212.548.8500   or    Email:    lauren.schneider@baml.com

I. Borrower Name:    The Gap, Inc.

 $900 Million Senior Credit Facilities

II. Legal Name of Lender of Record for Signature Page:

 

 

 

•    

      Signing Credit Agreement                    YES                        NO

•    

      Coming in via Assignment                    YES                        NO

III. Type of Lender:                                          
                                         
                                         
                                                      

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:      V. Eurodollar Address:

 

    

 

 

    

 

 

    

 

 

    

 

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.

 

   

Credit Contact

      

Primary

Operations Contact

       

Secondary

Operations Contact

Name:  

 

    

 

     

 

Title:  

 

    

 

     

 

Address:  

 

    

 

     

 

Telephone:  

 

    

 

     

 

Facsimile:  

 

    

 

     

 

E Mail Address:  

 

    

 

     

 

IntraLinks E Mail

Address:

 

 

    

 

     

 

Does Secondary Operations Contact need copy of notices?            YES          
NO

 

 

 

LOGO [g171785g52m77.jpg]    1    04/2011



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

    

Letter of Credit

Contact

  

Draft Documentation

Contact

  

Legal Counsel

Name:

   _________________________    _________________________   
_________________________

Title:

   _________________________    _________________________   
_________________________

Address:

   _________________________    _________________________   
_________________________

Telephone:

   _________________________    _________________________   
_________________________

Facsimile:

   _________________________    _________________________   
_________________________

E Mail Address:

   _________________________    _________________________   
_________________________

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

 

  (Bank Name)  

 

  (ABA #)  

 

  (Account #)  

 

  (Attention)  

VIII. Lender’s Fed Wire Payment Instructions:

Pay to:

 

 

(Bank Name)

 

(ABA#)                                          
                               (City/State)

 

(Account #)                                          
                           (Account Name)

 

(Attention)

 

 

 

 

LOGO [g171785g52m77.jpg]    2    04/2011



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):

 

          -                              

Tax Withholding Form Delivered to Bank of America*:

 

                   W-9

                   W-8BEN

                   W-8ECI

                   W-8EXP

                   W-8IMY

 

          Tax Contact  

Name:

                                         

Title:

                                         

Address:

                                         

Telephone:

                                         

Facsimile:

                                         

E Mail Address:

                                         

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

 

 

LOGO [g171785g52m77.jpg]

   3    04/2011



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

LOGO [g171785g06w02.jpg]

X. Bank of America Payment Instructions:

Pay To:

Bank of America NA

ABA: 026009593

Acct: 3750836479

Attn: Credit Services West

Ref: The Gap, Inc.

 

 

 

 

LOGO [g171785g52m77.jpg]

   4    04/2011



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DESIGNATION AGREEMENT

                                                                            
             [DATE]

To each of the Lenders

  parties to the

  Credit Agreement (as defined

  below) and to Bank of America, N.A.,

  as Agent for such Lenders

Ladies and Gentlemen:

Reference is made to the Term Loan and Revolving Credit Agreement dated as of
April 6, 2011, among the Gap, Inc. (the “Company”), the Lenders named therein,
and Bank of America, N.A., as Agent for said Lenders (the “Credit Agreement”).
For convenience of reference, terms used herein and defined in the Credit
Agreement shall have the respective meanings ascribed to such terms in the
Credit Agreement.

Please be advised that the Company hereby designates its undersigned Subsidiary,
                     (“Designated Subsidiary”), as a “[LC Subsidiary]
[Subsidiary Borrower]” under and for all purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “[LC
Subsidiary] [Subsidiary Borrower]”and a “Loan Party” under the Credit Agreement
and agrees to be bound by the terms and conditions of the Credit Agreement. In
furtherance of the foregoing, the Designated Subsidiary hereby represents and
warrants to each Lenders as follows:

1. The Designated Subsidiary is a corporation duly incorporated, validly
existing and in good standing under the laws of                              and
is duly qualified to transact business in all jurisdictions in which such
qualification is required, except where the failure to be so qualified would not
have a Material Adverse Effect.

2. The execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement, its Notes and the consummation of
the transactions contemplated thereby, are within the Designated Subsidiary’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not and will not cause or constitute a violation of any provision of law
or regulation or any provision of the charter or by-laws of the Designated
Subsidiary or result in the breach of, or constitute a default or require any
consent under, or result in the creation of any lien, charge or encumbrance upon
any of the properties, revenues, or assets of the Designated Subsidiary pursuant
to, any material indenture or other agreement or instrument to which the
Designated Subsidiary is a party or by which the Designated Subsidiary or its

 

G-1

Form of Designation Agreement



--------------------------------------------------------------------------------

property may be bound or affected, the violation or breach of which would be
reasonably likely to have a Material Adverse Effect.

3. This Designation Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will have been duly executed and delivered, and this
Designation Agreement, the Credit Agreement and each of the Notes of the
Designated Subsidiary, when delivered, will constitute a legal, valid and
binding obligation of the Designated Subsidiary enforceable against the
Designated Subsidiary in accordance with their respective terms except to the
extent that such enforcement may be limited by applicable bankruptcy, insolvency
and other similar laws affecting creditors’ rights generally.

4. There is no pending or, to the Company’s knowledge, threatened action or
proceeding affecting the Designated Subsidiary before any court, governmental
agency or arbitrator, (i) which has a reasonable probability (taking into
account the exhaustion of all appeals and the assertion of all defenses) of
having a Material Adverse Effect or (ii) which purports to affect the legality,
validity or enforceability of any Loan Document.

5. No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Designated Subsidiary Party of the
Loan Documents to which it is a party.

The Designated Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices at                     , Attention: Secretary
(the “Process Agent”) and the Designated Subsidiary hereby irrevocably appoints
the Process Agent to give any notice of any such service of process, and agrees
that the failure of the Process Agent to give any notice of any such service
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon.

The Company hereby accepts such appointment as Process Agent and agrees with you
that (i) the Company will maintain an office in San Francisco, California
through the Termination Date and will give the Agent prompt notice of any change
of address of the Company, (ii) the Company will perform its duties as Process
Agent to receive on behalf of the Designated Subsidiary and its property service
of copies of the summons and complaint and any other process which may be served
in any action or proceeding in any New York State or federal court sitting in
New York City arising out of or relating to the Credit Agreement and (iii) the
Company will forward forthwith to the Designated Subsidiary at its address at
                             or, if different, its then current address, copies
of any summons, complaint and other process which the Company received in
connection with its appointment as Process Agent.

Very truly yours,

THE GAP, INC.

 

G-2

Form of Designation Agreement



--------------------------------------------------------------------------------

By  

 

  Name:   Title: [THE DESIGNATED SUBSIDIARY] By  

 

  Name:   Title:

 

G-3

Form of Designation Agreement



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

AFFILIATE LENDER ASSIGNMENT AGREEMENT

1. This Affiliated Lender Assignment Agreement (the “Assignment Agreement”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Affiliate
Lender] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below,
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.

2. For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by the Assignor.

 

  a. Assignor:                             

 

  b.

Assignee:1                                          
                                                                                

 

  c. Borrower: The Gap, Inc., a Delaware corporation, and certain of its
Subsidiaries

 

  d. Administrative Agent: Bank of America, N.A., as Administrative Agent under
the Credit Agreement

 

 

1 

Assignee must be an Affiliate Lender

 

H-1

Form of Affiliate Lender Assignment Agreement



--------------------------------------------------------------------------------

  e. Credit Agreement: Credit Agreement dated as of April 6, 2011, among The
Gap, Inc., a Delaware corporation, certain of its Subsidiaries, the Lenders from
time to time party thereto, and Bank of America, N.A., as Agent

 

  f. Assigned Interest:

 

Facility
Assigned   

Aggregate Amount of

Term Advances

for all Lenders

  

Amount of

Term Advances

Assigned

  

Percentage
Assigned

of Term

Advances2

Term Facility

             %

Effective Date:             ,         , 20    . [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

 

H-2

Form of Affiliate Lender Assignment Agreement



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

Accepted:

 

BANK OF AMERICA, N.A.,     AS ADMINISTRATIVE AGENT By.  

 

  Name:   Title:

 

H-3

Form of Affiliate Lender Assignment Agreement



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other person obligated
in respect of any Loan Document or (iv) the performance or observance by, the
Borrowers, any of their Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it is an Affiliate
Lender, (iii) no Default or Event of Default has occurred or is continuing or
would result from the consummation of the transactions contemplated by this
Assignment Agreement, (iv) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder and (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 7.04 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender and, based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. For the avoidance of doubt, Lenders
shall note be permitted to assign Revolving Credit Commitments or Revolving
Credit Advances to any Affiliate Lender.

 

H-4

Form of Affiliate Lender Assignment Agreement



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 

H-5

Form of Affiliate Lender Assignment Agreement